Exhibit 10.1

 

Execution Version

 

 

CREDIT AGREEMENT

 

among

 

AUXILIUM PHARMACEUTICALS, INC.,

as Borrower,

 

the Lenders
from Time to Time Party Hereto,

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Collateral Agent
and as Syndication Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Bookrunner

 

Dated as of April 26, 2013

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

1.1

Defined Terms

1

1.2

Other Definitional Provisions

41

 

 

 

SECTION 2.

AMOUNT AND TERMS OF COMMITMENTS

42

 

 

 

2.1

Term Commitments

42

2.2

Procedure for Term Loan Borrowing

43

2.3

Repayment of Term Loans

43

2.4

Incremental Facilities

43

2.5

Fees

45

 

 

 

SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS

45

 

 

 

3.1

Optional Prepayments

45

3.2

Mandatory Prepayments; Prepayment Premium

46

3.3

Conversion and Continuation Options

47

3.4

Limitations on LIBOR Tranches

48

3.5

Interest Rates and Payment Dates

48

3.6

Computation of Interest and Fees

49

3.7

Inability to Determine Interest Rate

49

3.8

Pro Rata Treatment; Application of Payments; Payments

50

3.9

Requirements of Law

51

3.10

Taxes

52

3.11

Indemnity

56

3.12

Change of Lending Office

56

3.13

Replacement of Lenders

56

3.14

Evidence of Debt

57

3.15

Illegality

57

3.16

Extension Offers

58

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

59

 

 

 

4.1

Financial Condition

59

4.2

No Change

60

4.3

Corporate Existence; Compliance with Law

60

4.4

Power; Authorization; Enforceable Obligations

60

4.5

No Legal Bar

61

4.6

Litigation and Adverse Proceedings

61

4.7

Ownership of Property; Liens

61

4.8

Intellectual Property

62

4.9

Taxes

62

4.10

Federal Reserve Regulations

62

 

i

--------------------------------------------------------------------------------


 

4.11

Labor Matters

63

4.12

ERISA

63

4.13

Investment Company Act; Other Regulations

63

4.14

Capital Stock and Ownership Interests of Subsidiaries

64

4.15

Use of Proceeds

64

4.16

Environmental Matters

64

4.17

Accuracy of Information, etc.

65

4.18

Security Documents

65

4.19

Solvency

66

4.20

Senior Indebtedness

66

4.21

No Default

66

4.22

Anti-Terrorism Laws

66

4.23

Insurance

67

 

 

 

SECTION 5.

CONDITIONS PRECEDENT

68

 

 

 

5.1

Conditions to Initial Extension of Credit

68

5.2

Conditions to Each Incremental Term Loan

72

 

 

 

SECTION 6.

AFFIRMATIVE COVENANTS

72

 

 

 

6.1

Financial Statements

72

6.2

Certificates; Other Information; ERISA

74

6.3

Taxes

76

6.4

Maintenance of Existence; Compliance

76

6.5

Maintenance of Property; Insurance

76

6.6

Inspection of Property; Books and Records; Discussions

77

6.7

Notices

77

6.8

Environmental Laws

78

6.9

Post-Closing; Additional Collateral, etc.

78

6.10

Further Assurances

81

6.11

Rated Credit Facility; Corporate Ratings

81

6.12

Use of Proceeds

81

6.13

Intellectual Property

81

6.14

Designation of Subsidiaries; Unrestricted Subsidiaries

81

6.15

Post-Closing Deliveries

82

 

 

 

SECTION 7.

NEGATIVE COVENANTS

83

 

 

 

7.1

Indebtedness

83

7.2

Liens

86

7.3

Fundamental Changes

89

7.4

Disposition of Property

90

7.5

Restricted Payments

92

7.6

Investments

94

7.7

Optional Payments and Modifications of Certain Debt Instruments

97

7.8

Transactions with Affiliates

97

 

ii

--------------------------------------------------------------------------------


 

7.9

Changes in Fiscal Periods; Accounting Changes; Issuance of Disqualified Capital
Stock

98

7.10

Negative Pledge Clauses

98

7.11

Clauses Restricting Subsidiary Distributions

99

7.12

Lines of Business

100

7.13

Partnerships

100

 

 

 

SECTION 8.

EVENTS OF DEFAULT

100

 

 

 

Events of Default

 

100

 

 

 

SECTION 9.

THE AGENTS

103

 

 

 

9.1

Appointment

103

9.2

Delegation of Duties

104

9.3

Exculpatory Provisions

104

9.4

Reliance by Agents

105

9.5

Notice of Default

105

9.6

Non-Reliance on Agents and Other Lenders

106

9.7

Indemnification

106

9.8

Agent in Its Individual Capacity

106

9.9

Successor Administrative Agent

107

9.10

Agents Generally

108

9.11

Lender Action

108

9.12

Withholding Tax

108

9.13

Administrative Agent May File Proof of Claims

108

9.14

Appointment of Supplemental Collateral Agents

109

 

 

 

SECTION 10.

MISCELLANEOUS

110

 

 

 

10.1

Amendments and Waivers

110

10.2

Notices

112

10.3

No Waiver; Cumulative Remedies

114

10.4

Survival of Representations and Warranties

114

10.5

Payment of Expenses and Taxes; Indemnity

114

10.6

Successors and Assigns; Participations and Assignments

117

10.7

Sharing of Payments; Set-off

122

10.8

Counterparts

123

10.9

Severability

123

10.10

Integration

123

10.11

GOVERNING LAW

124

10.12

Submission to Jurisdiction; Waivers

124

10.13

Acknowledgments

124

10.14

Releases of Guarantees and Liens

125

10.15

Confidentiality

126

10.16

WAIVERS OF JURY TRIAL

126

10.17

Patriot Act Notice

127

 

iii

--------------------------------------------------------------------------------


 

10.18

Intercreditor Agreements

127

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

1.1

 

Commitments

4.7(b)

 

Owned Real Property

4.7(c)

 

Leased Real Property

4.14

 

Subsidiaries

4.18(a)

 

UCC Filing Jurisdictions

6.15

 

Post-Closing Deliveries

7.1

 

Existing Indebtedness

7.2

 

Existing Liens

7.6

 

Existing Investments

7.10

 

Clauses Restricting Negative Pledges

7.11

 

Clauses Restricting Subsidiary Distributions

 

EXHIBITS:

 

A

 

Form of Assignment and Assumption

B

 

Form of Borrowing Notice

C

 

Form of Guarantee and Collateral Agreement

D-1

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Not Partnerships
for U.S. Federal Income Tax Purposes)

D-2

 

Form of Tax Status Certificate (For Non U.S. Lenders That Are Partnerships for
U.S. Federal Income Tax Purposes)

D-3

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Not
Partnerships for U.S. Federal Income Tax Purposes)

D-4

 

Form of Tax Status Certificate (For Non U.S. Participants That Are Partnerships
for U.S. Federal Income Tax Purposes)

E

 

Form of Term Note

F

 

[Reserved]

G

 

[Reserved]

H

 

Form of Intellectual Property Security Agreement

I

 

Form of Intercompany Note

J

 

Form of Solvency Certificate

K-1

 

Form of Perfection Certificate

K-2

 

Form of Perfection Certificate Supplement

 

i

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT, dated as of April 26, 2013, among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), the financial
institutions or entities from time to time parties to this Agreement as lenders
(the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”) and MORGAN STANLEY SENIOR FUNDING, INC.,
as collateral agent (in such capacity, and together with its successors and
assigns in such capacity, the “Collateral Agent”).

 

WHEREAS, pursuant to the Merger Agreement, Opal Acquisition, LLC, a Delaware
limited liability company (“Merger Sub”), a wholly owned direct Subsidiary of
the Borrower will merge (the “Merger”) with and into Actient Holdings LLC, a
Delaware limited liability company (the “Target”) with the Target surviving as a
wholly owned direct Subsidiary of the Borrower and GTCR/Actient Holdings/B
Corp., a Delaware corporation (the “Blocker Corp.”), the shares of which will
also be acquired by the Borrower, each as more fully set forth in the Merger
Agreement (it being understood and agreed that, on the Closing Date, Blocker
Corp. will be merged with and into the Borrower and with the Borrower as the
surviving corporation);

 

WHEREAS, in connection with the transactions contemplated by the Merger
Agreement, the Borrower has requested that the Lenders make available the Term
Commitments and the Term Loans on the Closing Date to finance the Merger, to pay
and redeem all existing Indebtedness under the Existing Credit Agreements and
release all security interests with respect thereto (the “Refinancing
Transaction”) and to pay related fees and expenses; and

 

WHEREAS, the Lenders are willing to make available the Term Commitments for such
purposes on the terms and subject to the conditions set forth in this Agreement.

 

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

 

SECTION 1.         DEFINITIONS

 

1.1                               Defined Terms.  As used in this Agreement, the
terms listed in this Section 1.1 shall have the respective meanings set forth in
this Section 1.1.

 

“ABR”:  a fluctuating interest rate per annum in effect from time to time, which
rate per annum shall at all times be equal to the highest of (a) the rate of
interest published by the Wall Street Journal, from time to time, as the “U.S.
Prime Rate,” (b) ½ of 1% per annum above the Federal Funds Effective Rate and
(c) the LIBOR Rate for an Interest Period of one month as of the beginning of
such day plus 1.00%, as adjusted to conform to changes as of the opening of
business on the date of any such change of the LIBOR Rate.

 

“ABR Loans”:  Term Loans the rate of interest applicable to which is based upon
the ABR.

 

“Acquired Business” the Target and its Affiliates and Subsidiaries acquired in
connection with the Merger.

 

--------------------------------------------------------------------------------


 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Administrative Agent Parties”:  as defined in Section 10.2(c).

 

“Affected Lender”:  as defined in Section 3.13.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person. 
For purposes of this definition, “control” of a Person means the possession,
direct or indirect, of the power to direct or cause the direction of management
or policies of a Person, whether through ownership of securities, by contract or
otherwise; provided, however, that, for purposes of Section 7.8, the term
“Affiliate” shall also include (i) any person that directly or indirectly owns
more than 10% of any class of Capital Stock of the person specified or (ii) any
person that is an officer or director of the person specified.

 

“Agent Related Parties”:  the Administrative Agent, the Collateral Agent, and
any of their respective Affiliates, officers, directors, employees, agents,
advisors or representatives.

 

“Agents”: the collective reference to the Administrative Agent, the Collateral
Agent, the Lead Arranger and the Syndication Agent.

 

“Agreement”: this Credit Agreement.

 

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).

 

“Applicable Margin”:  3.75% for LIBOR Rate Loans and 2.75% for ABR Loans.

 

“Approved Fund”:  with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to any Group Member (excluding
in any case any such Disposition permitted by Section 7.4) that yields gross
proceeds to any Group Member (valued at the initial principal amount thereof in
the case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$2,500,000.

 

“Assignee”:  as defined in Section 10.6(b).

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, and,
if applicable,

 

2

--------------------------------------------------------------------------------


 

the Borrower, substantially in the form of Exhibit A.

 

“Assignment Effective Date”:  as defined in Section 10.6(d).

 

“Attributable Indebtedness”: when used with respect to any Sale and Leaseback
Transaction, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in any such Sale and Leaseback Transaction.

 

“Available Amount”:  at any time after the Closing Date (the “Reference Date”),
an amount, to the extent Not Otherwise Applied, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)                                 $30,000,000; plus

 

(b)                                 the aggregate amount of Net Cash Proceeds of
any capital contributions (that is converted or exchanged for Qualified Capital
Stock) or issuances of Qualified Capital Stock (or for Qualified Capital Stock
issued upon conversion of debt securities) received or made by the Borrower
(other than Section 7.5(d)) since the Closing Date and on or prior to the
Reference Date; plus

 

(c)                                  (x) the cumulative amount of Excess Cash
Flow for all fiscal years of the Borrower commencing with the Borrower’s fiscal
year ending December 31, 2013 (inclusive of Excess Cash Flow for the Excess Cash
Flow Payment Period from the Closing Date to December 31, 2013)after the Closing
Date minus (y) the portion of such Excess Cash Flow that has been (or will be)
after the Closing Date and on or prior to the Reference Date applied to the
prepayment or repayment of Loans in accordance with Section 3.2; plus

 

(d)                                 an amount equal to any returns in cash and
Cash Equivalents (including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments made by the Borrower or any Restricted Subsidiary since the Closing
Date pursuant to Section 7.6(s); plus

 

(e)                                  the net reduction in Investments in any
Person (other than the Borrower or any Restricted Subsidiary) resulting from
dividends, repayments of loans or advances or other transfers of assets
subsequent to the Closing Date, in each case to the Borrower or any Restricted
Subsidiary from such Person; plus

 

(f)                                   in the event that any Unrestricted
Subsidiary has been re-designated as a Restricted Subsidiary or has been merged,
consolidated or amalgamated with or into, or transfers or conveys its assets to,
or is liquidated into, the Borrower or a Restricted Subsidiary, the fair market
value of the Investments of the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) so long as

 

3

--------------------------------------------------------------------------------


 

such Investments were originally made pursuant to Section 7.6(s); plus

 

(g)                                  without duplication of any amounts that
otherwise increased the amount available for Investments pursuant to
Section 7.6(s) and to the extent not included in clause (b) above, 100% of the
aggregate amount received by the Borrower or any Restricted Subsidiary in cash
and Cash Equivalents from:

 

(A)                               the sale (other than to the Borrower or any
Restricted Subsidiary) of any Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

 

(B)                               any dividend or other distribution (including
any interest, returns of principal, repayments and similar payments) by an
Unrestricted Subsidiary or received in respect of any minority Investments; less

 

(h)                                 any usage of such Available Amount pursuant
to Sections 7.5(f), 7.6(s) and 7.7(a)(i) prior to or on the Reference Date.

 

“Available Amount Condition”:  after giving effect to any usage of the Available
Amount, the Total Leverage Ratio, on a Pro Forma Basis, as of the last day of
the period of four (4) fiscal quarters most recently completed for which
financial statements were required to have been delivered pursuant to
Section 6.1 shall be no greater than the Total Leverage Ratio as in effect on
the Closing Date (as calculated, on a Pro Forma Basis for the Transactions, as
of the date of the then last ended fiscal quarter occurring prior to the Closing
Date).

 

“Benefited Lender”:  as defined in Section 10.7(a).

 

“Blocked Person”:  as defined in Section 4.22(c).

 

“Blocker Corp.”:  as defined in the recitals to this Agreement.

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: as defined in the preamble to this Agreement.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, LIBOR Rate Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements,

 

4

--------------------------------------------------------------------------------


 

capitalized repairs and improvements during such period) that should be
capitalized under GAAP on a consolidated balance sheet of such Person and its
Subsidiaries, excluding expenditures financed with any Reinvestment Deferred
Amount to the extent otherwise not taken into account in determining
Consolidated Net Income.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

 

“Cash Collateralize”:  in respect of an obligation, provide and pledge cash
collateral in Dollars, or provide a letter of credit issued by a person
reasonably satisfactory to the Administrative Agent, pursuant to documentation
in form and substance reasonably satisfactory to the Administrative Agent (and
“Cash Collateralization” has a corresponding meaning).

 

“Cash Equivalents”:

 

(a)                                 Dollars (and such other currency that is
approved by the Administrative Agent) held in the ordinary course of business of
the relevant Person;

 

(b)                                 marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year from the date of acquisition;

 

(c)                                  certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of
one (1) year or less from the date of acquisition issued by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $500,000,000;

 

(d)                                 commercial paper of an issuer rated at least
A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
one (1) year from the date of acquisition;

 

(e)                                  repurchase obligations of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than thirty (30) days, with respect to securities issued or fully
guaranteed or insured by the United States government;

 

5

--------------------------------------------------------------------------------


 

(f)            securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

 

(g)                                  securities with maturities of one (1) year
or less from the date of acquisition backed by standby letters of credit issued
by any commercial bank satisfying the requirements of clause (b) of this
definition; or

 

(h)                                 shares of money market mutual or similar
funds which have portfolios consisting of substantially all assets satisfying
the requirements of clauses (a) through (f) of this definition or money market
funds that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended and
(ii) are rated AAA by S&P and Aaa by Moody’s.

 

“Certain Funds Paragraph”:  as defined in Section 5.1.

 

“CFC”:  any Subsidiary of the Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code, is owned by a
“controlled foreign corporation” within the meaning of Section 957 of the Code
or substantially all of the assets of which constitute stock of one or more
“controlled foreign corporations” within the meaning of Section 957 of the Code.

 

“Change in Control”:  an event or series of events by which:

 

(a)                                 at any time, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person or its Subsidiaries and any
Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, directly or indirectly, of
thirty-five percent (35%) or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis; or

 

(b)                                 at any time after the Closing Date, during
any period of twelve (12) consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election, nomination or appointment to that board or other
equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body; or

 

6

--------------------------------------------------------------------------------


 

(c)                                  any change of control (or similar event,
however denominated) with respect to any Loan Party shall occur under and as
defined in the Convertible Notes Documents or any indenture or agreement with
respect to any other outstanding Indebtedness to which any Loan Party is a party
the principal amount of which exceeds $50,000,000.

 

“Closing Date”:  the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied and the initial funding occurs.

 

“Closing Date Material Adverse Effect”: any change, effect, circumstance, fact,
event, occurrence or development that, individually or in the aggregate, is, or
would reasonably be expected to be, materially adverse to (a) the assets,
properties, results of operations, liabilities, business or financial condition
of the Target and its Subsidiaries taken as a whole or (b) the ability of the
Target to consummate the transactions contemplated by the Merger Agreement;
provided, however, that with respect to the foregoing clause (a), none of the
following shall be deemed in themselves, either alone or in combination, to
constitute, and none of the following shall be taken into account in determining
whether there has been or will be, a Closing Date Material Adverse Effect: any
change, effect, circumstance, fact, event, occurrence or development
attributable to (i) the announcement or execution of the Merger Agreement
(provided, however, that this clause (i) shall not be deemed to apply to
Section 4.03(b)Error! Reference source not found. of the Merger Agreement);
(ii) conditions generally affecting the industries in which the Target and its
Subsidiaries participate, the U.S. economy as a whole or the capital markets in
general (including currency fluctuation) or the markets in which the Target and
its Subsidiaries operate; (iii) any change in applicable Laws (as defined in the
Merger Agreement) or the interpretation thereof; (iv) actions required to be
taken under applicable Laws (as defined in the Merger Agreement) or the Merger
Agreement by the Target or any Subsidiary thereof; (v) any change in GAAP (as
defined in the Merger Agreement) or other accounting requirements or principles
or the interpretation thereof; (vi) the failure of the Target or its
Subsidiaries to meet or achieve the results set forth in any projection or
forecast (provided, that this clause (vi) shall not prevent a determination that
any change or effect underlying such failure to meet projections or forecasts
has resulted in a Closing Date Material Adverse Effect (to the extent such
change or effect is not otherwise excluded from this definition of Closing Date
Material Adverse Effect)); or (vii) the commencement, continuation or escalation
of a war, material armed hostilities or other material international or national
calamity or act of terrorism; provided that, in the case of clauses (ii), (iii),
(iv) and (v) above, if such change, effect, circumstance, fact, event,
occurrence or development disproportionately affects the Target and its
Subsidiaries as compared to other Persons or businesses that operate in the
industry in which the Target and its Subsidiaries operate, then the
disproportionate aspect of such change, effect, circumstance, fact, event,
occurrence or development may be taken into account in determining whether a
Closing Date Material Adverse Effect has or will occur.

 

“Code”:  the Internal Revenue Code of 1986, and the regulations promulgated and
rulings issued under it, all as may be amended from time to time.

 

“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

7

--------------------------------------------------------------------------------


 

“Collateral Agent”:  as defined in the preamble to this Agreement.

 

“Commitment”:  the Term Commitment of any Lender.

 

“Communications”:  as defined in Section 10.2(b).

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
to be furnished to the Lenders in connection with the syndication of the Term
Facility no later than May 15, 2013.

 

“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Loan Parties at such date.

 

“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Loan
Parties at such date, but excluding the current portion of any Funded Debt, the
current portion of interest expense (other than interest expense that is due and
unpaid), the current portion of current and deferred Taxes based upon income or
profits of the Loan Parties, accruals of any costs or expenses related to
restructuring reserves and deferred revenue.

 

“Consolidated EBITDA”:  for any period, is the sum of (a) the Consolidated Net
Income of the Borrower and its Restricted Subsidiaries, calculated on a
consolidated basis for such period, without duplication, plus (b) the following,
in each case, to the extent deducted (and not added back) in calculating such
Consolidated Net Income:

 

(i)                                     provisions for Taxes based on income or
profits or capital, plus franchise or similar taxes and foreign withholding
taxes;

 

(ii)                                  interest expense, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including the Term
Loans) for such period;

 

(iii)                               depreciation and amortization expense
(including deferred financing fees and costs and amortization in relation to
intangible assets);

 

(iv)                              non-cash stock-based compensation expense for
such period;

 

(v)                                 all extraordinary, unusual or nonrecurring
cash expenses, losses and charges for such period (including, without
limitation, any severance costs, integration costs, relocation costs, and
curtailments or modifications to pension and post-retirement employee benefit
plans);

 

8

--------------------------------------------------------------------------------


 

(vi)                              non-cash purchase accounting adjustments;

 

(vii)                           costs and expenses incurred in connection with
the Transactions;

 

(viii)                        all customary costs and expenses incurred or paid
in connection with Investments (including Permitted Acquisitions) whether or not
such Investment is consummated;

 

(ix)                              the amount of any minority interest expense
(or income (loss) allocable to noncontrolling interests) consisting of
Subsidiary income attributable to minority equity interests of third parties in
any non-wholly-owned Restricted Subsidiary of the Borrower;

 

(x)                                 all customary costs and expenses incurred in
connection with the issuance, prepayment or amendment or refinancing of
Indebtedness permitted hereunder or issuance of Capital Stock;

 

(xi)                              other expenses reducing such Consolidated Net
Income which do not represent a cash item in such period (but excluding any such
charge which requires an accrual of, or a cash reserve for, anticipated cash
charges in any future period);

 

(xii)                           the aggregate net loss on the Disposition of
property (other than accounts (as defined in the Uniform Commercial Code) and
inventory) outside the ordinary course of business;

 

(xiii)                        the amount of net cost savings and synergies
projected by the Borrower in good faith as a result of actions taken or
committed to be taken (including pursuant to internal procedures) no later than
twelve (12) months following the end of such period (calculated on a Pro Forma
Basis as though such cost savings and synergies had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings and synergies are
reasonably identifiable and factually supportable, (B) no cost savings shall be
added pursuant to this clause (xiii) to the extent duplicative of any such
expenses, costs or charges that are included in clauses (v), (xi) and
(xii) above and clause (xv) below with respect to such period, and (C) the
benefits resulting therefrom are anticipated by the Borrower to be realized
commencing not later than twelve (12) months of such actions having been taken,
or having been committed to be taken; provided, further, that the net cost
savings and synergies realized in connection with the Transactions shall in no
event exceed $20,000,000;

 

(xiv)                       any expenses or charge for such period to the extent
covered by, and actually reimbursed by, the insurer within 180 days with respect
to any business interruption insurance or similar insurance of the Borrower or
any Restricted Subsidiary in respect thereof;

 

(xv)                          the actual amount of any restructuring charges,
integration and facilities opening costs or other business optimization expenses
(including cost and expenses relating to business optimization programs and new
systems design and implementation costs) and project start-up costs; provided
that no such charges, expenses and costs shall

 

9

--------------------------------------------------------------------------------


 

be added pursuant to this clause (xv), to the extent they are duplicative of any
such expenses, costs or charges that are included in clauses (v), (xi),
(xii) and (xiii) above;

 

(xvi) in each case, solely to the extent that the applicable Hedge Agreement is
permitted under this Agreement:  (i) any net unrealized loss (after any offset)
resulting in such period from obligations under any Hedge Agreements and the
application of Statement of Financial Accounting Standards No. 133; and (ii) any
net unrealized loss (after any offset) resulting in such period from currency
translation gains or losses including those (x) related to currency
remeasurements of Indebtedness and (y) resulting from Hedge Agreements for
currency exchange risk;

 

(xvii)                    costs and expenses in connection with the termination
of the Pfizer-Xiapex agreement; and

 

(xviii)                 any after-tax effect of income (loss) from disposed or
discontinued operations and any net after-tax gains or losses on disposal of
disposed, abandoned or discontinued operations;

 

less (c) the following to the extent added in calculating such Consolidated Net
Income of the Loan Parties:

 

(A)                               all interest income for such period,

 

(B)                               all Tax benefits for such period to the extent
not netted in determining the amount for clause (b)(i) above,

 

(C)                               non-cash purchase accounting adjustments,

 

(D)                               (i) the aggregate net gain from the
Disposition of property (other than accounts (as defined in the Uniform
Commercial Code) and inventory) outside the ordinary course of business,
(ii) all extraordinary, unusual or nonrecurring gains for such period, and
(iii) all non-cash items increasing Consolidated Net Income which do not
represent a cash item in such period or any future period (but excluding any
such items (x) in respect of which cash was received in a prior period or will
be received in a future period or (y) which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period);

 

(E)                                the amount of minority interest income (or
income (loss) allocable to noncontrolling interests) consisting of Subsidiary
loss attributable to minority equity interests of third parties in any
non-wholly owned Restricted Subsidiary of the Borrower; and

 

(F)                                 in each case, solely to the extent that the
applicable Hedge Agreement is permitted under this Agreement:  (i) any net
unrealized gain (after any offset) resulting in such period from obligations
under any Hedge Agreements and the application of Statement of Financial
Accounting Standards No. 133; and (ii) any net unrealized gain (after any
offset) resulting in such period from currency translation gains or losses
including those (x) related to currency remeasurements of Indebtedness and
(y) resulting

 

10

--------------------------------------------------------------------------------


 

from Hedge Agreements for currency exchange risk.

 

For the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination hereunder, (x) if at any time during such Reference Period any
Group Member shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset
Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference
Period, in each case assuming the repayment of Indebtedness in connection
therewith occurred as of the first day of such Reference Period and (y) if
during such Reference Period any Group Member shall have made a Material
Acquisition, Consolidated EBITDA for such Reference Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Reference Period.  For purposes of determining
Consolidated EBITDA under this Agreement, Consolidated EBITDA shall be deemed to
be $16,441,000, $27,164,000, $14,371,000 and $29,142,000 for the fiscal quarters
ended March 31, 2012, June 30, 2012, September 30, 2012 and December 31, 2012,
respectively.

 

As used in this definition only, “Material Acquisition” means the Acquisition
(if consummated) and any other acquisition of property or series of related
acquisitions of property that constitutes assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the common stock of a Person.

 

“Consolidated Funded Debt”: at any date, Funded Debt of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and the Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided, that: (a) the
undistributed earnings of any Subsidiary of the Borrower that is not a Loan
Party or a direct or indirect parent entity of the Borrower to the extent that
the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document), its Organizational Documents or
Requirement of Law applicable to such Subsidiary shall be excluded provided
that, notwithstanding this clause (a), the amount of dividends or distributions
or other payments that are actually paid in cash or Cash Equivalents (or to the
extent subsequently converted into cash or Cash Equivalents) to the Borrower or
a Restricted Subsidiary thereof in respect of such period shall be included;
(b) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded; (c)  effects of adjustments in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue and debt line items in consolidated financial
statements pursuant to GAAP resulting from the application of purchase
accounting in relation to the Transaction, net of taxes, shall be excluded
provided that this clause (c) shall not include the recognition of deferred
revenue for any period subsequent to the Closing Date; (d) any after-tax effect
of income (loss) from the early extinguishment of (i) Indebtedness,
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments, in each case, solely to the extent permitted under this Agreement
shall be excluded; (e) any fees, expenses or charges incurred

 

11

--------------------------------------------------------------------------------


 

during such period, or any amortization thereof for such period, in connection
with any Permitted Acquisition, Investment, Disposition, incurrence or repayment
of Indebtedness (including such fees, expenses or charges related to the Term
Loans), issuance of Qualified Capital Stock, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Term Loans and any credit facilities) and including,
in each case, any such transaction undertaken but not completed, and any charges
or non-recurring merger costs incurred during such period as a result of any
such transaction, in each case whether or not successful, in each case, solely
to the extent permitted under this Agreement, shall be excluded; (f) the income
(or deficit) of any Permitted Joint Venture, except to the extent that any such
income is actually received by the Borrower or any Subsidiary Guarantor in the
form of dividends or other distributions in respect of equity and (g) the amount
of net cash proceeds received by the Borrower and the Restricted Subsidiaries of
any business interruption insurance shall be included.

 

“Consolidated Total Assets”:  as of the date of any determination thereof, total
assets of the Borrower and the Restricted Subsidiaries calculated in accordance
with GAAP on a consolidated basis as of such date.

 

“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”: shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Convertible Notes”: the Borrower’s 1.50% Convertible Senior Notes due July 15,
2018.

 

“Convertible Notes Documents”: the Indenture, dated as of January 30, 2012 (as
amended, amended and restated, supplemented or otherwise modified through the
Closing Date), among the Borrower and the Trustee (as defined therein), pursuant
to which the Convertible Notes were issued and the other agreements and
documents governing (including, without limitation, the additional call option
transactions, ISDA master agreements, hedge confirmations and warrants entered
into in connection with) the Convertible Notes.

 

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

 

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

12

--------------------------------------------------------------------------------


 

“Defaulting Lender”:  at any time, any Lender (a) that has failed to comply with
its obligations under Section 2.1 of this Agreement (a “funding obligation”),
(b) that has notified the Administrative Agent or the Borrower, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(c) that has failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder, or (d) with respect to which a Lender
Insolvency Event has occurred and is continuing; provided that (i) the
Administrative Agent and the Borrower may declare (A) by joint notice to the
Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or (B) that
a Lender is not a Defaulting Lender if in the case of both clauses (a) and
(b) the Administrative Agent and the Borrower each determines, in its reasonable
discretion, that (x) the circumstances that resulted in such Lender becoming a
“Defaulting Lender” no longer apply or (y) it is satisfied that such Lender will
continue to perform its funding obligations hereunder and (ii) a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
voting stock or any other equity interest in such Lender or a parent company
thereof by a Governmental Authority or an instrumentality thereof unless such
ownership or acquisition results in or provides such Lender with immunity from
the jurisdiction of the courts within the United States from the enforcement of
judgments, writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Lender.  The Administrative Agent will promptly send
to all parties hereto a notice when it becomes aware that a Lender is a
Defaulting Lender.

 

“Disposition”:  with respect to any Property, any sale, lease, Exclusive
License, Sale and Leaseback Transaction, assignment, conveyance, transfer or
other disposition thereof.  The terms “Dispose” and “Disposed of” shall have
correlative meanings.

 

“Disqualified Capital Stock”:  any Capital Stock that is not Qualified Capital
Stock.

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary that is a “United States Person,” as
defined in the Code, other than a CFC.

 

“Earn-Out Obligations”:  those certain unsecured obligations of the Borrower or
any Restricted Subsidiary arising in connection with any acquisition of assets
or businesses permitted under Section 7.6 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith.

 

“ECF Percentage”:  50%; provided that, with respect to each fiscal year of the
Borrower, commencing with the fiscal year of the Borrower ending December 31,
2013, the ECF Percentage shall be reduced to (a) 25% if the Total Leverage Ratio
as of the last day of such fiscal year is less than 4.00 to 1.00 but greater
than or equal to 3.00 to 1.00 and (b) 0% if the Total Leverage Ratio as of the
last day of such fiscal year is less than 3.00 to 1.00.

 

“Effective Yield”: as to any tranche of term loans or the Term Loans hereunder
or

 

13

--------------------------------------------------------------------------------


 

under the Loan Documents, the effective yield on such tranche of term loans or
the Term Loans, as the case may be, in each case as reasonably determined by the
Administrative Agent, taking into account the applicable interest rate margins,
interest rate benchmark floors and all fees, including recurring, up-front or
similar fees or original issue discount (amortized over the shorter of (x) four
years or (y) the weighted average life to maturity of such term loans) payable
generally to Lenders making such tranche of term loans or the Term Loans, as the
case may be, but excluding any arrangement, structuring or other fees payable in
connection therewith that are not generally shared with the lenders thereunder.

 

“Eligible Assignee”:  any Assignee permitted by and consented to in accordance
with Section 10.6(b).

 

“Engagement Letter”:  that certain Engagement Letter, dated as of the date
hereof, between the Borrower and Morgan Stanley Senior Funding, Inc.

 

“Environment”:  ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata, and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws”:  any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning pollution or protection of the Environment,
including those relating to use, generation, storage, treatment, transport,
Release or threat of Release of Materials of Environmental Concern, or to the
protection of human or animal health or safety (including to exposure to
Materials of Environmental Concern), as now or may at any time hereafter be in
effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, and the
regulations promulgated and rulings issued under it, as all may be amended from
time to time.

 

“ERISA Affiliate”:  any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Group Member, or under common control with
any Group Member, within the meaning of Section 414 of the Code.

 

“ERISA Event”:  (a)(i) the occurrence of a Reportable Event with respect to any
Plan; or (ii) the requirements of Section 4043(b) of ERISA apply with respect to
a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan,
and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Group Member or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Group Member or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (f) conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (g) a

 

14

--------------------------------------------------------------------------------


 

determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan.

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a LIBOR Rate
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

 

“Event of Default”:  any of the events specified in Section 8; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any,
of:

 

(a)                                 the sum, without duplication, of:

 

(i)                                     Consolidated Net Income for such fiscal
year;

 

(ii)                                  the amount of all non-cash charges
(including depreciation and amortization) deducted in arriving at such
Consolidated Net Income;

 

(iii)                               decreases in Consolidated Working Capital
for such fiscal year (excluding any changes in working capital due to the
effects of purchase accounting adjustments); minus

 

(b)                                 the sum, without duplication, of:

 

(i)                                     the amount of all non-cash credits
included in arriving at such Consolidated Net Income and cash charges included
in clauses (a) though (f) of the definition of Consolidated Net Income;

 

(ii)                                  the aggregate amount actually paid by the
Borrower and the Restricted Subsidiaries in cash during such fiscal year on
account of Capital Expenditures and permitted Investments (including Permitted
Acquisitions) to the extent permitted by this Agreement and not financed with
the proceeds of Indebtedness;

 

(iii)                               (x) the aggregate amount of all principal
payments of Consolidated Funded Debt (including the Term Loans) and (y) all
mandatory prepayments of Loans pursuant to Section 3.2, in each case, of the
Borrower and the Restricted Subsidiaries made in cash during such fiscal year to
the extent not made in connection with a refinancing of all or any portion of
such Indebtedness;

 

15

--------------------------------------------------------------------------------


 

(iv)                              increases in Consolidated Working Capital for
such fiscal year;

 

(v)                                 cash payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness, except
to the extent that such payments were financed by the issuance or incurrence of
long-term Indebtedness by, or the issuance of Capital Stock by, or the making of
capital contributions to, the Borrower or any of its Restricted Subsidiaries or
using the proceeds of any Disposition outside the ordinary course of business;

 

(vi)                              Restricted Payments made by the Borrower in
cash to holders of its common equity from Internally Generated Cash;

 

(vii)                           the amount of cash income Taxes actually paid in
such period to the extent they exceed the amount of Tax expense deducted in
determining Consolidated Net Income for such period;

 

(viii)                        fees, expenses or charges paid in cash related to
any permitted Investments (including Permitted Acquisitions), the issuance,
payment, amendment or refinancing of Indebtedness permitted under Section 7.1
hereof  (including any premium paid in cash during such period in connection
with the prepayment, redemption, purchase, defeasance or other satisfaction
prior to scheduled maturity of Indebtedness) and the issuance of Capital Stock
and Dispositions permitted under Section 7.4 hereof;

 

(ix)                              Net Cash Proceeds of Intellectual Property
Out-Licensing Events for such period with regard to which a Specified
Reinvestment Notice has been delivered, for the related Excess Cash Flow Payment
Period; provided that, notwithstanding the foregoing, on each Specified
Reinvestment Prepayment Date, an amount equal to the Specified Reinvestment
Prepayment Amount with respect to the relevant Specified Reinvestment Event
shall be added back to Excess Cash Flow for such period; and

 

(x)                                 without duplication of amounts deducted in
prior periods (A) the aggregate consideration required to be paid in cash by a
Group Member pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions
or (B) any planned cash expenditures by the Borrower or any of the Restricted
Subsidiaries relating to Capital Expenditures or acquisitions of intellectual
property or restructuring charges, expenses and payments required to be made
(the “Planned Expenditures”), in each case to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period; provided that, to the extent the aggregate amount of such Permitted
Acquisitions, Capital Expenditures or acquisitions of intellectual property
actually made during such period of four consecutive fiscal quarters is less
than the Contract Consideration and the Planned Expenditures, as applicable, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such

 

16

--------------------------------------------------------------------------------


 

period of four consecutive fiscal quarters;

 

provided that the amounts referenced in clauses (ii), (iii)(y), (v) and
(viii) of this paragraph (b) shall not be included in this paragraph (b) and
have the effect of reducing Excess Cash Flow to the extent such amounts were
funded out of proceeds of Funded Debt.

 

“Excess Cash Flow Application Date”:  as defined in Section 3.2(c).

 

“Excess Cash Flow Payment Period”:  (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Closing Date
to December 31, 2013 (taken as one accounting period) and (b) with respect to
the prepayment required on each successive Excess Cash Flow Application Date,
the immediately preceding fiscal year of the Borrower.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 7.1.

 

“Excluded Swap Obligation” with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes”:  with respect to any Agent or any Lender on account of any
payment to be made by or on account of any obligation of any Loan Party under
any Loan Document, (a) Taxes imposed on or measured by its net income or net
profits (however denominated), franchise Taxes imposed on it in lieu of net
income Taxes and branch profits Taxes, in each case, (i) imposed on it by any
jurisdiction (or any political subdivision thereof) (i) as a result of the
recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction, or (ii) that are
Other Connection Taxes or (b) any U.S. federal withholding Tax that is imposed
on amounts payable to a Lender under any laws in effect at the time such Lender
becomes a party hereto (other than pursuant to an assignment request by any Loan
Party under Section 3.13) or designates a new lending office, except to the
extent that, in the case where a Lender designated a new lending office, such
Lender, or in the case of an assignment, the assignor, was entitled, immediately
prior to the time of designation of a new lending office or assignment as the
case may be, to receive additional amounts from the Borrower with respect to
such Tax pursuant to Section 3.10; (c) any Taxes attributable to such Lender’s
failure to comply with Section 3.10(e) and (f); and (d) any United States
federal withholding Tax that is imposed pursuant to FATCA.

 

17

--------------------------------------------------------------------------------


 

“Exclusive License”:  any license by a Person of its owned Intellectual Property
to a third party for a term greater than two (2) years and which provides such
licensee exclusive rights to exploit such Intellectual Property.

 

“Existing Credit Agreements”: the GE Credit Agreement and the Fifth Street
Credit Agreement.

 

“Extension”:  as defined in Section 3.16.

 

“Extension Loan”:  as defined in Section 3.16.

 

“Extension Offer”:  as defined in Section 3.16.

 

“FATCA”:  Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

 

“Fee Letter”:  that certain Fee Letter, dated as of the date hereof, among the
Borrower and Morgan Stanley Senior Funding, Inc.

 

“FEMA”:  the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

 

“Fifth Street Credit Agreement”: that certain Senior Subordinated Term Loan
Agreement, dated as of December 29, 2011, among Slate Pharmaceuticals, Inc., a
Delaware corporation, as the borrower,  the financial institutions party thereto
as lenders, and Fifth Street Finance Corp., acting in its capacity as
administrative agent for the lenders.

 

“First Lien Secured Leverage Ratio”:  at any date, the ratio of (a) Consolidated
Funded Debt secured by a first priority Lien on all or any portion of the
Collateral or any other assets of any of the Loan Parties as of such date to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such date.

 

“Flood Insurance Laws”:  collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or

 

18

--------------------------------------------------------------------------------


 

any successor statute thereto.

 

“Foreign Lender”:  any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Funded Debt”:  as to any Person, without duplication, all Indebtedness of the
type described in the definition thereof, except in the case of (A) clause (b),
only to the extent of Earn-Out Obligations and other similar obligations,
(B) clause (f), only to the extent of any unreimbursed drawings thereunder and
(C) clause (g), only Indebtedness that matures more than one (1) year from the
date of its creation or matures within one (1) year from such date but is
renewable or extendible, at the option of such Person, to a date more than
one (1) year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one (1) year from such date, including all current maturities and
current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Term Loans.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time subject to Section 1.2(e).

 

“GE Credit Agreement”: that certain Amended and Restated Credit Agreement, dated
as of December 29, 2011, among Actient Pharmaceuticals LLC, a Delaware limited
liability company, Timm Medical Technologies, Inc., a Delaware corporation, and
Slate Pharmaceuticals, Inc. (f/k/a Slate Pharmaceuticals Acquisition Corp.), a
Delaware corporation, as the borrowers, the financial institutions party thereto
as lenders and General Electric Capital Corporation, acting in its capacity as
administrative agent for the lenders.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank) and any securities exchange.

 

“Governmental Authorization”:  all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

 

“Group Members”:  the collective reference to the Borrower and the Restricted
Subsidiaries.

 

“Group Member Properties”: as defined in Section 4.16(a).

 

19

--------------------------------------------------------------------------------


 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each other Loan Party that is a
party thereto, substantially in the form of Exhibit C.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or any Excluded Swap Obligation.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

 

“Health Care Laws”:  any and all applicable current and future treaties, laws,
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by the Food
and Drug Administration, the Center for Medicare and Medicaid Services, the
Department of Health and Human Services (“HHS”), the Office of Inspector General
of HHS, the Drug Enforcement Administration or any other Governmental Authority
(including any professional licensing laws, certificate of need laws and state
reimbursement laws), relating in any way to the manufacture, distribution,
marketing, sale, supply or other disposition of any product or service of the
Borrower or any of its Restricted Subsidiaries, the conduct of the business of
the Borrower or any of its Restricted Subsidiaries, the provision of health care
services generally, or to any relationship among the Borrower and its Restricted
Subsidiaries, on the one hand, and their suppliers and customers and patients
and other end-users of their products and services, on the other hand.

 

“Hedge Agreements”:  any agreement with respect to any cap, swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom

 

20

--------------------------------------------------------------------------------


 

stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Hedge Agreement.

 

“Immaterial Subsidiary”: any Subsidiary of the Borrower that, as of the date of
the most recent financial statements delivered pursuant to Section 6.1(a) or
(b), that has total assets calculated in accordance with GAAP of less than
$5,000,000.

 

“Increase Effective Date”:  as defined in Section 2.4(a).

 

“Incremental Facilities”:  as defined in Section 2.4(a).

 

“Incremental Lender”: any Person that makes a Term Loan pursuant to Section 2.4
or has a commitment to make an Incremental Term Loan pursuant to Section 2.4.

 

“Incremental Revolving Loan Commitment”:  as defined in Section 2.4(a).

 

“Incremental Term Loan Commitment”:  as defined in Section 2.4(a).

 

“Incremental Term Loans”:  as defined in Section 2.4(c).

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (including
Earn-Out Obligations (with respect to (x) Earn-Out Obligations existing on the
Closing Date and (y) Earn-Out Obligations entered into or incurred after the
Closing Date, in an aggregate amount not to exceed $10,000,000 at any one time
outstanding, in each case, solely to the extent due and unpaid pursuant to the
terms of the underlying agreements documenting such Earn-Out Obligations) but
excluding current trade payables and payroll liabilities incurred in the
ordinary course of such Person’s business), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
limited to the amount of such obligations after giving effect to drawings which
have been reimbursed, (g) the liquidation value of all Disqualified Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above, (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation, (j) Attributable Indebtedness
and (k) for the purposes of Sections 7.1 and 8(e) only, all obligations of such
Person in respect of Hedge Agreements.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness

 

21

--------------------------------------------------------------------------------


 

expressly provide that such Person is not liable therefor.  For purposes of
clause (j) above (including as such clause applies to Section 8(e)), the
principal amount of Indebtedness in respect of Hedge Agreements shall equal the
amount that would be payable (giving effect to netting) at such time if such
Hedge Agreement were terminated.  For the avoidance of doubt, the accrual of
interest is not an incurrence of Indebtedness.

 

“Indemnified Liabilities”:  as defined in Section 10.5(b).

 

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and, (b) to the extent not otherwise described in
subsection (a), Other Taxes.

 

“Indemnitee”:  as defined in Section 10.5(b).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Insufficiency”:  with respect to any Plan, the amount, if any, of its unfunded
benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

“Intellectual Property”:  collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial
designs, together with any and all inventions described and claimed therein, and
reissues, divisions, continuations, extensions and continuations-in-part thereof
and amendments thereto; (b) trademarks, service marks, certification marks,
trade names, slogans, logos, trade dress, Internet Domain Names, and other
source identifiers, whether statutory or common law, whether registered or
unregistered, and whether established or registered in the United States or any
other country or any political subdivision thereof, together with any and all
registrations and applications for any of the foregoing, goodwill connected with
the use thereof and symbolized thereby, and extensions and renewals thereof and
amendments thereto; (c) copyrights (whether statutory or common law, and whether
published or unpublished), copyrightable subject matter, and all mask works (as
such term is defined in 17 U.S.C. Section 901, et seq.), together with any and
all registrations and applications therefor, and renewals and extensions thereof
and amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered; (f) income,
fees, royalties, damages and payments now and hereafter due and/or payable under
or with respect to any of the foregoing, including, without limitation, damages,
claims and payments for past, present or future infringements, misappropriations
or other violations thereof; (g) rights and remedies to sue for past, present
and future infringements, misappropriations and other violations of any of the
foregoing; and (h) rights, priorities, and privileges corresponding to any of
the foregoing or other similar intangible assets throughout the

 

22

--------------------------------------------------------------------------------


 

world.

 

“Intellectual Property Out-Licensing Event”:  (i) any payment received by a Loan
Party from the out-licensing of Xiapex in Europe and Eurasia and (ii) any
payment received by a Loan Party resulting from any other out-licensing
transaction in relation to Intellectual Property of any Group Member in any
territory.

 

“Intellectual Property Security Agreements”:  an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any Intellectual Property which is the subject of a
registration or application with the United States Patent and Trademark Office
or the United States Copyright Office grants to the Collateral Agent, for the
benefit of the Secured Parties a security interest in such Intellectual Property
attached hereto as Exhibit H.

 

“Intercompany Note”:  the Intercompany Note to be executed and delivered by each
Subsidiary of the Borrower that is not a Loan Party, substantially in the form
attached hereto as Exhibit I.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any LIBOR Rate Loan having an
Interest Period of three (3) months or less, the last day of such Interest
Period, and (c) as to any LIBOR Rate Loan having an Interest Period longer than
three (3) months, each day that is three (3) months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

 

“Interest Period”:  as to any LIBOR Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such LIBOR Rate Loan and ending one, two, three or six months (or if
consented to by all Lenders, nine or twelve months) thereafter, as selected by
the Borrower in its notice of borrowing or notice of conversion, as the case may
be, given with respect thereto; and (b) thereafter, each period commencing on
the last day of the next preceding Interest Period applicable to such LIBOR Rate
Loan and ending one, two, three or six months (or if consented to by all
Lenders, nine or twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent no later than 12:00 Noon, New
York City time, on the date that is three (3) Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that
until the completion of the primary syndication of the Term Loans, LIBOR Rate
Loans shall only be available in one month Interest Periods; provided, further,
all of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period that would extend beyond

 

23

--------------------------------------------------------------------------------


 

the Term Loan Maturity Date; and

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Internally Generated Cash”:  with respect to any period, any cash of the
Borrower or any Subsidiary Guarantor generated during such period, excluding Net
Cash Proceeds and any cash constituting proceeds from an incurrence of
Indebtedness, an issuance of Capital Stock or a capital contribution, in each
case, except to the extent such proceeds are included as income in calculating
Consolidated Net Income for such period.

 

“Internet Domain Names”:  all Internet domain names and associated URL
addresses.

 

“Investments”:  as defined in Section 7.6.

 

“IRS”:  the United States Internal Revenue Service.

 

“Junior Financing”:  any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is, or that is required to be, contractually
subordinated in payment or lien priority to the Obligations.

 

“Junior Financing Documentation”:  any documentation governing any Junior
Financing.

 

“Junior Indebtedness”:  Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is
ninety-one (91) days following the Term Loan Maturity Date; (b) the weighted
average maturity of such Indebtedness shall occur after the date that is
ninety-one (91) days following the Term Loan Maturity Date; (c) the mandatory
prepayment provisions, affirmative and negative covenants and financial
covenants shall be no more restrictive, taken as a whole, than the provisions
set forth in the Loan Documents, as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower;
(d) such Indebtedness is either unsecured or secured but subordinated to the
Liens of the Collateral Agent in a manner, and pursuant to an intercreditor
agreement, reasonably satisfactory to the Collateral Agent and the
Administrative Agent; (e) if such Indebtedness is Subordinated Indebtedness, the
other terms and conditions thereof shall be satisfied; (f) if such Indebtedness
is incurred by a Subsidiary that is not a Loan Party, (i) such Subsidiary shall
have also provided a guarantee of the Obligations substantially on the terms set
forth in the Guarantee and Collateral Agreement and (ii) if the Indebtedness
being guaranteed, is subordinated to the Obligations, such guarantee, shall be
subordinated to the guarantee of the Obligations on terms at least as favorable,
taken as a whole, to the Lenders as those contained in the subordination of such
Indebtedness; and (g) if such Indebtedness is incurred by a Subsidiary that is
not a Loan Party, subject to Section 7.6(g), such Indebtedness may be guaranteed
by another Group Member.

 

“Lead Arranger”:  Morgan Stanley Senior Funding, Inc. in its capacity as sole

 

24

--------------------------------------------------------------------------------


 

lead arranger under this Agreement.

 

“Leased Properties”: as defined in Section 4.7(c).

 

“Lender Insolvency Event”:  (a) a Lender or its Parent Company is adjudicated by
a Governmental Authority to be insolvent, or admits in writing its inability to
pay its debts as they become due, or makes a general assignment for the benefit
of its creditors, or (b) such Lender or its Parent Company is the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its Parent Company, or such Lender or its Parent
Company has indicating its consent to or acquiescence in any such proceeding or
appointment.

 

“Lenders”:  each Term Lender and Incremental Lender.

 

“LIBOR”:  with respect to each day during each Interest Period pertaining to a
LIBOR Rate Loan, the rate per annum offered for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR01 Page as of
11:00 A.M., London, England time, two (2) Business Days prior to the first day
of such Interest Period or (b) if no such offered rate exists, such rate will be
the rate of interest per annum as determined by the Administrative Agent
(rounded upwards, if necessary, to the nearest 1/100 of 1%) at which deposits of
Dollars in immediately available funds are offered at 11:00 A.M., London,
England time, two (2) Business Days prior to the first day in the applicable
Interest Period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period and
for an amount equal or comparable to the principal amount of the Term Loans to
be borrowed, converted or continued as LIBOR Rate Loans on such date of
determination.

 

“LIBOR Rate”:  with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the rate per annum equal to the greater of (a) 1.25% and
(b) for each Interest Period following the initial Interest Period, the rate per
annum determined by the Administrative Agent (rounded upward to the nearest
1/100th of 1%) by dividing (i) LIBOR for such Interest Period by (ii) 1.00 minus
Eurocurrency Reserve Requirements.  The LIBOR Rate shall be adjusted on and as
of the effective date of any change in the Eurocurrency Reserve Requirements.

 

“LIBOR Rate Loans”:  loans the rate of interest applicable to which is based
upon the LIBOR Rate.

 

“LIBOR Tranche”:  the collective reference to LIBOR Rate Loans under a
particular loan facility the then current Interest Periods with respect to all
of which begin on the same date and end on the same later date (whether or not
such Loans shall originally have been made on the same day).

 

“Lien”:  with respect to any property or asset, (a) any mortgage, deed of trust,
lien (statutory or otherwise), pledge, hypothecation, encumbrance, charge or
security interest in, on, of or with respect to such property or asset, (b) any
right, title or interest of any Person (including any vendor or lessor) under
any conditional sale agreement, capital lease or title retention agreement (or
any capital or financing lease having substantially the same economic effect as
any of the foregoing) relating to such property or asset and (c) in the case of
securities (debt or

 

25

--------------------------------------------------------------------------------


 

equity), any purchase option, call, put or similar right of any Person with
respect to such securities.

 

“Loan Documents”:  this Agreement, the Security Documents, the Notes and the Fee
Letter.

 

“Loan Party”:  each of the Borrower and the Subsidiary Guarantors.

 

“Margin Stock”:  as defined in Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

“Material Adverse Effect”:  (a) a material adverse effect upon, the business,
assets, liabilities, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole and (b) a material adverse
effect upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document to which it is a party.

 

“Material Indebtedness”:  of any Person at any date, Indebtedness the
outstanding principal amount of which exceeds in the aggregate $20,000,000.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum byproducts or distillates, or
any chemicals, constituents, substances, materials, wastes, pollutants or
contaminants in any form  regulated  under any Environmental Law, including
asbestos and asbestos-containing materials, polychlorinated biphenyls, radon
gas, radiation, explosive or radioactive substances, biological material, and
electromagnetic or radio frequency emissions.

 

“Material Properties”: On any date of determination, all Owned Properties with a
gross book value of greater than or equal to $5,000,000. The Material Properties
existing as of the Closing Date are indicated by an asterisk and set forth on
Schedule 4.7(b).

 

“Maximum Rate”:  as defined in Section 3.5(e).

 

“Merger”:  as defined in the recitals to this Agreement.

 

“Merger Agreement”:  the Agreement and Plan of Merger, dated as of the date
hereof, by and among the Borrower, Merger Sub, the Target and GTCR Fund IX/A,
L.P., solely in its capacity as representative for the Target’s Unitholders and
Optionholders (each as defined in the Merger Agreement).

 

“Merger Documentation”:  collectively, the Merger Agreement, the Transaction
Documents (as defined in the Merger Agreement) and all schedules, exhibits and
annexes thereto and all side letters and agreements affecting the terms thereof
or entered into in connection therewith.

 

“Merger Sub”:  as defined in the recitals to this Agreement.

 

“Moody’s”:  Moody’s Investors Service, Inc.

 

26

--------------------------------------------------------------------------------


 

“Mortgaged Properties”:  the real properties as to which the Collateral Agent
for the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages pursuant to Section 6.9.

 

“Mortgages”:  any mortgages and deeds of trust or any other documents creating
and evidencing Liens on Mortgaged Properties made by any Loan Party in favor of,
or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, which shall be in a form reasonably satisfactory to the Administrative
Agent and the Collateral Agent.

 

“Multiemployer Plan”:  a plan that is a “multiemployer” plan as defined in
Section 4001(a)(3) of ERISA, to which any Group Member or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan”: a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Group
Member or any ERISA Affiliate and at least one Person other than a Group Member
or an ERISA Affiliate or (b) was so maintained and in respect of which any Group
Member or an ERISA Affiliate could have liability under Section 4064 or 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“Net Cash Proceeds”:

 

(a)                                 in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or held in escrow or purchase price
adjustment receivable or by the Disposition of any non-cash consideration
received in connection therewith or otherwise, but only as and when received and
net of costs, amounts and taxes set forth below), net of:

 

(i)                                     attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees actually
incurred in connection therewith;

 

(ii)                                  amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document);

 

(iii)                               other fees and expenses actually incurred in
connection therewith;

 

(iv)                              taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements);

 

(v)                                 amounts provided as a reserve in accordance
with GAAP against any liabilities associated with the assets disposed of in an
Asset Sale (including, without limitation, pension and other post-employment
benefit liabilities and

 

27

--------------------------------------------------------------------------------


 

liabilities related to environmental matters or against any indemnification
obligations associated with such Asset Sale); provided that such amounts shall
be considered Net Cash Proceeds upon release of such reserve;

 

(b)                                 in connection with any Exclusive License,
the proceeds thereof in the form of cash and Cash Equivalents constituting
Upfront Payments, net of:

 

(i)                                     attorneys’ fees, accountants’ fees,
investment banking fees and other professional and transactional fees actually
incurred in connection therewith;

 

(ii)                                  other fees and expenses actually incurred
in connection therewith;

 

(iii)                               taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements);

 

(iv)                              amounts provided as a reserve in accordance
with GAAP against any liabilities associated with such Exclusive License
(including, without limitation, against any indemnification obligations
associated with such Exclusive License); provided that such amounts shall be
considered Net Cash Proceeds upon release of such reserve; and

 

(c)                                  in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

 

“Non-Consenting Lenders”:  as defined in Section 10.1.

 

“Non-Defaulting Lender”:  at any time, a Lender that is not a Defaulting Lender.

 

“Non-Recourse Indebtedness”: Indebtedness for borrowed money of a Permitted
Joint Venture, provided that (a) such Indebtedness is not, in whole or in
part, Indebtedness of any Loan Party other than such Permitted Joint Venture and
its Subsidiaries and for which no holder thereof has or could have upon the
occurrence of any contingency, any recourse against any Loan Party or any
property or assets thereof other than such Permitted Joint Venture and its
Subsidiaries (including, for the avoidance of doubt any Equity Interests in such
Permitted Joint Venture), (b) such Indebtedness is owing only to unaffiliated
third parties (which, for the avoidance of doubt, does not include any Loan
Party or any Affiliate thereof or any current or former officer or director of
any Loan Party), (c) the source of repayment for such Indebtedness is expressly
limited to the assets or cash flows of such Permitted Joint Venture and its
Subsidiaries and (d) no Loan Party (other than such Permitted Joint Venture and
its Subsidiaries) provides credit support, directly or indirectly, of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or is directly or indirectly liable as a guarantor, surety or
otherwise (but excluding a customary “bad boy” keep well guaranty or other
similar back-stop arrangement) in respect of such Indebtedness or in respect of
the business or

 

28

--------------------------------------------------------------------------------


 

operations of the applicable Permitted Joint Venture and its Subsidiaries that
are direct or indirect obligors under such Non-Recourse Indebtedness in the case
of clauses (a), (c) and (d) above, as reasonably determined by the
Administrative Agent.

 

“Non-U.S. Pension Plan”:  any plan, fund or other similar program established or
maintained outside the United States by a Group Member primarily for the benefit
of employees of Group Members residing outside the United States, which plan,
fund or other similar program provides for retirement income of such employees
or a deferral of income from such employees in contemplation of retirement and
is not subject to ERISA or the Code.

 

“Not Otherwise Applied”:  with reference to any amount of proceeds of any
transaction, that (a) was not required to be applied to prepay the Term Loans
pursuant to Section 3.2(c) and (b) was not previously applied in determining the
permissibility of a transaction under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount or
utilization of such amount for a specified purpose.

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any Insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Loan Parties to
any Agent or to any Lender (or, in the case of Specified Hedge Agreements, any
Qualified Counterparty), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, this Agreement, any other Loan Document, any
Specified Hedge Agreement (other than any Excluded Swap Obligation) or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including all fees, charges and disbursements of counsel to any
Agent or to any Lender that are required to be paid by the Borrower pursuant
hereto) or otherwise.

 

“OFAC”:  as defined in Section 4.22(a).

 

“Offer”:  as defined in Section 10.6(b).

 

“Offer Loans”:  as defined in Section 10.6(b).

 

“Offer Process”:  as defined in Section 10.6(h).

 

“Organizational Documents”:  as to any Person, the Certificate of Incorporation,
Certificate of Formation, By-Laws, Limited Liability Company Agreement,
Memorandum and Articles of Association, Partnership Agreement or other similar
organizational or governing documents of such Person.

 

“Other Connection Taxes”:  with respect to any Agent or any Lender, Taxes
imposed as a result of a present or former connection between such Agent or
Lender and the

 

29

--------------------------------------------------------------------------------


 

jurisdiction imposing such Taxes (other than a connection arising from such
Agent or Lender having executed, delivered, enforced, become a party to,
performed its obligations under, received or perfected a security interest
under, or engaged in any other transaction pursuant to, or enforced, any Loan
Document, or sold or assigned an interest in any Loan Document).

 

“Other Taxes”:  any and all present or future stamp, court, documentary
intangible, mortgage recording, filing or similar excise or property Taxes,
arising from any payment made hereunder or from the execution, delivery,
performance, registration or enforcement of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement, or any
other Loan Document, except any Taxes that are Other Connection Taxes imposed
with respect to a sale or assignment (other than an assignment under
Section 3.13).

 

“Owned Properties”: as defined in Section 4.7(b).

 

“Parent Company”:  with respect to a Lender, the bank holding company (as
defined in Board Regulation Y), if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant”:  as defined in Section 10.6(e).

 

“Patriot Act”:  the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor entity performing similar
functions).

 

“Perfection Certificate”:  a perfection certificate in the form of Exhibit K-1
or any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

 

“Perfection Certificate Supplement”: a perfection certificate supplement in the
form of Exhibit K-2 or any other form approved by the Collateral Agent.

 

“Permitted Acquisition”:  (i) the Merger, and (ii) any acquisition, whether by
purchase, merger or otherwise, of (x) all or substantially all of the assets of,
all or a majority of the Capital Stock of, or a business line or unit or a
division of, or (y) any product or product line, of any Person; provided:

 

(a)                                 immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom;

 

(b)                                 all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations;

 

(c)                                  in the case of the acquisition of Capital
Stock, such Capital Stock shall become subject to a security interest in favor
of the Collateral Agent for the benefit of the

 

30

--------------------------------------------------------------------------------


 

Secured Parties and the issuer of such Capital Stock shall become a Loan Party,
in each case, in accordance with Section 6.9 and 6.10;

 

(d)                                 the Total Leverage Ratio, in each case,
calculated on a Pro Forma Basis after giving effect to such acquisition as if
such acquisition had occurred on the first day of the most recent period of
four (4) consecutive fiscal quarters of the Borrower for which financial
statements are available shall be no greater than the Total Leverage Ratio as in
effect on the Closing Date (as calculated, on a Pro Forma Basis for the
Transactions, as of the date of the then last ended fiscal quarter occurring
prior to the Closing Date);

 

(e)                                  the Borrower shall have delivered to the
Administrative Agent at least five (5) Business Days prior to such proposed
acquisition, a certificate of a Responsible Officer of the Borrower evidencing
compliance with clause (d) above and compliance with clause (f) below, together
with all relevant financial information with respect to such acquired assets,
including, in the event the Consolidated EBITDA (calculated on a Pro Forma
Basis) of the assets and property subject to such acquisition is greater than
25% of the Consolidated EBITDA (calculated on a Pro Forma Basis) of the
Borrower, appropriate revisions to the Projections included in the Confidential
Information Memorandum, or, if Projections have been provided pursuant to
Section 6.2(b), appropriate revisions to such Projections, in each case after
giving effect to such proposed acquisition (such revised projections or
Projections to be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that actual results during the
period covered thereby may differ from such revised projections or Projections
by a material amount)); and

 

(f)                                   any Person or assets or division as
acquired in accordance herewith shall be in substantially the same business or
lines of business in which the Borrower and/or its Subsidiaries are engaged, or
are permitted to be engaged, as provided in Section 7.12, as of the time of such
acquisition.

 

“Permitted Convertible Notes Refinancing”:  as to the Convertible Notes, the
incurrence of other unsecured Indebtedness to refinance, extend, renew, defease,
restructure, replace or refund (collectively, “refinance”) such Convertible
Notes; provided that, (a) the refinancing Indebtedness does not mature, or
contain any provision permitting the holders thereof to require the redemption,
repurchase or prepayment thereof, prior to (i) in the case of maturity, the
later of (x) the maturity date of the Convertible Notes and (y) the date that is
ninety-one (91) days after the Term Loan Maturity Date and (ii)  in the case of
any provision permitting the holders thereof to require the redemption,
repurchase or prepayment of the refinancing Indebtedness,  the first date the
holders thereof could require the redemption, repurchase or prepayment of the
Convertible Notes, (b) the Total Leverage Ratio (as of the date of the most
recent financial statements delivered pursuant to Section 6.1(a) or (b), after
giving pro forma effect to the consummation of such Permitted Convertible Notes
Refinancing and the incurrence of any Indebtedness in connection therewith) is
no greater than the Total Leverage

 

31

--------------------------------------------------------------------------------


 

Ratio as in effect on the Closing Date (as calculated, on a Pro Forma Basis for
the Transactions, as of the date of the then most recent financial statements of
the then last ended fiscal quarter) and a Responsible Officer of the Borrower
shall have certified to the Administrative Agent to such compliance in writing
and (c) the respective obligor or obligors shall be the same on the refinancing
Indebtedness as on the Indebtedness being refinanced.

 

“Permitted Joint Venture”: one or more joint ventures entered into after the
Closing Date (which may be in the form of a limited liability company or other
Person) relating to assets that are not owned by, or licensed to, any Loan Party
as of the Closing Date, in which the Borrower or any of its Subsidiaries holds
equity interests or otherwise participates or invests; provided that (a) the
applicable joint venture shall be engaged in substantially the same business as
the Loan Parties or in a related business, (b) the Total Leverage Ratio (as of
the date of the most recent financial statements delivered pursuant to
Section 6.1(a) or (b), after giving pro forma effect to the consummation of such
joint venture and the incurrence of any Indebtedness in connection therewith) is
no greater than the Total Leverage Ratio as in effect on the Closing Date (as
calculated, on a Pro Forma Basis for the Transactions, as of the date of the
then most recent financial statements of the then last ended fiscal quarter) and
a Responsible Officer of the Borrower shall have certified to such compliance,
(c) no Loan Party shall, pursuant to such joint venture, be under any
Contractual Obligation to make Investments or incur Indebtedness or contingent
liabilities that would be in violation of any provision of this Agreement and
(d) immediately prior, and after giving effect, to the consummation of such
joint venture, no Default or Event of Default shall have occurred and be
continuing.

 

“Permitted Refinancing”:  as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied: 
(a) the weighted average life to maturity of such refinancing Indebtedness
(other than purchase money security interests and Capital Lease Obligations)
shall be greater than or equal to the weighted average life to maturity of the
Indebtedness (other than purchase money security interests and Capital Lease
Obligations)  being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other amounts paid, and fees and
expenses incurred, in connection with such modification, refinancing, refunding,
renewal or extension and by any amount equal to any existing commitments
unutilized thereunder; (c) the respective obligor or obligors shall be the same
on the refinancing Indebtedness as on the Indebtedness being refinanced; (d) the
security, if any, for the refinancing Indebtedness shall be substantially the
same as that for the Indebtedness being refinanced (except to the extent that
less security is granted to holders of refinancing Indebtedness); and (e) the
refinancing Indebtedness is subordinated to the Obligations on terms that are at
least as favorable, taken as a whole, as the Indebtedness being refinanced (as
determined in good faith and certified in writing to the Administrative Agent by
a Responsible Officer of the Borrower) and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination,
but only to the extent that the Indebtedness being refinanced was so
subordinated.

 

“Person”:  an individual, partnership, corporation, limited liability company,

 

32

--------------------------------------------------------------------------------


 

business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  a Single Employer Plan or a Multiple Employer Plan.

 

“Platform”:  as defined in Section 6.1.

 

“Pledged Company”:  any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

 

“Pledged Equity Interests”:  as defined in the Guarantee and Collateral
Agreement.

 

“Portfolio Interest Exemption”:  as defined in Section 3.10.

 

“Private Siders”:  Lenders’ employees and representatives who have declared that
they are authorized to receive material non-public information.

 

“Pro Forma Basis”: with respect to compliance with any test or covenant
hereunder, compliance with such covenant or test after giving effect to (a) the
Transactions, (b) any Permitted Acquisition (to the extent not subsequently
disposed of during such period), (c) the borrowing of any Incremental
Facilities, (d) any Asset Sale or (e) any restructurings of the business of the
Borrower or any of its Subsidiaries that the Borrower or any of its Subsidiaries
has made and/or has determined to make during the applicable period or
subsequent to such applicable period and on or prior to or simultaneously with
the date of calculation of Consolidated EBITDA and are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of an officer of the Borrower (the
foregoing (a) through (e), together with any transactions related thereto or in
connection therewith, the “relevant transactions”), as if the relevant
transaction had been consummated or occurred during the applicable period had
been consummated and occurred at the beginning of such period.  For purposes of
this definition, if any Indebtedness to be so incurred bears interest at a
floating rate and is being given pro forma effect, the interest on such
Indebtedness will be calculated as if the rate in effect on the date of
incurrence had been the applicable rate for the entire period (taking into
account any applicable interest rate Hedge Agreements).

 

“Pro Forma Financial Statements”:  as defined in Section 6.1(d).

 

“Projections”:  as defined in Section 6.2(b).

 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Purchased Interests”:  has the meaning set forth in the Merger Agreement.

 

“Qualified Capital Stock”:  any Capital Stock (other than warrants, rights or

 

33

--------------------------------------------------------------------------------


 

options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the ninety-first day following the Term Loan
Maturity Date, or (y) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Capital Stock
referred to in clause (x) above, in each case, at any time on or after the
ninety-first day following the Term Loan Maturity Date.

 

“Qualified Counterparty”:  with respect to any Hedge Agreement, any counterparty
thereto that is, or that at the time such Hedge Agreement was entered into, was
a Lender, an Affiliate of a Lender, an Agent or an Affiliate of an Agent (or, in
the case of any such Hedge Agreement entered into prior to the Closing Date, any
counterparty that was a Lender, an Affiliate of a Lender, an Agent or an
Affiliate of an Agent on the Closing Date) or any other counterparty reasonably
acceptable to the Administrative Agent; provided that, in the event a
counterparty to a Hedge Agreement at the time such Hedge Agreement was entered
into (or, in the case of any Hedge Agreement entered into prior to the Closing
Date, on the Closing Date) was a Qualified Counterparty, such counterparty shall
constitute a Qualified Counterparty hereunder and under the other Loan
Documents.

 

“Quarterly Payment Date”:  March 31, June 30, September 30 and December 31 of
each year.

 

“Recovery Event”:  any settlement of or payment in excess of $5,000,000 in
respect of any property or casualty insurance claim or any condemnation
proceeding relating to any asset of any Group Member.

 

“Refinanced Term Loans”:  as defined in Section 10.1.

 

“Refinancing Transaction”: as defined in the recitals hereto.

 

“Register”:  as defined in Section 10.6(d).

 

“Regulation S-X”:  Regulation S-X promulgated under the Securities Act.

 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

34

--------------------------------------------------------------------------------


 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 3.2(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale (other than any Intellectual Property
Out-Licensing Event) or Recovery Event in respect of which the Borrower has
delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair fixed or capital assets or
Intellectual Property useful in its business (including by making Permitted
Acquisitions).

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets or Intellectual Property useful in the Borrower’s or the Restricted
Subsidiaries’ businesses (including by making Permitted Acquisitions) in
accordance with the applicable Reinvestment Notice.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months (or if the Borrower or a
Restricted Subsidiary, as the case may be has entered into a legally binding
commitment to reinvest such Reinvestment Deferred Amount during such twelve (12)
month period, eighteen (18) months) after such Reinvestment Event and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets or Intellectual Property
useful in the Borrower’s or the Restricted Subsidiaries’ businesses with all or
any portion of the relevant Reinvestment Deferred Amount.

 

“Related Indemnified Person”:  of an indemnified person means (a) any
controlling person or controlled affiliate of such indemnified person, (b) the
respective directors, officers, or employees of such indemnified person or any
of its controlling persons or controlled affiliates and (c) the respective
agents of such indemnified person or any of its controlling persons or
controlled affiliates, in the case of this clause (c), acting at the
instructions of such indemnified person, controlling person or such controlled
affiliate; provided that each reference to a controlled affiliate or controlling
person in this sentence pertains to a controlled affiliate or controlling person
involved in the negotiation or syndication of this Agreement and the Term Loans.

 

“Related Party Register”:  as defined in Section 10.6(d).

 

“Release”:  any release, spill, emission, discharge, deposit, disposal, leaking,
emanating, pumping, pouring, dumping, emptying, injection, seepage, migration,
or leaching in, into, upon, onto or through the Environment, or into or from any
building or facility.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that

 

35

--------------------------------------------------------------------------------


 

such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Term Loans”:  as defined in Section 10.1.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
pursuant to PBGC Reg. § 4043 with respect to a Plan (other than a Plan
maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code).

 

“Repricing Transaction”:  (i) any prepayment, repayment, refinancing,
substitution, purchase, buy-back or replacement of any amount of the Term Loans
with the proceeds of, or any conversion of Term Loans into, any new or
replacement tranche of term loans (whether under the Loan Documents or
otherwise) bearing interest at an Effective Yield (as defined below) less than
the Effective Yield of the Term Loans, or (ii) any amendment (including pursuant
to any replacement term loans contemplated in the Loan Documents) to any Loan
Documents, or to the Term Loans or any tranche or portion thereof, that reduces
the Effective Yield applicable to any Term Loans (in each case, as such
comparative yields are reasonably determined by the Agent), in each case other
than a Repricing Transaction that occurs in connection with a Change in Control
or a Permitted Acquisition the fair market value (as reasonably determined by
the Board of Directors (or a committee thereof) of the Borrower) of which is no
less than $150,000,000.  Any such determination by the Administrative Agent as
contemplated by the preceding sentence shall be binding on the Lenders, absent
manifest error.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Term Commitments then in effect.

 

“Requirement of Law”:  as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including, in each case,
any applicable Health Care Laws.

 

“Respiratory Business”: the respiratory business of the Target and its
Subsidiaries.

 

“Responsible Officer”:  the chief executive officer, president, chief financial
officer, treasurer or assistant treasurer of the Borrower (unless otherwise
specified), but in any event, with respect to financial matters, the chief
financial officer, treasurer or assistant treasurer of the Borrower.

 

“Restricted Payments”:  as defined in Section 7.5.

 

“Restricted Subsidiary”:  any Subsidiary that is not an Unrestricted Subsidiary.

 

“S&P”:  Standard & Poor’s Ratings Services.

 

“Sale and Leaseback Transaction”:  any arrangement, directly or indirectly, with

 

36

--------------------------------------------------------------------------------


 

any person whereby it shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.

 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”:  the collective reference to the Lenders, the Agents, and the
Qualified Counterparties, and each of their successors and assigns.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements and all other security documents hereafter
delivered to the Administrative Agent or the Collateral Agent granting a Lien on
any property of any Person to secure the Obligations of any Loan Party under any
Loan Document or any Specified Hedge Agreement.

 

“Single Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Group Member
or any ERISA Affiliate and no Person other than the Group Member and the ERISA
Affiliates or (b) was so maintained and in respect of which the Group Member or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Software”:  as defined in the definition of Intellectual Property.

 

“Solvent”:  as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person; (b) the present fair salable
value of the assets of such Person is greater than the amount that will be
required to pay the probable liability of such Person on the sum of its debts
and other liabilities, including contingent liabilities; (c) such Person has
not, does not intend to, and does not believe (nor should it reasonably believe)
that it will, incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they become due (whether at maturity or
otherwise); (d) such Person does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date and (e) it
is not unable to pay its debts as they fall due.

 

“Special Flood Hazard Area”:  an area that FEMA’s current flood maps indicate
has at least a one percent (1%) chance of a flood equal to or exceeding the base
flood elevation (a 100-year flood) in any given year.

 

“Specified Hedge Agreement”:  any Hedge Agreement entered into by (a) any Loan
Party and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements; provided, however, that notwithstanding such
release, nothing herein shall limit the contractual rights of

 

37

--------------------------------------------------------------------------------


 

any such Qualified Counterparty set forth in such Specified Hedge Agreement.

 

“Specified Reinvestment Deferred Amount”:  with respect to any Specified
Reinvestment Event, the aggregate Net Cash Proceeds received by any Group Member
in connection therewith that are not applied to prepay the Term Loans pursuant
to Section 3.2(c) as a result of the delivery of a Specified Reinvestment
Notice.

 

“Specified Reinvestment Event”:  any Intellectual Property Out-Licensing Event
in respect of which the Borrower has delivered a Specified Reinvestment Notice.

 

“Specified Reinvestment Notice”:  a written notice executed by a Responsible
Officer and delivered to the Administrative Agent stating that no Event of
Default has occurred and is continuing and that the Borrower (directly or
indirectly through a Restricted Subsidiary) intends and expects to use all or a
specified portion of the Net Cash Proceeds of an Intellectual Property
Out-Licensing Event to acquire or repair fixed or capital assets or Intellectual
Property useful in its business (including by making Permitted Acquisitions).

 

“Specified Reinvestment Prepayment Amount”:  with respect to any Intellectual
Property Out-Licensing Event, the Specified Reinvestment Deferred Amount
relating thereto less any amount expended prior to the relevant Specified
Reinvestment Prepayment Date to acquire or repair fixed or capital assets or
Intellectual Property useful in the Borrower’s or the Restricted Subsidiaries’
businesses (including by making Permitted Acquisitions) in accordance with the
applicable Specified Reinvestment Notice.

 

“Specified Reinvestment Prepayment Date”:  with respect to any Specified
Reinvestment Event, the earlier of (a) the date occurring twelve (12) months (or
if the Borrower or a Restricted Subsidiary, as the case may be has entered into
a legally binding commitment to reinvest such Specified Reinvestment Deferred
Amount during such twelve (12) month period, eighteen (18) months) after such
Specified Reinvestment Event and (b) the date on which the Borrower shall have
determined not to, or shall have otherwise ceased to, acquire or repair fixed or
capital assets or Intellectual Property useful in the Borrower’s or the
Restricted Subsidiaries’ businesses with all or any portion of the relevant
Specified Reinvestment Deferred Amount.

 

“Stock Certificates”:  Collateral consisting of certificates representing
Capital Stock of any Subsidiary of the Borrower for which a security interest
can be perfected by delivering such certificates.

 

“Subordinated Indebtedness”:  any unsecured Junior Indebtedness of the Borrower
or a Subsidiary Guarantor the payment of principal and interest of which and
other obligations of the Borrower or such Subsidiary Guarantor in respect
thereof are subordinated to the prior payment in full of the Obligations on
terms and conditions reasonably satisfactory to the Administrative Agent.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the

 

38

--------------------------------------------------------------------------------


 

management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guarantor”:  each Subsidiary of the Borrower that guarantees the
Obligations pursuant to a Loan Document or pursuant to Section 6.9.

 

“Survey”:  a survey of any Mortgaged Property (and all improvements thereon)
which is (a) (i) prepared by a surveyor or engineer licensed to perform surveys
in the jurisdiction where such Mortgaged Property is located, (ii) dated (or
redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, provided that the
Borrower shall have a reasonable amount of time to deliver such redated survey,
(iii) certified by the surveyor (in a manner reasonably acceptable to the
Administrative Agent) to the Administrative Agent, the Collateral Agent and the
Title Company, (iv) complying in all respects with the minimum detail
requirements of the American Land Title Association as such requirements are in
effect on the date of preparation of such survey and (v) sufficient for the
Title Company to remove all standard survey exceptions from the title insurance
policy (or commitment) relating to such Mortgaged Property and issue customary
endorsements or (b) otherwise reasonably acceptable to the Collateral Agent.

 

“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Syndication Agent”:  Morgan Stanley Senior Funding, Inc. in its capacity as
sole syndication agent under this Agreement.

 

“Taxes”:  all present or future taxes, levies, imposts, duties, charges, fees,
deductions, withholdings (including backup withholding) or assessments imposed
by any Governmental Authority, and any interest, penalties or additions to tax
imposed with respect thereto.

 

“Tax Status Certificate”:  as defined in Section 3.10.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof.  The original aggregate amount
of the Term Commitments is $225,000,000.

 

39

--------------------------------------------------------------------------------


 

“Term Facility”:  the Term Commitments and the Term Loans made thereunder.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”:  as defined in Section 2.1, together with any Incremental Term
Loans, if applicable.

 

“Term Loan Maturity Date”:  April 15, 2018.

 

“Term Note”: a promissory note of the Borrower payable to the order of any
Lender in substantially the form of Exhibit E hereto, evidencing the
indebtedness of the Borrower to such Lender resulting from the Term Advance
owing to such Lender, as amended.

 

“Term Percentage”:  as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes the aggregate
principal amount of the Term Loans then outstanding).

 

“Title Company”:  any title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

 

“Total Consolidated EBITDA”: Consolidated EBTIDA, calculated for any period, for
the Borrower and all of its Subsidiaries on a consolidated basis for such
period.

 

“Total Leverage Ratio”:  at any date of determination, the ratio of
(a) Consolidated Funded Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters ended on such date.

 

“Total Term Commitments”:  at any time, the aggregate amount of the Term
Commitments then in effect.

 

“Transactions”:  collectively, (a) the consummation of the Merger, (b) the
borrowing of the Term Loans on the Closing Date and (c) the other transactions
contemplated by the Loan Documents.

 

“Transferee”:  any Assignee or Participant.

 

“Type”:  as to any Term Loan, its nature as an ABR Loan or a LIBOR Rate Loan.

 

“UCC Filing Collateral”:  Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

 

“Upfront Payment”:  for any Exclusive License, the aggregate cash payment paid
to any Group Member on or prior to the consummation of the Exclusive License
(and which, for the avoidance of doubt, shall not include any royalty, earnout,
milestone payment, contingent payment or any other deferred payment that may be
payable thereafter.)

 

40

--------------------------------------------------------------------------------


 

“Unasserted Contingent Obligations”:  as defined in the Guarantee and Collateral
Agreement.

 

“United States”:  the United States of America.

 

“Unrestricted Subsidiary”:  any Subsidiary designated by the board of directors
of the Borrower as an Unrestricted Subsidiary pursuant to Section 6.14, in each
case, until such Person ceases to be an Unrestricted Subsidiary in accordance
with Section 6.14 or ceases to be a Subsidiary.

 

“U.S. GAAP”: generally accepted accounting principles in effect from time to
time in the United States.

 

“Voluntary Prepayment”:  a prepayment of the Term Loans.

 

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person, all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Liability”:  any withdrawal liability incurred pursuant to Part I of
Subtitle E of Title IV of ERISA.

 

1.2                               Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) accounting terms relating to any Group Member not defined
in Section 1.1 and accounting terms partly defined in Section 1.1, to the extent
not defined, shall have the respective meanings given to them under GAAP,
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation,” (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as

 

41

--------------------------------------------------------------------------------


 

amended, supplemented, restated or otherwise modified from time to time (subject
to any applicable restrictions hereunder), (vi) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time and (vii) any
references herein to any Person shall be construed to include such Person’s
successors and assigns.

 

(c)                                  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(e)                                  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP in effect as of the date hereof; provided that, (i) if
either the Borrower notifies the Administrative Agent that the Borrower requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; and (ii) non-cash gains, losses, income and expenses
resulting from fair value accounting required by the applicable standard under
GAAP and related interpretations shall be excluded.  For purposes of
calculations made pursuant to the terms of this Agreement, GAAP will be deemed
to treat operating leases and Capital Lease Obligations in a manner consistent
with their treatment under generally accepted accounting principles as in effect
on the Closing Date, notwithstanding any modifications or interpretive changes
thereto that may occur thereafter.

 

(f)                                   When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment or performance shall extend to the immediately succeeding Business Day
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, with respect to any payment of interest on or
principal of LIBOR Rate Loans, if such extension would cause any such payment to
be made in the next succeeding calendar month, such payment shall be made on the
immediately preceding Business Day.

 

SECTION 2.                            AMOUNT AND TERMS OF COMMITMENTS

 

2.1                               Term Commitments.  Subject to the terms and
conditions hereof, each Lender severally agrees to make a term loan (a “Term
Loan”) to the Borrower on the Closing Date in an amount not to exceed the amount
of the Term Commitment of such Lender.  The

 

42

--------------------------------------------------------------------------------


 

Term Loans may from time to time be LIBOR Rate Loans or ABR Loans, as determined
by the Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 3.3.

 

2.2                               Procedure for Term Loan Borrowing.  The
Borrower shall give the Administrative Agent irrevocable notice in the form
annexed hereto as Exhibit B (which notice must be received by the Administrative
Agent prior to 2:00 p.m., New York City time, on the anticipated Closing Date or
such later time as may be acceptable to the Administrative Agent) requesting
that the applicable Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed.  Upon receipt of such notice the
Administrative Agent shall promptly notify each applicable Lender thereof.  Not
later than 12:00 Noon, New York City time, on the Closing Date, each Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender.  The Administrative Agent shall make the proceeds of such Term
Loan or Term Loans available to the Borrower on such Borrowing Date by wire
transfer in immediately available funds to a bank account designated in writing
by the Borrower to the Administrative Agent.

 

2.3                               Repayment of Term Loans.  On each Quarterly
Payment Date, the Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders the principal amount of Term Loans then
outstanding in an amount equal to 0.25% of the aggregate initial principal
amounts of all Term Loans theretofore borrowed by the Borrower pursuant to
Section 2.1 in accordance with the order of priority set forth in Section 3.8. 
The remaining unpaid principal amount of the Term Loans and all other
Obligations under or in respect of the Term Loans shall be due and payable in
full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.

 

2.4                               Incremental Facilities.

 

(a)                                 Borrower Request.  The Borrower may at any
time and from time to time after the Closing Date by written notice to the
Administrative Agent elect to request the establishment of one or more new term
loan facilities with term loan commitments (each, an “Incremental Term Loan
Commitment”) or one or more new revolving credit facilities with revolving
credit commitments (each, an “Incremental Revolving Loan Commitment” and
together with any Incremental Term Loan Commitment, the “Incremental
Facilities”)), in each case, either pari passu with, or junior to, the existing
Term Loan Facility, in an aggregate amount not to exceed $100,000,000; provided,
that the Borrower may incur unlimited additional Incremental Facilities so long
as, on a Pro Forma Basis (assuming that any such Incremental Revolving Loan
Commitments are drawn in full and excluding the cash proceeds of any such
Incremental Term Loans or Incremental Revolving Loan Commitments) and after
giving effect to any acquisitions or Dispositions or repayment of Indebtedness
after the beginning of the relevant determination period but prior to or
simultaneous with the borrowing under such Incremental Facility, the First Lien
Secured Leverage Ratio (as of the date of the most recent financial statements
delivered pursuant to Section 6.1(a) or (b)) shall not exceed the First Lien
Secured Leverage Ratio as in effect on the Closing Date (as calculated, on a Pro
Forma Basis for the Transactions, as of the date of the then most recent
financial statements of the then last ended fiscal quarter).  Each such notice
shall specify (i) the date (each, an “Increase Effective Date”) on which the
Borrower proposes that the Incremental Facilities shall be effective, which
shall be a

 

43

--------------------------------------------------------------------------------


 

date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent and (ii) the identity of each Person
(which, if not a Lender, an Approved Fund or an Affiliate of a Lender, shall be
reasonably satisfactory to the Administrative Agent) to whom the Borrower
proposes any portion of such Incremental Facility be allocated and the amounts
of such allocations (it being understood that the Borrower shall first seek
commitments in respect of Incremental Facilities from existing Lenders, but no
existing Lender will have an obligation to make a portion of any Incremental
Facility).

 

(b)                                 Conditions.  An Incremental Facility shall
become effective, as of such Increase Effective Date; provided that:

 

(i)                                     each of the conditions set forth in
Section 5.2 shall be satisfied;

 

(ii)                                  no Default or Event of Default shall have
occurred or be continuing or would result from the borrowings to be made on the
Increase Effective Date; and

 

(iii)                               the Borrower shall deliver or cause to be
delivered any amendments to the Loan Documents, customary legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.

 

(c)                                  Terms of Incremental Term Loans and
Incremental Term Loan Commitments.  The terms and provisions of the Incremental
Term Loans made pursuant to the Incremental Term Loan Commitments shall be as
follows:

 

(i)                                     terms and provisions of Loans made
pursuant to Incremental Term Loan Commitments (the “Incremental Term Loans”)
shall be on terms consistent with the existing Term Loans (except as otherwise
set forth herein) and, to the extent not consistent with such existing Term
Loans, on terms reasonably acceptable to the Administrative Agent (except as
otherwise set forth herein) (it being understood that Incremental Term Loans may
be part of the existing tranche of Term Loans or may comprise one or more new
tranches of Term Loans);

 

(ii)                                  the weighted average life to maturity of
all new Incremental Term Loans shall be no shorter than the remaining weighted
average life to maturity of the existing Term Loans;

 

(iii)                               the maturity date of Incremental Term Loans
shall not be earlier than the Term Loan Maturity Date;

 

(iv)                              until the date that is two (2) years from the
Closing Date, the LIBOR Rate or ABR “floors” applicable to Incremental Term
Loans shall be no higher than the LIBOR Rate or ABR “floors” applicable to the
existing Term Loans;

 

(v)                                 the applicable yield for the Incremental
Term Loans shall be determined by the Borrower and the applicable new Lenders;
provided, however, that until the date that is two (2) years from the Closing
Date, the applicable yield (which, for such purposes only, shall be deemed to
include all upfront or similar fees, original issue discount (with original
issue discount being equated to interest based on an assumed four-

 

44

--------------------------------------------------------------------------------


 

year life to maturity) payable to all Lenders providing Incremental Term Loans,
but shall exclude customary arrangement fees payable to any arranger in
connection with the Incremental Term Loans) for any Incremental Term Loans shall
not be greater than the highest applicable yield that may, under any
circumstances, be payable with respect to Term Loans plus 50 basis points,
except to the extent that the applicable yield applicable to the Term Loans is
increased to the extent necessary to achieve the foregoing; and

 

(vi)                              Incremental Term Loan Facilities shall be on
terms and pursuant to documentation to be determined provided that, to the
extent such terms and documentation are not consistent with the existing Term
Loans (except to the extent permitted by clauses (iii) and (v) above), they
shall be reasonably satisfactory to the Administrative Agent.

 

(d)                                 Making of Incremental Term Loans.  On any
Increase Effective Date on which Incremental Term Loan Commitments are
effective, subject to the satisfaction of the foregoing terms and conditions,
each Incremental Lender of such Incremental Term Loan Commitment shall make an
Incremental Term Loan to the Borrower in an amount equal to its Incremental Term
Loan Commitment.

 

(e)                                  Terms of Incremental Revolving Loan
Commitments.  The terms and provisions of the Incremental Revolving Loan
Commitments shall be mutually satisfactory to the Borrower and the
Administrative Agent.

 

(f)                                   Equal and Ratable Benefit.  The
Incremental Term Loans and Incremental Revolving Loan Commitments established
pursuant to this Section 2.4 shall constitute loans and commitments under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the security interests created by the Security Documents and the
guarantees of the Subsidiary Guarantors.  The Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Security
Documents continue to be perfected under the Uniform Commercial Code or
otherwise after giving effect to the establishment of any Incremental
Facilities.

 

2.5                               Fees.  The Borrower shall pay to the Agents
such fees as shall have been separately agreed upon in writing in the amounts
and at times specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).

 

SECTION 3.                            GENERAL PROVISIONS APPLICABLE TO LOANS

 

3.1                               Optional Prepayments.  The Borrower may at any
time and from time to time prepay the Term Loans, in whole or in part, without
premium or penalty (other than as set forth in Section 3.2(g) below), upon
irrevocable notice delivered to the Administrative Agent no later than
2:00 p.m., New York City time, three (3) Business Days prior thereto, in the
case of LIBOR Rate Loans, and no later than 2:00 p.m., New York City time,
one (1) Business Day prior thereto, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment, whether the prepayment is of LIBOR
Rate Loans or ABR Loans and the manner in which such prepayment is to be applied
to the Term Loans; provided, that if a LIBOR Rate Loan

 

45

--------------------------------------------------------------------------------


 

is prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 3.11;
provided further, that the Borrower may provide revocable notice (pursuant to
customary arrangements to be reasonably approved by the Administrative Agent) of
such prepayment if the source of the repayment is intended to be a refinancing
facility.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.  If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid. 
Partial prepayments of LIBOR Rate Loans shall be in an aggregate principal
amount of $500,000 or integral multiples of $100,000 in excess thereof.  Partial
prepayments of ABR Loans shall be in an aggregate principal amount of $250,000
or integral multiples of $100,000 in excess thereof.  Notwithstanding the
foregoing, a notice of prepayment delivered by the Borrower in accordance with
this Section 3.1 may expressly state that such notice is conditioned upon the
effectiveness of new credit facilities or other sources of refinancing and which
effectiveness will result in the immediate payment in full in cash of all
Obligations, in which case such notice may be revoked by the Borrower (by
written notice to the Administrative Agent on or prior to the time on which the
Term Loans would have been repaid in accordance with such notice of prepayment)
if such condition is not satisfied or not reasonably likely to be satisfied and
the Borrower shall pay any amounts due under Section 3.9, if any, in connection
with any such revocation.

 

3.2                               Mandatory Prepayments; Prepayment Premium.

 

(a)                                 If any Indebtedness or Disqualified Capital
Stock shall be incurred or issued by any Group Member after the Closing Date
(other than Excluded Indebtedness), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence or issuance
toward the prepayment of the Term Loans as set forth in Section 3.2(e).

 

(b)                                 If on any date any Group Member shall
receive Net Cash Proceeds from any Asset Sale (other than an Intellectual
Property Out-Licensing Event) or Recovery Event then, unless a Reinvestment
Notice shall be delivered in respect thereof, an amount equal to 100% of such
Net Cash Proceeds shall be applied on such date toward the prepayment of the
Term Loans as set forth in Section 3.2(e); provided, that, notwithstanding the
foregoing, on each Reinvestment Prepayment Date, an amount equal to the
Reinvestment Prepayment Amount with respect to the relevant Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in
Section 3.2(e).

 

(c)                                  The Borrower shall, on each Excess Cash
Flow Application Date, apply the ECF Percentage of the excess, if any, of
(i) Excess Cash Flow for the related Excess Cash Flow Payment Period minus
(ii) Voluntary Prepayments made during such Excess Cash Flow Payment Period
toward the prepayment of the Term Loans as set forth in Section 3.2(e).  Except
as provided below, each such prepayment and commitment reduction shall be made
on a date (an “Excess Cash Flow Application Date”) no later than ten (10) days
after the date on which the financial statements referred to in
Section 6.1(a) for the fiscal year of the Borrower with respect to which such
prepayment is made are required to be delivered to the Lenders (commencing with
the fiscal year of the Borrower ending December 31, 2013).  The Borrower shall,
on each Specified Reinvestment Prepayment Date, apply the ECF Percentage of any
Specified Reinvestment Prepayment Amount toward the prepayment of the Term Loans
as set forth in

 

46

--------------------------------------------------------------------------------


 

Section 3.2(e).

 

(d)                                 If on any date any Group Member shall
receive Net Cash Proceeds from a Disposition of all, or substantially all, of
the Respiratory Business then, unless a Reinvestment Notice shall be delivered
in respect thereof, an amount equal to 60% of such Net Cash Proceeds shall be
applied on such date toward the prepayment of the Term Loans as set forth in
Section 3.2(e); provided, that, notwithstanding the foregoing, on the
Reinvestment Prepayment Date with respect to such Disposition, an amount equal
to the Reinvestment Prepayment Amount with respect to such Reinvestment Event
shall be applied toward the prepayment of the Term Loans as set forth in
Section 3.2(e).

 

(e)                                  Amounts to be applied in connection with
prepayments made pursuant to this Section 3.2 shall be applied to the prepayment
of the Term Loans in accordance with Section 3.8.  The application of any
prepayment pursuant to this Section 3.2 shall be made, first, to ABR Loans and,
second, to LIBOR Rate Loans.  Each prepayment of the Term Loans under this
Section 3.2 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(f)                                   The Total Term Commitment (and the Term
Commitments of each Lender) shall terminate in its entirety on the Closing Date.

 

(g)                                  Prepayment Premium.  In the event that, on
or prior to the first anniversary of the Closing Date, the Borrower (x) makes
any prepayment of Term Loans in connection with any Repricing Transaction or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each applicable Lender, (i) in the case of clause (x), a prepayment
premium of 1% of the amount of the Term Loans being prepaid and (ii) in the case
of clause (y), a payment equal to 1% of the aggregate amount of the applicable
Term Loans outstanding immediately prior to such amendment.

 

3.3                               Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert LIBOR Rate Loans to ABR Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 2:00 p.m., New York City time,
on the Business Day preceding the proposed conversion date; provided that any
such conversion of LIBOR Rate Loans may only be made on the last day of an
Interest Period with respect thereto.  The Borrower may elect from time to time
to convert ABR Loans to LIBOR Rate Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 2:00 p.m., New York City
time, on the third Business Day preceding the proposed conversion date (which
notice shall specify the length of the initial Interest Period therefor);
provided that no ABR Loan may be converted into a LIBOR Rate Loan when any Event
of Default has occurred and is continuing and the Administrative Agent has or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions.  Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

 

(b)                                 Any LIBOR Rate Loan may be continued as such
upon the expiration of

 

47

--------------------------------------------------------------------------------


 

the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term Interest Period set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no LIBOR Rate Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations; and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

3.4                               Limitations on LIBOR Tranches. 
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of LIBOR Rate Loans hereunder and all selections
of Interest Periods hereunder shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBOR Rate Loans comprising each LIBOR Tranche shall be equal to
$500,000 or integral multiples of $100,000 in excess thereof and (b) no more
than seven (7) LIBOR Tranches shall be outstanding at any one time.

 

3.5                               Interest Rates and Payment Dates.

 

(a)                                 Each LIBOR Rate Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the LIBOR Rate determined for such day plus the Applicable Margin.

 

(b)                                 Each ABR Loan shall bear interest at a rate
per annum equal to the ABR plus the Applicable Margin.

 

(c)                                  During the occurrence of any (x) Default or
Event of Default with regard to Section 8(a) or (f) or (y) any other Event of
Default, upon request written to the Administrative Agent by the Required
Lenders, in each case, the Borrower shall pay interest on outstanding
Obligations at a rate per annum equal to (i) in the case of Term Loans, the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 3.5 plus 2%, and (ii) in the case of other Obligations, the
non-default rate then applicable to ABR Loans plus 2%.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to
paragraph (c) of this Section 3.5 shall be payable from time to time on demand.

 

(e)                                  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Term Loans or, if it exceeds
such unpaid principal, refunded to the Borrower.  In determining whether the
interest contracted for, charged,

 

48

--------------------------------------------------------------------------------


 

or received by an Agent or a Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable law, (i) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof, and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

3.6                               Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of clause (a) or (b) of the definition of ABR, the
interest thereon shall be calculated on the basis of a 365-day (or 366-day, as
the case may be) year for the actual days elapsed.  The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a LIBOR Rate.  Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective.  The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
promptly deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 3.6(a).

 

3.7                               Inability to Determine Interest Rate.  If
prior to the first day of any Interest Period:

 

(a)                                 the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR Rate for
such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the LIBOR Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as reasonably determined and conclusively certified by
such Lenders) of making or maintaining their affected Loans during such Interest
Period,

 

the Administrative Agent shall give written notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period.  If such
notice is given (x) any Term Loans that were to have been converted on the first
day of such Interest Period to LIBOR Rate Loans shall be continued as ABR Loans
and (y) any outstanding LIBOR Rate Loans shall be converted, on the last day of
the then-current Interest Period, to ABR Loans.  Until such notice has been
withdrawn by the Administrative Agent (which notice the Administrative Agent
agrees to withdraw promptly upon

 

49

--------------------------------------------------------------------------------


 

a determination that the condition or situation which gave rise to such notice
no longer exists), no further LIBOR Rate Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to LIBOR Rate
Loans.

 

3.8                               Pro Rata Treatment; Application of Payments;
Payments.

 

(a)                                 Each borrowing by the Borrower from the
Lenders hereunder, each payment by the Borrower on account of any reduction of
the Commitments of the Lenders shall be made pro rata according to the
respective Term Percentages of the relevant Lenders.

 

(b)                                 Each payment (including each prepayment) on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans of
the relevant tranche, if any, then held by the Lenders.  The amount of each
principal prepayment of the Term Loans shall be applied to reduce the next four
scheduled amortization payments of the Term Loans and then to the remaining
installments as specified by the Borrower in the applicable notice of
prepayment.  Amounts repaid or prepaid on account of the Term Loans may not be
reborrowed.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the Funding Office, in
Dollars and in immediately available funds.  The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received.  If any payment hereunder (other than payments on the LIBOR Rate
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day.  If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.  In the case of any extension of any payment of
principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may (but shall not
be required to), in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three (3) Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, the provisions

 

50

--------------------------------------------------------------------------------


 

of this Section 3.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

 

3.9                               Requirements of Law.

 

(a)                                 If the adoption of, taking effect of or any
change in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority made subsequent to the date hereof (and, for
purposes of this Agreement (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, pursuant to Basel III, in each case, are deemed to have
gone into effect and adopted subsequent to the date hereof):

 

(i)                                     shall subject any Lender or Agent to any
Tax of any kind whatsoever (other than Excluded Taxes, Indemnified Taxes and
Other Taxes), with respect to its loans (including this Agreement and any other
Loan Document), loan principal, letters of credit, commitments or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the LIBOR Rate hereunder; or

 

(iii)                               shall impose on such Lender or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Lender;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Rate Loans or, with
respect to Taxes under clause (i) above, any Term Loan, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount), then, in any such case, the Borrower shall promptly pay such
Lender, upon its demand, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall notify the Borrower (with a copy to the Administrative Agent) of the event
by reason of which it has become so entitled and setting forth in reasonable
detail such increased costs.

 

(b)                                 If any Lender shall have determined that the
adoption of, taking effect of or any change in any Requirement of Law regarding
capital adequacy or liquidity requirements or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy or
liquidity

 

51

--------------------------------------------------------------------------------


 

requirements (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof (and, for purposes of this
Agreement (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, guidelines or directives in connection therewith and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities,
pursuant to Basel III, in each case, are deemed to have gone into effect and
adopted subsequent to the date hereof) shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of its obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity requirements), then from time to time,
after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor setting forth in reasonable
detail the charge and the calculation of such reduced rate of return, the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section 3.9 submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 3.9 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 3.9 for any amounts
incurred more than one hundred and eighty (180) days prior to the date that such
Lender notifies the Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such one hundred and eighty (180) day period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower pursuant to this Section 3.9 shall survive the termination of this
Agreement and the payment of the Term Loans and all other amounts payable
hereunder.  The Borrower shall pay the Lender the amount shown as due on any
certificate referred to above within ten (10) days after receipt thereof.

 

3.10                        Taxes.

 

(a)                                 Payments Free of Indemnified Taxes and Other
Taxes.  Any and all payments by or on account of any obligation of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction or withholding for any Taxes, provided that if any
applicable withholding agent shall be required by applicable law to deduct or
withhold any Taxes from such payments, then (i) the applicable withholding agent
shall make such deductions or withholdings, (ii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, the sum payable by the applicable Loan Party shall be
increased as necessary so that after all required deductions or withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 3.10(a)) the applicable Agent or Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting or duplication of the provisions of subsection (a) above, the
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                                  Indemnification by the Borrower.  Without
duplication of Section 3.10(a), the Borrower shall indemnify each Agent and
Lender, within 10 Business Days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section 3.10) imposed on, paid or payable by, or
required to be withheld or deducted from a payment to, such Agent or Lender, as
the case may be, with respect to this Agreement or any other Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate setting forth the amount of such
payment or liability (together with a copy of any applicable documents from the
IRS or other Governmental Authority that asserts such claim) delivered to the
Borrower by a Lender (with a copy to the relevant Agent), or by an Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 3.10, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                    Status of Lenders.  Each Lender shall
deliver to the Borrower and to the Administrative Agent, whenever reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable laws and such other
reasonably requested information as will permit the Borrower or the
Administrative Agent, as the case may be, (A) to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) to determine, if applicable, the required rate of withholding or deduction
and (C) to establish such Lender’s entitlement to any available exemption from,
or reduction of, applicable Taxes in respect of any payments to be made to such
Lender pursuant to any Loan Document or otherwise to establish such Lender’s
status for withholding tax purposes in an applicable jurisdiction.  If any form,
certification or other documentation provided by a Lender pursuant to this
Section 3.10(e) (including any of the specific documentation described below)
expires or becomes obsolete or inaccurate in any respect, such Lender shall
promptly notify the Borrower and the Administrative Agent in writing and shall
promptly update or otherwise correct the affected documentation or promptly
notify the Borrower and the Administrative Agent in writing that such Lender is
not legally eligible to do so.  Notwithstanding anything to the contrary in this
Section 3.10, the completion, execution and submission of documentation (other
than documentation set forth in Section 3.10(f)(A), (f)(B)(i) through (iv) and
(g) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(f)                                     Without limiting the generality of the
foregoing,

 

53

--------------------------------------------------------------------------------


 

(A)                               any Lender that is a “United States person”
within the meaning of Section 7701(a)(30) of the Code shall deliver to the
Borrower and the Administrative Agent duly completed and executed originals of
IRS Form W-9 or such other documentation or information prescribed by applicable
laws (in such number of signed originals as shall be reasonably requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to U.S. federal backup withholding or information reporting
requirements; and

 

(B)                               each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of U.S. federal
withholding tax with respect to any payments hereunder or under any other Loan
Document shall deliver duly completed and executed copies of whichever of the
following is applicable to the Borrower and the Administrative Agent (in such
number of signed originals as shall be reasonably requested by the recipient) on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement:

 

(i)                                     IRS Form W-8BEN (or any successor
thereto) claiming eligibility for benefits of an income tax treaty to which the
United States is a party;

 

(ii)                                  IRS Form W-8ECI (or any successor thereto)
claiming that specified payments (as applicable) under this Agreement or any
other Loan Documents (as applicable) constitute income that is effectively
connected with such Foreign Lender’s conduct of a trade or business in the
United States;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Sections 881(c) or
871(h) of the Code (the “Portfolio Interest Exemption”), (x) a certificate,
substantially in the form of Exhibit D-1, D-2, D-3 or D-4, as applicable (a “Tax
Status Certificate”), to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of  the Borrower, within the meaning of Section 881(c)(3)(B) of the
Code or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no interest to be received is
effectively connected with a U.S. trade or business and (y) IRS Form W-8BEN (or
any successor thereto);

 

(iv)                              where such Lender is a partnership (for U.S.
federal income tax purposes) or otherwise not a beneficial owner (e.g., where
such Lender has sold a participation), IRS Form W-8IMY (or any successor
thereto) and all required supporting documentation (including, where one or more
of the underlying beneficial owner(s) is claiming the benefits of the Portfolio
Interest Exemption, a Tax Status Certificate of such beneficial
owner(s) (provided that, if the Foreign Lender is a partnership and not a
participating Lender, the Tax Status Certificate from the beneficial
owner(s) may be provided by the Foreign Lender

 

54

--------------------------------------------------------------------------------


 

on behalf of the beneficial owner(s)); or

 

(v)                                 any other form prescribed by applicable laws
as a basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Requirements of Laws to permit the Borrower or the
Agent to determine the withholding or deduction required to be made; and

 

Notwithstanding anything to the contrary in this Section 3.10(f), no Lender
shall be required to deliver any documentation pursuant to this
Section 3.10(f) that it is not legally eligible to provide.

 

(g)                                  FATCA.  If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA, such Lender shall use commercially reasonable efforts to
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law and otherwise at such times reasonably requested by
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Borrower or the Administrative Agent as may be necessary to comply with FATCA
obligations and to avoid the imposition of withholding obligations under FATCA
with respect to such Lender.  Solely for purposes of this subsection (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(h)                                 Refunds.  If any Agent or Lender determines,
in its good faith discretion, that it has received a refund of any Indemnified
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.10,
it shall pay to the Borrower an amount, net of all expenses of such Agent or
Lender (including any Taxes), as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund) as would leave the Loan Party in the same economic position as it
would have been if no such Indemnified Taxes or Other Taxes had been imposed;
provided that the Borrower, upon the request of such Agent or Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to such Agent or
Lender in the event such Agent or Lender is required to repay such refund to
such Governmental Authority.  Notwithstanding anything to the contrary in this
subsection (h), in no event will the Agent or Lender be required to pay any
amount to a Loan Party pursuant to this subsection (h) the payment of which
would place the Agent or Lender in a less favorable net after-Tax position than
the Agent or Lender would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This subsection shall not be construed to require any
Agent or Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.

 

(i)                                     Survival.  The obligations of the Loan
Parties under this Section 3.10 shall survive the resignation or replacement of
the Administrative Agent or any assignment of rights

 

55

--------------------------------------------------------------------------------


 

by, or the replacement of, a Lender, the termination of the Commitments or this
Agreement and the repayment, satisfaction or discharge of all obligations under
any Loan Document.

 

3.11                        Indemnity.  The Borrower agrees to indemnify each
Lender and to hold each Lender harmless from any loss, cost or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of LIBOR Rate Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from LIBOR Rate Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of, or a conversion from, LIBOR Rate Loans on a day that
is not the last day of an Interest Period with respect thereto or (d) any other
default by the Borrower in the repayment of such LIBOR Rate Loans when and as
required pursuant to the terms of this Agreement; provided, that the Borrower’s
indemnification obligations shall not include any Lender’s loss of profit.  A
certificate setting forth in reasonable detail the basis for requesting such
amount actually incurred as to any amounts payable pursuant to this Section 3.11
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Term Loans and all other amounts payable hereunder.

 

3.12                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 3.9 or
3.10(a), (b) or (c) with respect to such Lender, it will, if requested by the
Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender)  to designate another lending office for any Term Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) to suffer no economic, legal
or regulatory disadvantage or any unreimbursed costs or expenses; and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 3.9
or 3.10(a), (b) or (c).  The Borrower hereby agrees to pay all reasonable,
documented costs and expenses incurred by any Lender in connection with any such
designation.

 

3.13                        Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 3.9 or 3.10(a) (such Lender, an “Affected Lender”),
(b) is a Non-Consenting Lender or (c) is a Defaulting Lender, with a replacement
financial institution or other entity; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 3.12 that have actually eliminated the continued need for payment
of amounts owing pursuant to Section 3.9 or 3.10(a), (iii) the replacement
financial institution or entity shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(iv) the Borrower shall be liable to such replaced Lender under Section 3.11 if
any LIBOR Rate Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (v) the replacement
financial institution or entity shall be an Eligible Assignee, (vi) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that, except in the case of clause
(c) hereof, the Borrower shall be obligated to pay the registration and
processing fee referred to

 

56

--------------------------------------------------------------------------------


 

therein), (vii) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 3.9 or 3.10(a), as the case may be, (viii) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender, and (ix) in
the case of a Non-Consenting Lender, (A) the replacement financial institution
or entity shall consent at the time of such assignment to each matter in respect
of which the replaced Lender was a Non-Consenting Lender and (B) to the extent
applicable, the Borrower shall pay any amounts due to such Non-Consenting Lender
pursuant to Section 3.2(e).

 

3.14                        Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Term Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent, on behalf of the
Borrower (or, in the case of an assignment not required to be recorded in the
Register in accordance with the provisions of Section 10.6(d), the assigning
Lender, acting solely for this purpose as a non-fiduciary agent of the
Borrower), shall maintain the Register (or, in the case of an assignment not
required to be recorded in the Register in accordance with the provisions of
Section 10.6(d), a Related Party Register), in each case pursuant to
Section 10.6(d), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Term Loan made hereunder and any Note evidencing
such Term Loan, the Type of such Term Loan and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) both
the amount of any sum received by the Administrative Agent (or, in the case of
an assignment not required to be recorded in the Register in accordance with the
provisions of Section 10.6(d), the assigning Lender) hereunder from the Borrower
and each Lender’s share thereof.

 

(c)                                  The entries made in the Register and the
accounts of each Lender maintained pursuant to Section 3.14(a) shall, to the
extent permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded (absent manifest
error); provided, however, that the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Term Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

 

(d)                                 The Borrower agrees that, upon the request
to the Administrative Agent by any Lender, the Borrower will execute and deliver
to such Lender a promissory note of the Borrower evidencing any Term Loans, of
such Lender, substantially in the form of Exhibit E, with appropriate insertions
as to date and principal amount.

 

3.15                        Illegality.  Notwithstanding any other provision
herein, if the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain LIBOR Rate Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make LIBOR Rate Loans, continue

 

57

--------------------------------------------------------------------------------


 

LIBOR Rate Loans as such and convert ABR Loans to LIBOR Rate Loans shall
forthwith be canceled and (b) such Lender’s Term Loans then outstanding as LIBOR
Rate Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law.  If any such conversion
of a LIBOR Rate Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Borrower shall pay to such
Lender such amounts, if any, as may be required pursuant to Section 3.11.

 

3.16                        Extension Offers.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to all Lenders, on a pro rata basis (based on
the aggregate outstanding principal amount of the Term Loans) and on the same
terms to each such Lender, the Borrower may from time to time extend the
maturity date and availability period of the Term Loans, and otherwise modify
the terms of the Term Loans, pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of the Loans (and related outstandings) (each, an
“Extension”, and each group of Term Loans as so extended, as well as the
original Term Loans (in each case not so extended), being a “tranche”; any
Extension Loans shall constitute a separate tranche of Term Loans from the
tranche of Term Loans from which such Term Loans were converted, so long as the
following terms are satisfied:  (i) no Default or Event of Default shall have
occurred and be continuing at the time the offering document in respect of an
Extension Offer is delivered to the Lenders and no Event of Default shall exist
immediately after the effectiveness of any Extension Loan, (ii) except as to
interest rates, fees, final maturity date and premium, which shall, subject to
immediately succeeding clauses (iii), (iv) and (v), be determined by the
Borrower and set forth in the relevant Extension Offer), the Term Loans of any
Lender extended pursuant to any Extension (“Extension Loans”) shall have the
same terms (save for any terms that apply solely after the latest maturity date
of the Term Loans hereunder prior to giving effect to such Extension) as the
tranche of Term Loans subject to such Extension Offer, (iii) the final maturity
date of any Extension Loans shall be no earlier than the then latest maturity
date of Term Loans hereunder, (iv) the Weighted Average to Life Maturity of the
Extension Loans shall be no shorter than the remaining Weighted Average Life to
Maturity of the Term Loans extended thereby, (v) the amortization schedule
applicable to the Extension Loans pursuant to Section 2.3 for the periods prior
to the maturity date of the Term Loans hereunder shall not be increased,
(vi) any Extension Loans may participate on a pro rata basis or a less than pro
rata basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Offer, (vii) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof), in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and (ix) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower. 
For the avoidance of doubt, no Lender shall be required to participate in any
Extension.

 

58

--------------------------------------------------------------------------------


 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 3.16, the Extension Offer shall specify
a minimum aggregate principal amount of Term Loans to be tendered (which shall
not be less than $50,000,000) as a condition to the consummation of such
Extension Offer (a “Minimum Extension Condition”).  The Administrative Agent and
the Lenders hereby consent to the Extensions and the other transactions
contemplated by this Section 3.16 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extension Loans on
such terms as may be set forth in the relevant Extension Offer) and hereby waive
the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 3.16.

 

(c)                                  No consent of any Lender or the
Administrative Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Term Loans (or a portion thereof).  The Lenders hereby irrevocably
authorize the Administrative Agent and the Collateral Agent to enter into
amendments to this Agreement and the other Loan Documents with the Borrower as
may be necessary in order to establish new tranches or sub-tranches in respect
of the Term Loan so extended and such technical amendments as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 3.16.

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 3.16.

 

(e)                                  The conversion of any Term Loans hereunder
into Extension Loans in accordance with this Section 3.16 shall not constitute a
voluntary or mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Term Loans, the Borrower hereby represents and warrants on the Closing Date
that:

 

4.1                               Financial Condition.  The (i) (x) GAAP audited
consolidated balance sheet and related statements of income, stockholders’
equity and cash flows of the Borrower and (y) GAAP audited consolidated balance
sheet and related statements of income, members’ equity and cash flows of the
Target, in each case, for each of the fiscal years ended December 31, 2010, 2011
and 2012, (ii) as soon as available and in any event within 45 days after the
end of each fiscal quarter of the 2013 fiscal year ending at least 45 days prior
to the Closing Date, unaudited consolidated balance sheets and related
statements of income and cash flows of each of the Borrower and the Target for
such fiscal quarter, for the period elapsed from the beginning of the 2013
fiscal year to the end of such fiscal quarter and for the comparable periods of
the preceding fiscal year (with respect to which independent auditors shall have
performed an SAS 100 review), and (iii) forecasts of the financial performance
of the Borrower and its Subsidiaries

 

59

--------------------------------------------------------------------------------


 

(giving pro forma effect to the Transactions) on an annual basis, through
December 31, 2017, present fairly in all material respects the consolidated
financial condition of the Borrower as at such time periods, and the
consolidated results of its operations and its cash flows for such fiscal
periods.  The forecasts referenced in clause (iii) in the immediately preceding
sentence have been prepared in good faith based on the assumptions set forth
therein, which the Borrower believed to be reasonable assumptions at the time
such forecasts were prepared, and present fairly in all material respects on a
Pro Forma Basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for each of the dates and periods set forth
above, assuming that the events specified in the preceding sentence had actually
occurred at such date or beginning of such period.

 

4.2                               No Change.  Since December 31, 2012, there has
been no development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

 

4.3                               Corporate Existence; Compliance with Law. 
Except as permitted under Section 7.3, each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, to the extent such concept is recognized in its jurisdiction of
incorporation, (b) has the organizational power and authority and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, (d) is in compliance with the terms
of its Organizational Documents and (e) is in compliance with the terms of all
Requirements of Law (including Health Care Laws) and all Governmental
Authorizations, except in case of clauses (b), (c) and (e), to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

4.4                               Power; Authorization; Enforceable
Obligations.  (a)  Each Loan Party has the organizational power and authority,
and the legal right, to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrower, to obtain extensions of credit
hereunder.  (b)  Each Loan Party has taken all necessary organizational and
other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement.  (c) 
Subject to the Certain Funds Paragraph, no consent or authorization of, filing
with, notice to or other act by or in respect of, any Governmental Authority or
any other Person is required in connection with the Transactions or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except those actions specified on Schedule 6.15
and except the filings referred to in Section 4.18 which filings have been, or
will be, obtained or made and are in full force and effect on or before the
Closing Date, and all applicable waiting periods shall have expired, in each
case without any action being taken by any Governmental Authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions,
other than any such consent, authorizations, filings and notices the absence of
which could not reasonably be expected to have a Material Adverse Effect.  (d) 
Each Loan Document has been duly executed and delivered on behalf of each Loan
Party party thereto.  (e)  This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as

 

60

--------------------------------------------------------------------------------


 

enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity (whether
enforcement is sought by proceedings in equity or at law).

 

4.5                               No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law
(including any Health Care Laws), Governmental Authorization or any Contractual
Obligation of any Group Member and (c) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s respective properties
or revenues pursuant to its Organizational Documents, any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents and the Liens permitted under Sections 7.2(f) and (n)), except for any
violation set forth in clause (b) or (c) which could not reasonably be expected
to have a Material Adverse Effect.

 

4.6                               Litigation and Adverse Proceedings.  No
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents,
which would in any respect impair the enforceability of the Loan Documents,
taken as a whole or (b) that could reasonably be expected to have a Material
Adverse Effect, except litigation disclosed on the Borrower’s SEC filings prior
to the Closing Date and set forth on Schedule XIV to the Perfection Certificate.

 

4.7                               Ownership of Property; Liens.

 

(a)                                 Each Group Member has title in fee simple
(or local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license to, or right to use, all its other tangible
Property material to its business, in all material respects, and no such
Property is subject to any Lien except as permitted by Section 7.2, except, in
each case, where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(b)                                 Set forth on Schedule 4.7(b) hereto is a
complete and accurate list of all Real Property owned in fee by any Loan Party
(together with any fee owned property acquired directly or indirectly by any
Loan Party thereof after the Closing Date, the “Owned Properties”), showing as
of the date hereof, and as of each other date such Schedule 4.7(b) is required
to be supplemented hereunder, the street address, state, record owner and gross
book value thereof.  Each such Loan Party has good, marketable and insurable fee
simple title to such Real Property, free and clear of all Liens, other than
Permitted Liens.

 

(c)                                  Set forth on Schedule 4.7(c) is a complete
and accurate list of all leases of real property under which any Loan Party is
the lessee (the “Leased Properties”), showing as of the date hereof the street
address, county or other relevant jurisdiction, state, lessor, and lessee
thereof.  Except as set forth on Schedule 4.7(c), the Leased Property leases are
valid, binding, enforceable and in full force and effect, and the Borrower or
other applicable Loan Party holds a

 

61

--------------------------------------------------------------------------------


 

valid and existing leasehold interest under each such lease, subject to proper
authorization and execution of such lease by the other party and the application
of any bankruptcy or creditor’s rights laws.

 

4.8                               Intellectual Property.  All Intellectual
Property owned by the Group Members is owned free and clear of all Liens other
than (i) as permitted by Section 7.2, Section 7.4 or the Security Documents,
(ii)  licenses granted in the ordinary course of business (including, without
limitation, in connection with the sale or provision by Group Members of
products or services or the grant of rights to licensees to manufacture, use,
sell, offer to sell or import products or to use, sell or offer to sell
processes or services) in existence as of the date hereof and any amendment,
renewal or extension thereof or thereto, and (iii) as could not reasonably be
expected to have a Material Adverse Effect.  Except as could not reasonably be
expected to have a Material Adverse Effect:  (a) to the knowledge of the
Borrower, the conduct of, and the use of Intellectual Property in, the business
of the Group Members as currently conducted (including the products and services
of the Group Members) does not infringe, misappropriate, or otherwise violate
the Intellectual Property rights of any other Person; (b) there is no such
outstanding claim asserted in writing (including in the form of offers or
invitations to obtain a license), threatened in writing or pending before any
Governmental Authority against any Group Member; (c) to the knowledge of the
Borrower, no Person is infringing, misappropriating, or otherwise violating any
Intellectual Property of any Group Member, and there has been no such claim
asserted or threatened against any third party by any Group Member or any Loan
Party or any other Person, except claims disclosed on the Borrower’s SEC filings
prior to the Closing Date and set forth on Schedule XIV to the Perfection
Certificate; (d) each Group Member has taken all formal or procedural actions
(including payment of fees) necessary to maintain the Intellectual Property
owned by it; and (e) each Group Member has complied in all material respects
with all applicable laws, as well as its own rules, policies, and procedures,
relating to privacy, data protection, and the collection and use of personal
information collected, used, or held for use by such Group Member.

 

4.9                               Taxes.  Each Loan Party has filed or caused to
be filed all federal, state and other material tax returns that are required to
be filed by it and all such tax returns are true, correct, and complete in all
material respects; each Loan Party has paid all federal, state and other taxes
and any assessments made in writing against it or any of its property by any
Governmental Authority (other than any which are not yet due or the amount or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party); no tax Lien has been filed
(other than for taxes not yet due or the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party); and no Loan Party is aware of any proposed or
pending tax assessments, deficiencies or audits with respect to such Loan Party
that could be reasonably expected to, individually or in the aggregate, result
in a Material Adverse Effect.

 

4.10                        Federal Reserve Regulations.  No Group Member is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.  No part of
the proceeds of any extension of credit under this Agreement will be used for
any purpose that violates or would be inconsistent with the

 

62

--------------------------------------------------------------------------------


 

provisions of Regulation T, U or X of the Board.  If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

 

4.11                        Labor Matters.  Except as, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect:  (a) there are no
strikes or other labor disputes against any Group Member pending or, to the
knowledge of the Borrower, threatened; (b) hours worked by and payment made to
employees of each Group Member have not been in violation of the Fair Labor
Standards Act, as amended, or any other applicable Requirement of Law dealing
with such matters; and (c) all payments due from any Group Member on account of
employee health and welfare insurance or other similar employee taxes have been
paid or accrued as a liability on the books of the relevant Group Member.

 

4.12                        ERISA.

 

(a)                                 No ERISA Event has occurred or is reasonably
expected to occur with respect to any Plan, and each Plan is in compliance in
all respects with the applicable provisions of ERISA and the Code, except for
such failures to comply, in the aggregate for all such failures, that could not
reasonably be expected to have a Material Adverse Effect.  Schedule SB,
(Actuarial Information) to the most recent annual report (Form 5500 Series) for
each Plan (if any), copies of which have been filed with the United States
Department of Labor and furnished to the Lenders, is complete and accurate and
fairly presents the funding status of such Plan, except as could not reasonably
be expected to have a Material Adverse Effect, and since the date of such
Schedule SB there has been no material adverse change in such funding status. 
The present value of all accrued benefits under each Single Employer Plan (based
on those assumptions used to fund such Plans), if any, did not, as of the last
annual valuation date prior to the date on which this representation is made or
deemed made, exceed the value of the assets of such Plan allocable to such
accrued benefits by more than $25,000,000.  Neither any Group Member nor any
ERISA Affiliate has incurred or is reasonably expected to incur any Withdrawal
Liability to any Multiemployer Plan.  Neither any Group Member nor any ERISA
Affiliate has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in Reorganization, Insolvent or has been determined to be
in “endangered” or “critical” status within the meaning of Section 432 of the
Code or Section 305 of ERISA, and no such Multiemployer Plan is reasonably
expected to be in Reorganization, Insolvent or in “endangered” or “critical”
status.

 

(b)                                 All Non-U.S. Pension Plans have been
established, operated, administered and maintained in compliance with all laws,
regulations and orders applicable thereto except for such failures to comply, in
the aggregate for all such failures, that could not reasonably be expected to
have a Material Adverse Effect.  All premiums, contributions, and any other
amounts required by applicable Non-U.S. Pension Plan documents or applicable
laws have been paid or accrued as required, except for premiums, contributions
and amounts that, in the aggregate for all such obligations, could not
reasonably be expected to have a Material Adverse Effect.

 

4.13                        Investment Company Act; Other Regulations.  No Loan
Party is an “investment company,” or a company “controlled” by an “investment
company,” within the

 

63

--------------------------------------------------------------------------------


 

meaning of the Investment Company Act of 1940, as amended.  No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

 

4.14                        Capital Stock and Ownership Interests of
Subsidiaries.  Schedule 4.14 sets forth the name and jurisdiction of formation
or incorporation of each Group Member and, as to each such Group Member other
than the Borrower, states the authorized and issued capitalization of such Group
Member, the beneficial and record owners thereof and the percentage of each
class of Capital Stock owned by any Loan Party.  Except as listed on
Schedule 4.14, as of the Closing Date, no Group Member owns any interests in any
joint venture, partnership or similar arrangements with any Person.

 

4.15                        Use of Proceeds.  The proceeds of the Term Loans
shall be used to finance a portion of the Merger consideration and to pay fees
and expenses related to the Transactions.

 

4.16                        Environmental Matters.  Except as, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

 

(a)                                 the facilities and properties currently or
formerly owned, leased or operated by any Group Member (the “Group Member
Properties”) do not contain any Materials of Environmental Concern in amounts or
concentrations or under circumstances that constitute or constituted a violation
of, or could reasonably be expected to give rise to liability under, any
Environmental Law;

 

(b)                                 no Group Member has received nor is aware of
any claim, demand, notice of violation, noncompliance, or actual or potential
liability with respect to any Environmental Laws with regard to any of the
Properties or relating to any Group Member, nor does the Borrower have knowledge
or reason to believe that any such claim, demand or notice will be received or
is being threatened;

 

(c)                                  Materials of Environmental Concern have not
been transported or disposed of from the Properties by any Group Member or, to
the Borrower’s knowledge, by any other person in violation of, or in a manner or
to a location that could reasonably be expected to give rise to liability under,
any Environmental Law, nor have any Materials of Environmental Concern been
generated, treated, stored or disposed of at, on or under any of the Properties
in violation of, or in a manner that could reasonably be expected to give rise
to liability under, any applicable Environmental Law;

 

(d)                                 no judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which any Group Member is or, to the
Borrower’s knowledge, will be named as a party, nor are there any consent
decrees or other decrees, consent orders, administrative orders or other orders,
or other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Properties or relating to any Group
Member;

 

(e)                                  there has been no Release or threat of
Release of Materials of Environmental Concern at, on, under or from the
Properties, or arising from or related to the operations of any Group Member in
connection with the Properties or otherwise, in

 

64

--------------------------------------------------------------------------------


 

violation of or in amounts or in a manner that could reasonably be expected to
give rise to liability under Environmental Laws;

 

(f)                                   each Group Member, the Properties and all
operations at the Properties are in compliance, and, to the Borrower’s
knowledge, have been in compliance, with all applicable Environmental Laws; and

 

(g)                                  no Group Member has assumed any liability
of any other Person under Environmental Laws, nor is any Group Member paying for
or conducting , in whole or in part,  any  response or other corrective action
to address any Materials of Environmental Concern at any location pursuant to
any Environmental Law.

 

4.17                        Accuracy of Information, etc.  No written statement
contained in any document, certificate or statement furnished by any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents (including the Confidential Information Memorandum), when taken
as a whole, contained as of the date such statement, information, document or
certificate was furnished, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements contained herein or
therein not misleading in the light of the circumstances under which such
statements were made; provided, however, that with respect to projections, the
Borrower represents only that the same were prepared in good faith and are based
upon assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact, is by its nature
inherently uncertain and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount; it being understood that for purposes of
this Section 4.17 such information shall not include information of a general
economic or industry-specific nature contained in the materials referenced
above.

 

4.18                        Security Documents.  The Guarantee and Collateral
Agreement and each other Security Document is, or upon execution, will be,
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a valid first priority security interest in the Collateral
described therein (to the extent a security interest can be created therein
under the Uniform Commercial Code, where applicable.  In the case of the Pledged
Equity Interests described in the Guarantee and Collateral Agreement, when stock
or interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers and, where applicable, stock
transfer forms, in each case, endorsing the Pledged Equity Interest and executed
by the owner of such shares or interests) are delivered to the Collateral Agent,
and in the case of the other Collateral described in the Guarantee and
Collateral Agreement or any other Security Document (other than deposit
accounts), when financing statements and other filings specified on
Schedule 4.18 in appropriate form are filed in the offices specified on
Schedule 4.18(a), the Collateral Agent, for the benefit of the Secured Parties,
shall, under New York law, have a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral to the extent perfection can be obtained by filing a UCC financing
statement or subject to any customary reservations and qualifications contained
in customary legal opinions rendered under the laws of the applicable
jurisdiction, perfection can be obtained by the appropriate filing under such
other applicable law,

 

65

--------------------------------------------------------------------------------


 

as security for the Obligations, in each case prior and superior in right to any
other Person (except Liens permitted by Section 7.2) subject in the case of the
Intellectual Property that is the subject of any application or registration in
the United States Patent and Trademark Office or the United States Copyright
Office (other than intent to use Trademark applications), to the recordation of
appropriate evidence of the Collateral Agent’s Lien in the United States Patent
and Trademark Office and/or United States Copyright Office, as appropriate, and
the taking of actions and making of filings necessary under the applicable
Requirements of Law to obtain the equivalent of perfection.  In the case of
Collateral that consists of deposit accounts, securities accounts and/or
commodity accounts, each of which are listed in Schedules I and II of the
Perfection Certificate with appropriate identifying information, when a Control
Agreement is executed and delivered by all parties thereto with respect to such
accounts, the Collateral Agent, for the benefit of the Secured Parties, shall
have a fully perfected first priority Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, prior and superior to any
other Person except as provided under the applicable Control Agreement with
respect to the financial institution party thereto.

 

4.19                        Solvency.  The Borrower and its Subsidiaries (on a
consolidated basis), after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith, will be Solvent.

 

4.20                        Senior Indebtedness.  The Obligations constitute
“senior debt,” “senior indebtedness,” “designated senior debt,” “guarantor
senior debt” or “senior secured financing” (or any comparable term) of each Loan
Party under and as defined in any documentation relating to Subordinated
Indebtedness.

 

4.21                        No Default.  No Default or Event of Default is
continuing or has or could reasonably be expected to result from the making of
the Term Loans or the entry into, performance of, or any transaction
contemplated by, any Loan Document.

 

4.22                        Anti-Terrorism Laws.

 

(a)                                 None of the Loan Parties, nor any Subsidiary
of the Borrower or any director, officer or employee thereof, nor, to the
Borrower’s knowledge, any agent or representative of the Borrower acting or
benefiting in any capacity in connection with the Term Loans or other
transactions hereunder or any of its Subsidiaries, is, or is owned or controlled
by any of the following (each a “Blocked Person”):

 

(i)                                     a Person that is currently subject to
any U.S. sanctions administered or enforced by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”);

 

(ii)                                  a Person that is listed in the annex to,
or is otherwise subject to the provisions of, Executive Order No. 13224;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

66

--------------------------------------------------------------------------------


 

(iv)                              a Person that is located, organized or
resident in a country or territory that is the subject of U.S. sanctions
(including, without limitation, Burma/Myanmar, Cuba, Iran, Libya, North Korea,
Sudan and Syria);

 

(v)                                 a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in Executive Order
No. 13224;

 

(vi)                              a Person that is named as a “specially
designated national” on the most current list published by the United States
Treasury Department’s Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or

 

(vii)                           a Person who is affiliated or associated with a
person listed above.

 

(b)                                 No Loan Party, or, to the knowledge of any
Loan Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law
or engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

(c)                                  No Loan Party, or to the knowledge of any
Loan Party, any of its agents acting in any capacity in connection with the Term
Loans or other transactions hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224.

 

(d)                                 The Borrower will not, directly or
indirectly, use the proceeds of the Term Loans or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person for the purpose of funding or financing the activities of any activities
or business of or with any Person or in any country or territory that, at the
time of such funding or facilitation, is the subject of any U.S. sanctions
administered by OFAC, or in any other manner that will result in a violation of
Anti-Terrorism Laws by any Person.

 

(e)                                  To the extent applicable, each of the
Borrower and its Subsidiaries is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act.  No part of the proceeds of the Term
Loans will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended (“FCPA”)
and the Borrower and its Subsidiaries and affiliates have conducted their
businesses in compliance in all material respects with the FCPA and have
instituted and maintain and will continue to maintain policies and procedures
designed to promote and achieve compliance with the FCPA in all material
respects and this Section 4.22.

 

4.23                        Insurance.  Schedule XV of the Perfection
Certificate sets forth a true,

 

67

--------------------------------------------------------------------------------


 

complete and correct description of all material property and general liability
insurance maintained by or on behalf of each Loan Party as of the Closing Date. 
As of such date, such insurance is in full force and effect.

 

SECTION 5.                            CONDITIONS PRECEDENT

 

5.1                               Conditions to Initial Extension of Credit. 
The agreement of each Lender to make the initial extension of credit requested
to be made by it is subject to the satisfaction or waiver, prior to or
concurrently with the making of such extension of credit on the Closing Date of
the following conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by each of the
Administrative Agent, the Collateral Agent, the Borrower and each other Loan
Party that is a party hereto and each Person that is a Lender as of the Closing
Date, (ii) the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Loan Party that is a party thereto, (iii) a Perfection
Certificate executed and delivered by the Borrower, (iv) a Note executed by the
Borrower in favor of each Lender that has requested a Note and (v) the
Engagement Letter, executed and delivered by the Borrower and the Lead Arranger.

 

(b)                                 Transactions.  The following transactions
shall have been or shall concurrently be consummated, in each case on terms and
conditions reasonably satisfactory to each Agent and each Lender:

 

(i)                                     the Merger shall be consummated prior to
the initial funding of the Term Loans in accordance with the Merger
Documentation;

 

(ii)                                  the Administrative Agent shall have
received reasonably satisfactory evidence that Merger Sub shall have merged with
and into the Borrower; and

 

(iii)                               the Refinancing Transaction shall have been
consummated in full to the reasonable satisfaction of the Lenders with all Liens
in favor of the existing lenders thereunder being unconditionally released; the
Administrative Agent shall have received executed “pay-off” letters in form and
substance reasonably satisfactory to the Administrative Agent with respect to
the Existing Credit Agreements and the Administrative Agent shall have received
such UCC termination statements together with any other release documentation
reasonably requested by the Administrative Agent; provided that, to the extent
the Indebtedness outstanding pursuant to the Fifth Street Credit Agreement is
set forth on Schedule 7.1, the Administrative Agent shall receive written
confirmation of the repayment in full of all such Indebtedness from the lenders
thereunder no later than 12:00 Noon, New York City time, on April 29, 2013.

 

(c)                                  Financial Statements.  The Lead Arranger
and the Administrative Agent shall have received prior to the Closing Date the
financial statements described in Section 4.1.

 

68

--------------------------------------------------------------------------------


 

(d)                                 Lien Searches.  The Administrative Agent
shall have received the results of a recent lien search in each of the
jurisdictions where the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Liens permitted by
Section 7.2 or discharged on or prior to the Closing Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(e)                                  Fees.  The Borrower and its Subsidiaries
shall have paid all fees then payable under, the Fee Letter.  The Lenders, the
Lead Arranger and the Agents shall have received payment for all reasonable and
documented costs and expenses required to be paid (including without limitation
reasonable fees and disbursements of counsel) on or prior to such date under the
terms of the Loan Documents to the extent invoiced one Business Day prior to the
Closing Date.

 

(f)                                   Closing Certificates.  The Administrative
Agent shall have received (i) a certificate of each Loan Party, dated the
Closing Date, certifying (A) that attached thereto is a true and complete copy
of each Organizational Document of such Loan Party certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of such Loan Party
authorizing the execution, delivery and performance of the Loan Documents to
which such person is a party and, in the case of the Borrower, the incurrence of
the Term Loans hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect as of the Closing Date,
(C) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate required by this clause (i)) and (D) a certificate as
to the good standing of each Loan Party (in so-called “long-form” if available)
as of a recent date, from the Secretary of State of the state of its
organization and (ii) a certificate, dated the Closing Date and signed by a
Responsible Officer of the Borrower, confirming compliance with the conditions
precedent set forth in this Section 5.1(f).

 

(g)                                  Legal Opinions.  The Administrative Agent
shall have received the legal opinion of Morgan, Lewis & Bockius LLP, New York
counsel to the Borrower and its Subsidiaries, in form reasonably acceptable to
the Administrative Agent and addressed to the Agents and the Lenders.

 

(h)                                 Pledged Equity Interests; Stock Powers;
Pledged Notes.  The Collateral Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Guarantee and
Collateral Agreement, if applicable, together with an undated stock power or, if
applicable, blank stock transfer, for each such certificate executed in blank by
a duly authorized officer of the pledgor thereof and (ii) each promissory note
(if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

 

(i)                                     Filings, Registrations and Recordings. 
Subject in each case to the Certain

 

69

--------------------------------------------------------------------------------


 

Funds Paragraph, each document (including any Uniform Commercial Code financing
statement and any Intellectual Property Security Agreement, and other than
except those documents specified on Schedule 6.15) required by the Guarantee and
Collateral Agreement or under law or reasonably requested by the Collateral
Agent to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 7.2),
shall be in proper form for filing, registration or recordation; notwithstanding
the foregoing, in no event shall any filing, registration or recordation outside
the United States be required to perfect a Lien against a Domestic Subsidiary’s
Collateral that is located outside the United States.

 

(j)                                    Solvency Certificate.  The Administrative
Agent shall have received a solvency certificate in the form of Exhibit J,
executed as of the Closing Date by the chief financial officer of the Borrower.

 

(k)                                 No Legal Bar.  The borrowings and the use of
the proceeds thereof on the Closing Date do not violate (a) the Organizational
Documents of any Loan Party, (b) any Requirement of Law (including any Health
Care Laws), Governmental Authorization or any Contractual Obligation of any
Group Member and (c) will not result in, or require, the creation or imposition
of any Lien on any Group Member’s respective properties or revenues pursuant to
its Organizational Documents, any Requirement of Law or any such Contractual
Obligation (other than the Liens created by the Security Documents and the Liens
permitted under Sections 7.2(f) and (n)), except for any violation set forth in
clause (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

 

(l)                                     Patriot Act, Etc.  The Lenders shall
have received, no later than 3 Business Days in advance of the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested in writing by
the Administrative Agent at least 10 days prior to the Closing Date.

 

(m)                             Closing Date Material Adverse Effect.  Except as
set forth in the disclosure schedules accompanying the Merger Agreement
(provided that, any information set forth in any such schedule or incorporated
in any section of the Merger Agreement shall be considered to have been set
forth in each other schedule to the Merger Agreement and shall be deemed to
modify this clause (m), in each case, if the relevance of the disclosure set
forth in such schedule to another schedule or this clause (m) is reasonably
apparent on the face of such disclosure schedules to the Merger Agreement),
since December 31, 2012, there shall not have occurred a Closing Date Material
Adverse Effect.

 

(n)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to
Sections 4.3(a) and (b), 4.4(a), (b) and (d), 4.10, 4.13, 4.18, 4.19 and 4.22
shall be true and correct in all material respects (or in all respects where
qualified by materiality or Material Adverse Effect) on and as of

 

70

--------------------------------------------------------------------------------


 

such date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such specific date).

 

(o)                                 Merger Agreement Representations and
Warranties.  Except as set forth in the schedules to the Merger Agreement, each
of the representations and warranties made by the Target in the Merger Agreement
that are material to the interests of the Lenders shall be true and correct as
of such date as if made on and as of such date, but only to the extent the
Borrower or one of its Subsidiaries has the right to terminate its obligations
under the Merger Agreement or no longer has any obligation to close the Merger
as a result of a breach or inaccuracy of any such representation or warranty in
the Merger Agreement.

 

(p)                                 Notices.  The Borrower shall have delivered
to the Administrative Agent the notice of borrowing for such extension of credit
in accordance with this Agreement.

 

In determining the satisfaction of the conditions specified in this Section 5.1,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Closing Date that
the respective item or matter does not meet its satisfaction and (y) in
determining whether any Lender is aware of any fact, condition or event that has
occurred and which could reasonably be expected to have a Material Adverse
Effect, each Lender which has not notified the Administrative Agent in writing
prior to the occurrence of the Closing Date of such fact, condition or event
shall be deemed not to be aware of any such fact, condition or event on the
Closing Date.  Upon the Administrative Agent’s good faith determination that the
conditions specified in this Section 5.1 have been met (after giving effect to
the preceding sentence), then the Closing Date shall have been deemed to have
occurred, regardless of any subsequent determination that one or more of the
conditions thereto had not been met (although the occurrence of the Closing Date
shall not release Borrower or any Loan Party (or any of their respective
Affiliates) from any liability for failure to satisfy one or more of the
applicable conditions contained in this Article V).

 

Notwithstanding anything to the contrary contained above in this Section 5.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 5.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) (including, without
limitation,  delivery of insurance certificates with respect thereto) shall not
constitute a condition precedent to the extensions of credit under this
Agreement on the Closing Date but shall instead be required to be delivered (or
taken) after the Closing Date in accordance with the requirements of
Section 6.9, but in no event later than 90 days after the Closing Date (as such
period may be extended by the Administrative Agent in its reasonable
discretion), except that (A) with respect to the perfection of security
interests in UCC Filing Collateral, each Loan Party shall be obligated to
deliver or cause to be delivered necessary Uniform Commercial Code financing
statements to the Collateral Agent in proper form for filing and to irrevocably
authorize and to cause the applicable Loan Parties to irrevocably authorize, the
Collateral Agent to file necessary Uniform Commercial Code financing statements,
(B) with respect to perfection

 

71

--------------------------------------------------------------------------------


 

of security interests in Stock Certificates representing Capital Stock, each
such Loan Party shall be obligated to deliver to the Collateral Agent Stock
Certificates together with undated stock powers in blank and (C) with respect to
the perfection of security interests in Intellectual Property, each Loan Party
shall be obligated to deliver a short form security agreement for filing with
the United States Patent and Trademark Office and the United States Copyright
Office (which need only include factual information with respect to such
Intellectual Property to the extent such information is provided by the Sellers
(as defined in the Merger Agreement) under the Merger Agreement) (this
paragraph, the “Certain Funds Paragraph”).

 

5.2                               Conditions to Each Incremental Term Loan.  The
agreement of each Incremental Lender to make any Incremental Term Loan is
subject to the satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties.  Each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or in all respects
where qualified by materiality or Material Adverse Effect) on and as of such
date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such specific date).

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
extensions of credit requested to be made on such date.

 

(c)                                  Notices.  The Borrower shall have delivered
to the Administrative Agent, the notice of borrowing or application, as the case
may be, for such extension of credit in accordance with this Agreement.

 

(d)                                 No Legal Bar.  The borrowing of Incremental
Term Loans and the use of the proceeds thereof do not violate (a) the
Organizational Documents of any Loan Party, (b) any Requirement of Law
(including any Health Care Laws), Governmental Authorization or any Contractual
Obligation of any Group Member and (c) will not result in, or require, the
creation or imposition of any Lien on any Group Member’s respective properties
or revenues pursuant to its Organizational Documents, any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents and the Liens permitted under Sections 7.2(f) and (n)), except for any
violation set forth in clause (b) or (c) which could not reasonably be expected
to have a Material Adverse Effect

 

SECTION 6.                            AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect, or
any Term Loan or other amount is owing to any Lender or Agent hereunder (other
than unasserted contingent indemnification obligations), the Borrower shall and
shall cause each of its Restricted Subsidiaries to:

 

6.1                               Financial Statements.  Furnish to the
Administrative Agent for prompt

 

72

--------------------------------------------------------------------------------


 

further distribution to each Lender:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower, (i) a
copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related audited
consolidated statements of income or operations, stockholders’ equity and cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing and (ii) a narrative report and
management’s discussion and analysis, in customary form, of the financial
condition and results of operations of the Borrower for such fiscal year, as
compared to amounts for the previous fiscal year;

 

(b)                                 as soon as available, but in any event on
the date forty-five (45) days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower, (i) the unaudited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such quarter, the related unaudited consolidated statements of income or
operations, for such quarter and cash flows for the portion of the fiscal year
through the end of such quarter, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer of the
Borrower as fairly presenting in all material respects the financial condition,
results of operation, stockholders’ equity and cash flows of the Borrower in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) and (ii) a narrative report and management’s discussion
and analysis, in customary form, of the financial condition and results of
operations for such fiscal quarter and the then elapsed portion of the fiscal
year, as compared to the comparable periods in the previous fiscal year; and

 

(c)                                  if the Borrower has been de-listed from the
NASDAQ Stock Market, at such time as reasonably determined by the Administrative
Agent, after the financial statements of the Borrower and its consolidated
Subsidiaries are required to be delivered pursuant to Sections 6.1(a) and (b),
the Borrower shall participate in a conference call to discuss results of
operations of the Borrower and its consolidated Subsidiaries with the Lenders.

 

(d)                                 as soon as they are available after the
Closing Date, pro forma consolidated and consolidating balance sheet and related
statements of income and cash flows for the Borrower (the “Pro Forma Financial
Statements”), as well as pro forma Consolidated EBITDA calculation, for the last
fiscal year covered by the financial statements referenced by Section 4.1(i) and
for the latest twelve-month period ended with the latest period covered by the
unaudited financial statements required by Section 4.1(ii), promptly after the
historical financial statements for such periods are available, in each case
after giving effect to the Transactions.  The Pro Forma Financial Statements
referenced in the immediately preceding sentence shall be prepared in good faith
based on the assumptions set forth therein, which the Borrower believed to be
reasonable assumptions at the time such Pro Forma Financial Statements were
prepared, and shall present fairly in all material respects on a Pro Forma Basis
the estimated financial

 

73

--------------------------------------------------------------------------------


 

position of the Borrower and its consolidated Subsidiaries as at and for each of
the dates and periods set forth above, assuming that the events specified in the
preceding sentence had actually occurred at such date or beginning of such
period.

 

All such financial statements shall be in accordance with GAAP applied
consistently throughout the periods reflected therein and other than as
disclosed therein with prior periods.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent) (the
“Platform”); provided that, (x) to the extent the Administrative Agent or any
Lender so requests, the Borrower shall deliver paper copies of such documents to
the Administrative Agent or such Lender until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents.  The Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to herein, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

6.2                               Certificates; Other Information; ERISA. 
Furnish to the Administrative Agent and the Collateral Agent (as applicable)
(or, in the case of clause (e), to the relevant Lender):

 

(a)                                 concurrently with the delivery of any
financial statements pursuant to Section 6.1, (i) a certificate of a Responsible
Officer of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default except as specified in such
certificate and setting forth information and calculations necessary for
determining the First Lien Secured Leverage Ratio and the Total Leverage Ratio
in effect as of the date of such certificate, and (ii) a Perfection Certificate
Supplement, together with a certification that all Intellectual Property listed
thereon as acquired or created during the period covered thereby is subject to
valid, enforceable, perfected first priority Liens (subject to Liens permitted
by Section 7.2) as required by Section 6.9 and the Security Documents;

 

(b)                                 as soon as available, and in any event no
later than ninety (90) days after the end of each fiscal year of the Borrower,
projections for the following fiscal year shown on a quarterly basis (including
consolidated statements of projected cash flow and projected income and a
description of the underlying assumptions applicable thereto) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such
Projections are based on estimates, information and assumption believed by such
Responsible Officer to be reasonable at the time prepared, it being understood
that actual results may vary from

 

74

--------------------------------------------------------------------------------


 

such projections and that such variations may be material;

 

(c)                                  promptly after the same are sent, copies of
all financial statements, reports and material notices that the Borrower sends
to the holders of any class of its Indebtedness or public equity securities and,
promptly after the same are filed, copies of all annual, regular or periodic and
special reports and registration statements which the Loan Parties may file or
be required to file with the SEC and not otherwise required to be delivered to
the Administrative Agent pursuant hereto, and, promptly, and in any event within
ten (10) Business Days, after receipt thereof by the Borrower or any Subsidiary
thereof, copies of each written notice or other correspondence received from the
SEC or comparable agency in any applicable foreign jurisdiction concerning any
investigation or potential investigation or other inquiry by such agency
regarding the financial or other operational results of the Borrower or any
Subsidiary thereof;

 

(d)                                 promptly, after any request by the
Administrative Agent, any final “management” letter submitted by such
accountants to the board of directors of the Borrower in connection with their
annual audit;

 

(e)                                  promptly, such additional financial and
other information regarding the business, financial or corporate affairs of the
Borrower or any of its Restricted Subsidiaries as the Administrative Agent (for
itself or on behalf of any Lender) may from time to time reasonably request,
including, without limitation, other information with respect to the Patriot
Act; provided, that (other than with respect to the Patriot Act or where waiver
of such privilege will not be adverse to the Borrower in the good faith opinion
of the Borrower’s counsel) if the disclosure of any requested information would
compromise any attorney-client privilege, that has not been or will not be
waived, the Borrower shall make available redacted versions of requested
documents or portions of documents that are the subject of such attorney-client
privilege or, if unable to do so consistent with the preservation of such
attorney-client privilege, shall endeavor in good faith otherwise to disclose
information responsive to the Administrative Agent’s requests in a manner that
will protect such attorney-client privilege;

 

(f)                                   (i) promptly, and in any event within ten
(10) Business Days after any Group Member or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, a statement of the Chief
Financial Officer of the Group Member describing such ERISA Event and the
action, if any, that such Group Member or such ERISA Affiliate has taken and
proposes to take with respect thereto and (ii) promptly, and in any event within
ten (10) Business Days after the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information;

 

(g)                                  promptly, and in any event within ten
(10) Business Days after receipt thereof by any Group Member or any ERISA
Affiliate, copies of each notice from the PBGC stating its intention to
terminate any Plan or to have a trustee appointed to administer any Plan;

 

(h)                                 promptly, and in any event within thirty
(30) days after the filing thereof

 

75

--------------------------------------------------------------------------------


 

with the United States Department of Labor, copies of each Schedule SB
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Plan; and

 

(i)                                     promptly, and in any event within ten
(10) Business Days after receipt thereof by any Group Member or any ERISA
Affiliate from the sponsor of a Multiemployer Plan, copies of each notice
concerning (i) the imposition of Withdrawal Liability by any such Multiemployer
Plan, or (ii) such Multiemployer Plan is in Reorganization, Insolvent or a
determination has been made that the Multiemployer Plan is in “endangered” or
“critical” status within the meaning of Section 432 of the Code or Section 305
of ERISA and (iii) the amount of liability incurred, or that may be incurred, by
such Group Member or any ERISA Affiliate in connection with any event described
in clause (i) or (ii).

 

6.3                               Taxes.  (a) Completely and correctly file or
cause to be filed all federal, state and other material tax returns that are
required to be filed by any Group Member; and (b) pay all federal, state and
other taxes, assessments, fees or other charges imposed on it or any of its
property by any Governmental Authority before they become delinquent, except
(i) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member or
(ii) where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.4                               Maintenance of Existence; Compliance.

 

(a)                                 (i) Preserve, renew and keep in full force
and effect its organizational existence except as permitted hereunder and
(ii) take all reasonable action to maintain all rights, privileges, franchises
and permits necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 7.3 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and

 

(b)                                 comply with all Contractual Obligations,
Organizational Documents and Requirements of Law (including, without limitation,
and as applicable, Health Care Laws, ERISA, OFAC, FCPA and the Code) except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.5                               Maintenance of Property; Insurance. 
(a) Except as permitted by Section 7.4, keep all material Property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and obsolescence excepted, except if failure to do so could not reasonably
be expected to have a Material Adverse Effect, (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by similarly situated companies engaged
in the same or similar business operating in the same or similar locations. 
Within a reasonable time after the Closing Date, the umbrella liability
insurance and property insurance of the Group Members shall (i) name the
Administrative Agent, on behalf of Secured Parties as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, reasonably
satisfactory in form and substance to

 

76

--------------------------------------------------------------------------------


 

the Administrative Agent, that names Collateral Agent, on behalf of Lenders as
the loss payee thereunder and provides for at least thirty days prior written
notice to Collateral Agent of any cancellation of such policy and (c) if any
portion of any Mortgaged Property is at any time located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

 

6.6                               Inspection of Property; Books and Records;
Discussions.  (a)  Keep proper books of records and account in which full, true
and correct in all material respects entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities and (b) subject to the Borrower’s and
each Restricted Subsidiary’s internal policies for the protection and
preservation of Intellectual Property or other non-financial proprietary
information, permit representatives of the Administrative Agent who may be
accompanied by any Lender to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during normal business hours and upon reasonable advance notice to the Borrower
and to discuss the business, operations, properties and financial and other
condition of the Group Members with the officers of the Group Members and with
their independent certified public accountants (provided that the Borrower or
its Subsidiaries may, at their option, have one or more employees or
representatives present at any discussion with such accountants); provided that
unless an Event of Default has occurred or is continuing, only one (1) such
visit in any calendar year shall be conducted at the Borrower’s expense and
provided, further, that if the disclosure of any requested information would
compromise any attorney-client privilege (other than where waiver of such
privilege will not be adverse to the Borrower in the good faith opinion of the
Borrower’s counsel), that has not been or will not be waived or waiver thereof
will be materially adverse to the Borrower, the Borrower shall make available
redacted versions of requested documents or portions of documents that are the
subject of such attorney-client privilege or, if unable to do so consistent with
the preservation of such attorney-client privilege, shall endeavor in good faith
otherwise to disclose information responsive to the Administrative Agent’s
requests in a manner that will protect such attorney-client privilege.

 

6.7                               Notices.  Give notice to the Administrative
Agent promptly after any Loan Party obtains knowledge of:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 any litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, which (if adversely determined) could reasonably be expected to have
a Material Adverse Effect;

 

(c)                                  any litigation or proceeding affecting any
Group Member (i) which (if adversely determined) could reasonably be expected to
have a Material Adverse Effect or

 

77

--------------------------------------------------------------------------------


 

(ii) which relates to any Loan Document;

 

(d)                                 the following events, as soon as possible
and in any event within thirty (30) days after a Responsible Officer of the
Borrower obtains actual knowledge thereof:  (i) the occurrence of any Reportable
Event with respect to any Single Employer Plan, a failure to make any required
contribution to any Single Employer Plan or Multiemployer Plan, the creation of
any Lien against the Borrower or any Commonly Controlled Entity in favor of the
PBGC or a Single Employer Plan or Multiemployer Plan or any withdrawal from, or
the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(ii) the institution of proceedings or the taking of any other action by the
PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer Plan
with respect to the withdrawal from, or the termination, Reorganization or
Insolvency of, any Single Employer Plan or Multiemployer Plan; and

 

(e)                                  any other development or event that has had
or could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

 

6.8                               Environmental Laws.

 

(a)                                 Comply with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants,
subtenants, and other persons using or occupying the Properties, if any, with,
all applicable Environmental Laws, and obtain and comply with and maintain, and
use commercially reasonable efforts to ensure that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws,
except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.

 

6.9                               Post-Closing; Additional Collateral, etc.

 

(a)                                 With respect to any property acquired after
the Closing Date by any Loan Party as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien (other than
(x) any property described in paragraph (b), (c), (d) or (f) below, (y) property
that is not required to become subject to Liens in favor of the Collateral Agent
pursuant to the Loan Documents and (z) solely with respect to the following
clauses (ii) and (iii), any non U.S. property of a Domestic Subsidiary (for the
avoidance of doubt, a Domestic Subsidiary shall be required to grant a security
interest in all Collateral wherever located)), (i) execute and deliver to the
Collateral Agent such amendments to the applicable Security Document or such
other

 

78

--------------------------------------------------------------------------------


 

documents as the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such property, (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including, the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the applicable Security Document or by law and, in the case of Intellectual
Property subject to a United States federal registration or federal application,
as promptly as practicable, the delivery for filing of an Intellectual Property
Security Agreement suitable for recordation in the United States Patent and
Trademark Office, the United States Copyright Office, or such other instrument
in form and substance reasonably acceptable to the Administrative Agent, or as
may be reasonably requested by the Collateral Agent and (iii) if reasonably
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be
customary in form and substance reasonably satisfactory to the Collateral Agent.

 

(b)                                 With respect to any fee interest in any real
property having a value (together with improvements thereof) of at least
$5,000,000 owned or acquired on or after the Closing Date by any Loan Party
(other than any such real property subject to a Lien expressly permitted by
Section 7.2(g)), promptly (but in any event within 60 days, or as such later
date the Administrative Agent may agree) (i) execute and deliver a first
priority Mortgage subject to Liens permitted under clause (i) of Section 7.2
hereof, in favor of the Collateral Agent, for the benefit of the Secured
Parties, covering such real property, (ii) provide the Secured Parties with
(x) (in the case of real property located outside the U.S. only if customary in
the relevant non-U.S. jurisdiction) a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
covering such real property in an amount at least equal to the purchase price of
such real property (or such other amount as shall be reasonably acceptable to
the Collateral Agent, provided that in jurisdictions that impose mortgage
recording taxes, the Security Documents shall not secure indebtedness in an
amount exceeding 105% of the fair market value of the Mortgaged Property, as
reasonably determined in good faith by the Loan Parties and reasonably
acceptable to Collateral Agent), as well as a Survey thereof (except that a new
Survey will not be required except to the extent necessary to delete the so
called “survey exceptions” in any such policy of title insurance) and (y) any
consents or estoppels deemed necessary or reasonably advisable by the Collateral
Agent in connection with such Mortgage, each of the foregoing in form and
substance reasonably satisfactory to the Administrative Agent, (iii) deliver to
the Collateral Agent legal opinions relating to, among other things, the
enforceability, perfection, due authorization, execution and delivery of the
applicable Mortgage, which opinions shall be in customary form and substance
reasonably satisfactory to the Collateral Agent and (iv) for real property
located in the United States deliver to the Administrative Agent a
“Life-of-Loan” Federal Emergency Standard Flood Hazard Determination (together
with a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and each Loan Party relating thereto),
and if such Mortgaged Property is located in a special flood hazard area,
evidence of flood insurance confirming that such insurance has been obtained,
which certificate shall be in a form and substance reasonably satisfactory to
the Administrative Agent, and any and all other documents as the Collateral
Agent may reasonably request, in each case, in form and substance reasonably
satisfactory to the Collateral Agent.

 

79

--------------------------------------------------------------------------------


 

(c)                                  With respect to any new Restricted
Subsidiary created or acquired after the Closing Date by any Loan Party
(including any such Subsidiary that ceases to an Unrestricted Subsidiary),
within sixty (60) days after such acquisition or formation, in the case of any
Domestic Subsidiary (or such later date as the Administrative Agent may agree)
(i) execute and deliver to the Collateral Agent, such Security Documents as the
Administrative Agent deems necessary or reasonably advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Capital Stock of such new Restricted
Subsidiary that is owned by any Loan Party, (ii) deliver to the Collateral Agent
the certificates, if any, representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary that is a Wholly
Owned Subsidiary or is acquired in a Permitted Acquisition (A) to become a party
to the applicable Security Documents, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest (subject to Liens permitted
by Section 7.2 hereof) in all or substantially all, or any portion of the
property of such new Subsidiary that is required to become subject to a Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, pursuant
to the Loan Documents as the Administrative Agent shall determine, in its
reasonable discretion, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Collateral Agent
and (C) to deliver to the Collateral Agent a customary secretary’s certificate
of such Subsidiary substantially in the same form delivered on the Closing Date
and reasonably satisfactory to the Administrative Agent with appropriate
attachments, and (iv) if reasonably requested by the Collateral Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in customary form and substance reasonably
satisfactory to the Collateral Agent; provided however, that in no event shall
any such Subsidiary that is a CFC be required to pledge any property.

 

(d)                                 With respect to any new Foreign Subsidiary
that is a Wholly Owned Subsidiary (other than an Unrestricted Subsidiary)
created or acquired after the Closing Date (including any such Subsidiary that
ceases to be an Unrestricted Subsidiary, by any Loan Party, within ninety (90)
days of such formation or acquisition (or such later date as the Administrative
Agent may agree), (A) execute and deliver to the Collateral Agent such Security
Documents as the Collateral Agent deems necessary or reasonably advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Loan Party (provided that in no event shall
more than 66% of the total common stock of any such new Subsidiary that is a CFC
be required to be so pledged; and, provided further, that no Foreign Subsidiary
shall be required to pledge any Capital Stock that it owns, (B) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (C) if
reasonably requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in customary form and substance reasonably satisfactory to the Collateral Agent.

 

(e)                                  Within thirty (30) days after the Closing
Date (or such later date as the

 

80

--------------------------------------------------------------------------------


 

Administrative Agent may agree), the Administrative Agent shall have received
executed Intellectual Property Security Agreements.

 

(f)                                   Notwithstanding anything to the contrary
in this Section 6.9, none of the following entities shall be required to become
Subsidiary Guarantors: (x) any Unrestricted Subsidiary; (y) any subsidiary that
is prohibited by law or regulation from becoming a Subsidiary Guarantor or
(z) any CFC, in each case, so long as such status is applicable to such entity.

 

6.10                        Further Assurances.  From time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take all such actions, as the Administrative
Agent or the Collateral Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of more fully perfecting or renewing the rights of the
Administrative Agent, the Collateral Agent and the Secured Parties with respect
to the Collateral (or with respect to any additions thereto or replacements or
proceeds thereof or with respect to any other property or assets hereafter
acquired by any Loan Party which may be deemed to be part of the Collateral)
pursuant hereto or thereto.  Upon the reasonable exercise by the Administrative
Agent, the Collateral Agent or any Secured Party of any power, right, privilege
or remedy pursuant to this Agreement or the other Loan Documents which requires
any consent, approval, recording qualification or authorization of any
Governmental Authority, the Borrower will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Administrative Agent, the Collateral Agent
or such Secured Party reasonably may be required to obtain from any Loan Party
for such governmental consent, approval, recording, qualification or
authorization.

 

6.11                        Rated Credit Facility; Corporate Ratings.  Use
commercially reasonable efforts to (a) cause the Term Loans to be continuously
rated by S&P and Moody’s and (b) cause the Borrower to continuously receive a
Corporate Family Rating and Corporate Rating.

 

6.12                        Use of Proceeds.  The Borrower shall use the
proceeds of the Term Loans, solely as set forth in Section 4.15.

 

6.13                        Intellectual Property.  Each Loan Party shall (and
the Borrower shall procure that each Group Member will):  (a) take commercially
reasonable efforts to preserve and maintain the subsistence and validity of the
Intellectual Property necessary and material to the business of the relevant
Group Member; (b) take commercially reasonable steps to prevent and defend
against any infringement of such Intellectual Property, including, without
limitation, settling such litigation when in such Group Member’s good faith
belief it is commercially reasonable to do so except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) make
registrations and pay all registration fees and taxes necessary, as applicable,
to maintain such Intellectual Property in full force and effect and record its
interest in such Intellectual Property except as could not reasonably be
expected to have a Material Adverse Effect.

 

6.14                        Designation of Subsidiaries; Unrestricted
Subsidiaries.  (a) The board of directors of the Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that

 

81

--------------------------------------------------------------------------------


 

(i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately before and after such designation,
the Loan Parties are in compliance with Section 6.14(b) and the Total Leverage
Ratio (as of the date of the most recent financial statements delivered pursuant
to Section 6.1(a) or (b), after giving pro forma effect to such designation) is
no greater than the Total Leverage Ratio as in effect on the Closing Date (as
calculated, on a Pro Forma Basis for the Transactions, as of the date of the
then most recent financial statements of the then last ended fiscal quarter),
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if, after
such designation, it would be a “Restricted Subsidiary” for the purpose of the
Convertible Notes pursuant to the Convertible Notes Documents or any Junior
Financing or any other Indebtedness of any Loan Party and (iv) no Permitted
Joint Venture may be designated as a Restricted Subsidiary if previously
designated as an Unrestricted Subsidiary.  The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
of the assets of such Subsidiary (less the amount of the Indebtedness of such
Subsidiary on the date of such designation) that is allocated to the ownership
interest of the relevant Group Member in such Subsidiary.  The designation of
any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence, at the time of designation, of Indebtedness or Liens in such
Subsidiary (equal to the amounts then owed by such Subsidiary) and a return on
any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value of the assets of
such Subsidiary (less the amount of the Indebtedness of such Subsidiary on the
date of such re-designation) that is allocated to the ownership interest of the
relevant Group Member in such Subsidiary.

 

(b)                                 The portion of (x) Total Consolidated EBITDA
for the period of four consecutive fiscal quarters last ended as of the date of
the most recent financial statements delivered pursuant to Section 6.1(a) or
(b) that is attributable to all Unrestricted Subsidiaries (on a consolidated
basis) shall not at any time exceed 10.0% and (y) the total assets of the
Borrower and all of its Subsidiaries calculated in accordance with GAAP on a
consolidated basis as of the date of the most recent financial statements
delivered pursuant to Section 6.1(a) or (b) that is attributable to all
Unrestricted Subsidiaries (on a consolidated basis) shall not at any time exceed
10.0%.

 

6.15                        Post-Closing Deliveries.  The Borrower hereby agrees
to deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, the items described on Schedule 6.15
hereof on or before the dates specified with respect to such items, or such
later dates as may be agreed to by the Administrative Agent in its sole
discretion.  All representations and warranties contained in this Agreement and
the other Loan Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above and in Schedule 6.15, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true because the foregoing actions were
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 6.15 (and Schedule 6.15) and (y) all
representations and warranties relating to the Security Documents shall be
required to be true in all material respects immediately after the actions
required to be taken under this Section 6.15 (and Schedule 6.15) have been taken
(or were required to be taken), except to the

 

82

--------------------------------------------------------------------------------


 

extent any such representations and warranties expressly relate to an earlier
date in which case such representations and warranties shall be true and correct
in all material respects as of such earlier date.

 

6.16                        Post-Closing Pay-Off.  To the extent the
Indebtedness outstanding pursuant to the Fifth Street Credit Agreement is not
repaid in full on the Closing Date in accordance with Section 5.1(b)(iii),
(i) such repayment in full of all such Indebtedness (together with the release
of all Liens, if any, securing such Indebtedness) shall occur no later than
12:00 Noon, New York City time, on April 29, 2013, and (ii) the Administrative
Agent shall receive written confirmation of the repayment in full of all such
Indebtedness, together with any other payoff documentation reasonably requested
by the Administrative Agent, from the lenders (and any agent therefor) under the
Fifth Street Credit Agreement no later than 12:00 Noon, New York City time, on
April 29, 2013.

 

SECTION 7.                            NEGATIVE COVENANTS

 

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any Term Loan or other amount is owing to any Lender or Agent hereunder (other
than unasserted contingent indemnification obligations), the Borrower shall not,
and shall not permit any of its Restricted Subsidiaries to:

 

7.1                               Indebtedness.  Create, issue, incur, assume,
become liable in respect of or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party pursuant to
any Loan Document;

 

(b)                                 (i) Indebtedness of any Loan Party owed to
any other Loan Party; (ii) unsecured Indebtedness of any Loan Party owed to any
Group Member that is not a Loan Party; (iii) Indebtedness of any Group Member
that is not a Loan Party owed to any other Group Member that is not a Loan
Party; and (iv) subject to Section 7.6(g), Indebtedness of any Group Member that
is not a Loan Party owed to a Loan Party; provided, that (x) in the case of
clause (iv), such Indebtedness is evidenced by, and subject to the provisions
of, an Intercompany Note and (y) in the case of any such Indebtedness of a Loan
Party owed to a Group Member that is not a Loan Party, such Indebtedness shall
be subordinated in right of payment to the Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(c)                                  Guarantee Obligations incurred by (i) any
Group Member that is a Loan Party of obligations of any other Loan Party and,
subject to Section 7.6(g), of any Group Member that is not a Loan Party and
(ii) any Group Member that is not a Loan Party of obligations of any Loan Party
or any other Group Member;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.1 and any Permitted Refinancing thereof; provided that,
notwithstanding the foregoing, to the extent the Indebtedness outstanding
pursuant to the Fifth Street Credit Agreement is included on Schedule 7.1, such
Indebtedness shall only be permitted pursuant to this clause (d) until the
earlier of (x) 12:00 Noon, New York City time, on April 29, 2013 and (y) the
date on which the repayment in full of the Indebtedness pursuant to the Fifth

 

83

--------------------------------------------------------------------------------


 

Street Credit Agreement, together with the release of all Liens (if any) with
respect thereto, occurs;

 

(e)                                  Indebtedness incurred to finance the
acquisition, construction, improvement or repair of fixed or capital assets
(including, without limitation, Capital Lease Obligations) of the Borrower or
any Subsidiary secured by Liens permitted by Section 7.2(g) in an aggregate
principal amount not to exceed $30,000,000 at any one time outstanding and any
Permitted Refinancing thereof; provided that such Indebtedness is incurred prior
to or within 270 days after such acquisition or the completion of such
construction or improvement;

 

(f)                                   Indebtedness in respect of Hedge
Agreements designed to hedge against interest rates, foreign exchange rates or
commodities pricing risks and not for speculative purposes and Guarantee
Obligations thereof;

 

(g)                                  Indebtedness of the Borrower or any
Subsidiary in respect of performance, bid, surety, indemnity, appeal bonds,
completion guarantees and other obligations of like nature and guarantees and/or
obligations as an account party in respect of the face amount of letters of
credit in respect thereof, in each case securing obligations not constituting
Indebtedness for borrowed money (including worker’s compensation claims,
environmental remediation and other environmental matters and obligations in
connection with insurance or similar requirements) provided in the ordinary
course of business;

 

(h)                                 Indebtedness arising from the endorsement of
instruments in the ordinary course of business;

 

(i)                                     Indebtedness of a Person existing at the
time such Person became a Restricted Subsidiary (such Person, an “Acquired
Person”), together with all Indebtedness incurred or assumed by the Borrower or
any of the Restricted Subsidiaries in connection with any acquisition permitted
under Section 7.6, but only to the extent that (i) such Indebtedness was not
created or incurred in contemplation of such Person becoming a Subsidiary of
such Loan Party or such acquisition (except that the Borrower and any of the
Restricted Subsidiaries may incur Junior Indebtedness, to the extent incurrence
thereof is permitted under clause (j) below, in connection with such Person
becoming a Restricted Subsidiary), (ii) any Liens securing such Indebtedness,
incurred in connection with such Person becoming a Restricted Subsidiary, attach
only to the assets of the Acquired Person (and in case of any Junior
Indebtedness shall be subject to a subordination agreement), (iii) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
and (iv) the Total Leverage Ratio (as of the date of the most recent financial
statements delivered pursuant to Section 6.1(a) or (b), after giving pro forma
effect to the acquisition and the incurrence of any Indebtedness in connection
therewith) is no greater than the Total Leverage Ratio as in effect on the
Closing Date (as calculated, on a Pro Forma Basis for the Transactions, as of
the date of the then most recent financial statements of the then last ended
fiscal quarter); provided, that to the extent any such Acquired Person does not
become a Loan Party (within 60 days of such person becoming an Acquired Person),
the aggregate amount of such

 

84

--------------------------------------------------------------------------------


 

Indebtedness for all such Acquired Persons shall not exceed $12,500,000;

 

(j)                                    Junior Indebtedness of any Loan Party;
provided that, (i) after giving pro forma effect to the incurrence of such
Indebtedness, the Total Leverage Ratio (as of the date of the most recent
financial statements delivered pursuant to Section 6.1(a) or (b) is no greater
than the Total Leverage Ratio as in effect on the Closing Date (as calculated,
on a Pro Forma Basis for the Transactions, as of the date of the then most
recent financial statements of the then last ended fiscal quarter) and (ii) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;

 

(k)                                 Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business; provided, however, that
such Indebtedness is extinguished within ten (10) Business Days of incurrence;

 

(l)                                     Indebtedness of the Borrower or any
Subsidiary that may be deemed to exist in connection with agreements providing
for indemnification, purchase price adjustments, Earn-Out Obligations and
similar obligations in connection with Permitted Acquisitions or other
acquisitions or sales of assets and/or businesses;

 

(m)                             Indebtedness arising from judgments or decrees
not constituting an Event of Default under Section 8(h);

 

(n)                                 Guarantee Obligations incurred by any Loan
Party in respect of Indebtedness otherwise permitted by this Section 7.1;

 

(o)                                 other Indebtedness of the Group Members in
an aggregate principal amount (for all Group Members) not in excess of
$25,000,000 at any time outstanding;

 

(p)                                 Indebtedness consisting of promissory notes
issued to current or former officers, directors, managers, consultants and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Capital Stock of any Group Member permitted by
Section 7.5;

 

(q)                                 Indebtedness consisting of obligations of
the Borrower or any Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with any Permitted
Acquisitions or any other Investment permitted hereunder;

 

(r)                                    Indebtedness consisting of (a) the
financing of insurance premiums in respect of unearned premiums payable on
insurance policies maintained by the Group Members or (b) take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(s)                                   unsecured Guarantee Obligations incurred
in the ordinary course of business (and consistent with past practice) in
respect of obligations to suppliers, customers, franchisees, lessors and
licensees;

 

85

--------------------------------------------------------------------------------


 

(t)                                    unsecured Indebtedness incurred in the
ordinary course of business (and consistent with past practice) in respect of
obligations of the Borrower or any Restricted Subsidiary to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services;

 

(u)                                 Indebtedness of the Loan Parties under the
Convertible Notes (or any Permitted Refinancing thereof) pursuant to the
Convertible Notes Documents in an aggregate principal amount not to exceed
$350,000,000 at any one time outstanding; provided, that, such aggregate dollar
cap shall not apply to any Permitted Convertible Notes Refinancing as long as
such Permitted Convertible Notes Refinancing complies with the requirements set
forth in the definition thereof;

 

(v)                                 Indebtedness in connection with any
acquisition permitted under Section 7.6;

 

(w)                               Indebtedness of Foreign Subsidiaries in an
aggregate principal amount not to exceed at any time outstanding $25,000,000;

 

(x)                                 Non-Recourse Indebtedness for Permitted
Joint Ventures in an aggregate principal amount not to exceed at any time
outstanding $20,000,000; and

 

(y)                                 Attributable Indebtedness in connection with
a Sale and Leaseback Transaction permitted pursuant to Section 7.4(x).

 

7.2                               Liens.  Create, incur, assume or suffer to
exist any Lien upon any of its property, whether now owned or hereafter
acquired, except for:

 

(a)                                 Liens for taxes, assessments, charges or
other governmental levies not yet delinquent for a period of more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings; provided that adequate reserves with respect thereto are maintained
on the books of the Group Members, as the case may be, in conformity with GAAP;

 

(b)                                 Liens imposed by law, including, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than sixty (60) days (or, if more than sixty (60) days overdue, no action
has been taken to enforce such Lien) or are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP;

 

(c)                                  (i) pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation, or letters of credit or guarantees issued in respect thereof, other
than any Lien imposed by ERISA with respect to a Single Employer Plan or
Multiemployer Plan and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Restricted Subsidiary;

 

86

--------------------------------------------------------------------------------


 

(d)                                 pledges or deposits to secure the
performance of bids, government contracts and trade contracts (other than for
borrowed money), leases, statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business or letters of credit or guarantees issued in respect thereof;

 

(e)                                  easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, protrusions and other similar
encumbrances and minor title defects or other irregularities that were not
incurred in the ordinary course of business and do not secure debt, affecting
real property that, in the aggregate, do not materially and adversely affect the
use of the property thereby for the intended purposes, taken as a whole, and any
exception on the title policies issued in connection with the Mortgaged
Property;

 

(f)                                   Liens in existence on the date hereof
listed on Schedule 7.2 and any renewals or extensions of any of the foregoing;
provided, that no such Lien is spread to cover any additional property after the
Closing Date except as otherwise permitted hereunder;

 

(g)                                  Liens securing permitted Indebtedness of
the Borrower or any Restricted Subsidiary incurred to finance the acquisition,
construction, improvement or repair of fixed or capital assets and any Permitted
Refinancings thereof; provided that (i) such Liens shall be created
substantially simultaneously (or within two hundred seventy (270) days of) with
the acquisition, construction, improvement or repair of such fixed or capital
assets, (ii) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and additions, accessions and the
proceeds of sale thereof and (iii) the amount of Indebtedness secured thereby is
not increased;

 

(h)                                 Liens created pursuant to the Security
Documents or any other Loan Document;

 

(i)                                     Liens that are exceptions to the
commitments for policies of title insurance being issued in connection with the
Mortgages reasonably acceptable to the Collateral Agent in its sole discretion;

 

(j)                                    any interest or title of a lessor or
licensee under any lease, sublease or license entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of its business and covering
only the assets so leased, subleased or licensed;

 

(k)                                 Liens securing judgments not constituting an
Event of Default under Section 8(h) or securing appeal or other surety bonds
related to such judgments;

 

(l)                                     the filing of UCC financing statements
solely as a precautionary measure in connection with operating leases and
consignment arrangements;

 

(m)                             Liens existing on property acquired by the
Borrower or any Subsidiary at the time such property is so acquired or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary after the date hereof (whether or not the

 

87

--------------------------------------------------------------------------------


 

Indebtedness secured thereby shall have been assumed); provided that (i) such
Lien is not created in contemplation of such acquisition or such Person becoming
a Restricted Subsidiary; (ii) such Lien does not extend to any other property
(other than proceeds or products or after-acquired property) of any Group Member
following such acquisition or such Person becoming a Restricted Subsidiary; and
(iii) the Indebtedness secured by such Liens is permitted under Section 7.1(f),
(g) and (i);

 

(n)                                 Liens (i) of a collecting bank arising under
Section 4-210 of the Uniform Commercial Code on the items in the course of
collection and (ii) in favor of a banking or other financial institution arising
as a matter of law or contract encumbering deposits or other funds or assets
maintained with a financial institution (including the right of set off) and
that are within the general parameters customary in the banking industry,
including, without limitation, customary liens for customary fees and expenses
relating to the operation and maintenance of such deposits;

 

(o)                                 Liens in favor of customs and revenue
authorities arising as a matter of law and in the ordinary course of business to
secure payment of customs duties in connection with the importation of goods;

 

(p)                                 statutory and common law landlords’ liens
under leases to which the Borrower or any of the Restricted Subsidiaries is a
party;

 

(q)                                 Liens not otherwise permitted by this
Section 7.2 so long as the aggregate outstanding principal amount of the
obligations secured thereby do not exceed $15,000,000 at any one time;

 

(r)                                    Liens on cash advances in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.6(i) or Section 7.6(t) to be applied against the purchase price for
such Investment;

 

(s)                                   Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or any Restricted Subsidiary in the ordinary course of
business of the Borrower;

 

(t)                                    Liens deemed to exist in connection with
Investments in repurchase agreements under Section 7.6 and reasonable customary
initial deposits and margin deposits and similar Liens attaching to commodity
trading accounts or other brokerage accounts maintained in the ordinary course
of business and not for speculative purposes;

 

(u)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of the Borrower
or any Restricted Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Borrower or any Restricted Subsidiary in the
ordinary course of business;

 

88

--------------------------------------------------------------------------------


 

(v)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Subsidiary in connection with any letter of
intent or purchase agreement permitted hereunder;

 

(w)                               (i) Liens on the Capital Stock of any
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred or assumed pursuant to Section 7.1(i) in connection with such Permitted
Acquisition and (ii) Liens on the assets of such Subsidiary to secure
Indebtedness (or to secure a Guarantee Obligation of such Indebtedness) incurred
or assumed pursuant to Section 7.1(i) in connection with such Permitted
Acquisition;

 

(x)                                 Liens in respect of unearned premiums on
insurance policies and the proceeds thereof securing the financing of the
premiums with respect thereto;

 

(y)                                 Liens on specific items of inventory or
other goods and the proceeds thereof securing such Person’s obligations in
respect of documentary letters of credit or banker’s acceptances issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or goods;

 

(z)                                  Liens constituting Dispositions permitted
by Section 7.4;

 

(aa)                          Liens securing Indebtedness permitted by
Section 7.1 (w);

 

(bb)                          Liens securing Non-Recourse Indebtedness permitted
under Section 7.1 (x), provided that such Liens shall extend only to the assets
of (and Capital Stock or other ownership interests in) the applicable Permitted
Joint Venture that is the borrower of such Non-Recourse Indebtedness;

 

(cc)                            ground leases in respect of real property on
which facilities owned or leased by the Borrower or any Restricted Subsidiaries
are located; and

 

(dd)                          Liens securing Junior Indebtedness permitted by
Section 7.1(j).

 

7.3                               Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of, all or substantially all
of its property or business, except that:

 

(a)                                 any Restricted Subsidiary may be merged,
consolidated or be amalgamated (i) with or into the Borrower (provided that the
Borrower shall be the continuing or surviving corporation), (ii) with or into
the Borrower or any other Restricted Subsidiary (provided that if only one party
to such transaction is a Subsidiary Guarantor, the Subsidiary Guarantor shall be
the continuing or surviving corporation) or (iii) subject to Section 7.6(g),
with or into any other Group Member;

 

(b)                                 any Group Member may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
Loan Party or, subject to Section 7.6(g) (to the extent applicable), any other
Group Member;

 

89

--------------------------------------------------------------------------------


 

(c)                                  any Restricted Subsidiary that is not a
Loan Party may (i) merge or consolidate with or into any Restricted Subsidiary
that is not a Loan Party or (ii) dispose of all or substantially all of its
assets (including any Disposition that is in the nature of a voluntary
liquidation) to (x) another Restricted Subsidiary that is not a Loan Party or
(y) to a Loan Party;

 

(d)                                 any Subsidiary may enter into any merger,
consolidation or similar transaction with another Person to effect a transaction
permitted under Section 7.6;

 

(e)                                  the Borrower may enter into any merger,
consolidation or similar transaction in connection with the consummation of the
Transactions in accordance with the Merger Agreement;

 

(f)                                   transactions permitted under Section 7.4
shall be permitted; and

 

(g)                                  in connection with a Permitted Joint
Venture, any Person that is the subject of such Permitted Joint Venture (other
than any Permitted Joint Venture that has obligations owing in respect of any
Non-Recourse Indebtedness) may be merged or consolidated with or into the
Borrower or any Subsidiary of the Borrower (provided that (i) the Borrower, or
the applicable Subsidiary, shall be the continuing or surviving corporation and
(ii) the Total Leverage Ratio (as of the date of the most recent financial
statements delivered pursuant to Section 6.1(a) or (b), after giving pro forma
effect to the consummation of such merger or consolidation) is no greater than
the Total Leverage Ratio as in effect on the Closing Date (as calculated, on a
Pro Forma Basis for the Transactions, as of the date of the then most recent
financial statements of the then last ended fiscal quarter)).

 

7.4                               Disposition of Property.  Dispose of any of
its property, whether now owned or hereafter acquired, or, in the case of the
Borrower or any Restricted Subsidiary, issue or sell any shares of such
Restricted Subsidiary’s Capital Stock to any Person, except:

 

(a)                                 Dispositions of obsolete, damaged,
uneconomic or worn out machinery, parts, property or equipment, or property or
equipment no longer used or useful, in the conduct of its business, whether now
owned or hereafter acquired;

 

(b)                                 the sale of inventory and owned or leased
vehicles, each in the ordinary course of business;

 

(c)                                  Dispositions permitted by Sections 7.3;

 

(d)                                 so long as no Change in Control shall occur
therefrom, the sale or issuance of any Group Member’s Capital Stock to any other
Group Member (except that a Loan Party may issue Capital Stock only to another
Loan Party or to the shareholders of the Borrower);

 

(e)                                  any Group Member may Dispose of any of its
assets to a Loan Party or, subject to Section 7.6(g) (to the extent applicable),
any other Group Member, and any Group Member that is not a Loan Party may
Dispose of any assets, or issue or sell Capital

 

90

--------------------------------------------------------------------------------


 

Stock, to any other Group Member that is not a Loan Party;

 

(f)                                   Dispositions of cash or Cash Equivalents
in transactions not otherwise prohibited by this Agreement;

 

(g)                                  licenses granted by Group Members with
respect to Intellectual Property, or leases or subleases, granted to third
parties in the ordinary course of business;

 

(h)                                 the issuance or sale of shares of any
Subsidiary’s Capital Stock to qualified directors if required by applicable law;

 

(i)                                     Dispositions or exchanges of equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property;

 

(j)                                    Dispositions of leases entered into in
the ordinary course of business, to the extent that they do not materially and
adversely affect the use of the property encumbered thereby for the intended
purposes, taken as a whole;

 

(k)                                 the lapse, abandonment or other Disposition
of Intellectual Property that is, in the reasonable judgment of the Borrower,
(i) no longer used or useful in the business, or (ii) no longer economically
practicable to maintain and not material to the conduct of the business of the
Borrower and the Restricted Subsidiaries, taken as a whole;

 

(l)                                     the Disposition of Property which
constitutes a Recovery Event;

 

(m)                             Dispositions consisting of the sale, transfer,
assignment or other Disposition of accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction;

 

(n)                                 Dispositions constituting Restricted
Payments permitted by Sections 7.5, Investments permitted by Section 7.6 and
Liens permitted by Section 7.2;

 

(o)                                 leases, subleases, licenses or sublicenses
with respect to real or personal property (other than Intellectual Property), in
each case in the ordinary course of business and which do not materially and
adversely affect the use of the property encumbered thereby for intended
purposes including leases of unimproved real property encumbered by a Mortgage,
on which real property the lessee may make improvements;

 

(p)                                 so long as the proceeds thereof are applied
pursuant to Section 3.2, Dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, customary buy/sell arrangements between
the joint venture parties set forth in the joint venture arrangements and
similar binding arrangements;

 

(q)                                 any issuance or sale of Capital Stock in, or
Indebtedness or other securities

 

91

--------------------------------------------------------------------------------


 

of an Unrestricted Subsidiary;

 

(r)                                    as long as no Default is continuing or
would result therefrom, any Disposition of property of, or issuance or sale of
Capital Stock by, any Group Member; provided that (x) the aggregate amount of
all such Dispositions or issuances shall not exceed in any fiscal year 5% of
Consolidated Total Assets (as calculated as at the end of the immediately
preceding fiscal year of the Borrower); provided that, in the event that the
aggregate amount of Dispositions, issuances or sales pursuant to this clause
(r) in any fiscal year is less than 5% of Consolidated Total Assets, such
difference in amount may be carried forward solely into the succeeding fiscal
year to increase the limit of Dispositions, issuances or sales pursuant to this
clause (r) permitted during such succeeding fiscal year by the amount of such
difference, and (y) such Dispositions or issuances are made for fair market
value and on an arm’s-length commercial basis;

 

(s)                                   Dispositions of Property related to
compensation paid or to be paid, or benefits provided or to be provided, in the
ordinary course of business;

 

(t)                                    Dispositions of the Respiratory Business
so long as no Default or Event of Default has occurred and is then continuing
(both before and after giving effect to such Disposition;

 

(u)                                 any swap of assets in exchange for services
or other assets in the ordinary course of business of comparable or greater
value to the business of the Borrower and its Subsidiaries as a whole, in an
amount of up to $5,000,000 and as determined in good faith by the management of
the Borrower;

 

(v)                                 the unwinding of any Hedge Agreement; and

 

(w)                               Dispositions or sales of Disqualified Capital
Stock of the Borrower with a liquidation value not to exceed $10,000,000 at any
time outstanding; and

 

(x)                                 Sale and Leaseback Transactions in an
aggregate amount of Attributable Indebtedness not to exceed $5,000,000 at any
one time outstanding.

 

7.5                               Restricted Payments.  Declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member, in
each case, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:

 

(a)                                 any Subsidiary may make Restricted Payments
to the Borrower or any Subsidiary Guarantor or any other Person that owns a
direct equity interest in such Subsidiary in proportion to such Person’s
ownership interest in such Subsidiary;

 

(b)                                 each Subsidiary may make Restricted Payments
to the Borrower and to Wholly Owned Subsidiaries (and, in the case of a
Restricted Payment by a non-Wholly

 

92

--------------------------------------------------------------------------------


 

Owned Subsidiary, to the Borrower and any Subsidiary and to each other owner of
Capital Stock or other equity interests of such Subsidiary on a pro rata basis
based on their relative ownership interests);

 

(c)                                  the Borrower and each Restricted Subsidiary
may declare and make dividend payments or other distributions payable solely in
the common stock or other common equity interests of such Person;

 

(d)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower may
purchase, redeem or otherwise acquire shares of its common stock or other common
equity interests or warrants or options to acquire any such shares, in each
case, to the extent consideration therefor consists of the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common equity interests;

 

(e)                                  the Borrower and each Restricted Subsidiary
may make payments in connection with equity interests related to compensation
paid or to be paid, or benefits provided or to be provided, in the ordinary
course of business to officers, directors, employees or former officers,
directors or employees of the Borrower and its Subsidiaries; provided that the
aggregate amount of cash payments under this clause (e) shall not exceed, in any
period of 12 consecutive months, $5,000,000;

 

(f)                                   so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the
Available Amount Condition has been met, the Borrower may make Restricted
Payments in an aggregate amount not to exceed the then Available Amount;

 

(g)                                  in addition to any other Restricted
Payments permitted under this Section 7.5, the Borrower and the Restricted
Subsidiaries may make Restricted Payments in an aggregate amount such that all
such Restricted Payments since the Closing Date made pursuant to this clause
(g) shall not exceed $20,000,000;

 

(h)                                 the Borrower and the Restricted Subsidiaries
may make any payments in connection with the consummation of the Transactions;

 

(i)                                     purchases by any Loan Party of the
equity interests of any Permitted Joint Venture from any Person that is not a
Loan Party in an aggregate amount not to exceed $25,000,000 from and after the
Closing Date (provided that (i) Total Leverage Ratio (as of the date of the most
recent financial statements delivered pursuant to Section 6.1(a) or (b), after
giving pro forma effect to the consummation of such joint venture and the
incurrence of any Indebtedness in connection therewith) is no greater than the
Total Leverage Ratio as in effect on the Closing Date (as calculated, on a Pro
Forma Basis for the Transactions, as of the date of the then most recent
financial statements of the then last ended fiscal quarter), (ii) the amount
paid by the Borrower and its Subsidiaries from and after the Closing Date in
connection with the exercise of any “call” or similar right by any of them shall
not exceed $25,000,000 in the aggregate and (iii) the aggregate amount set forth
above in this clause (i) shall be reduced on a dollar-for-dollar basis by

 

93

--------------------------------------------------------------------------------


 

the aggregate amount of any Restricted Payments made pursuant to Section 7.6(g);
and

 

(j)                                    the Borrower or any Restricted Subsidiary
may pay cash in lieu of the fractional Capital Stock in connection with any
dividend, split or combination thereof, or any Permitted Acquisition or any
vesting of Capital Stock.

 

7.6                               Investments.  Make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business line or unit of, or a
division of any Person (all of the foregoing, “Investments”), except:

 

(a)                                 extensions of trade credit in the ordinary
course of business;

 

(b)                                 Investments in Cash Equivalents;

 

(c)                                  any Guarantee Obligation permitted by
Section 7.1;

 

(d)                                 loans and advances to officers, directors
and employees of any Group Member in the ordinary course of business (including
for travel, entertainment, relocation and similar expenses) in an aggregate
amount for all Group Members not to exceed $2,500,000 at any time outstanding;

 

(e)                                  the Merger;

 

(f)                                   intercompany Investments by (i) any Group
Member in any Loan Party; provided that all such intercompany Investments to the
extent such Investment is a loan or advance owed to a Loan Party by a Group
Member that is not a Loan Party are evidenced by the Intercompany Note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

 

(g)                                  intercompany Investments (i) by any Loan
Party in another Group Member (including a Person that becomes a Restricted
Subsidiary as a result of such Investments), that, after giving effect to such
Investment, is not a Loan Party (including, without limitation, Guarantee
Obligations with respect to obligations of any such Subsidiary, loans made to
any such Subsidiary and Investments resulting from mergers with or sales of
assets to any such Subsidiary) in an aggregate amount (valued at fair market
value) not to exceed $30,000,000 at any time outstanding (provided that the
foregoing aggregate amount set forth above in this clause (g) shall be reduced
on a dollar-for-dollar basis by the aggregate amount of equity purchases made
pursuant to Section 7.5(i)) and (ii) intercompany Investments incurred in the
ordinary course of business in connection with the cash management operations
(including with respect to intercompany self-insurance arrangements) of the
Borrower or any Restricted Subsidiary;

 

(h)                                 Investments in the ordinary course of
business consisting of endorsements for collection or deposit or lease, utility
and other similar deposits and deposits with suppliers in the ordinary course of
business;

 

(i)                                     Investments in connection with Permitted
Acquisitions;

 

94

--------------------------------------------------------------------------------


 

(j)                                    Investments consisting of Hedge
Agreements permitted by Section 7.1;

 

(k)                                 Investments (i) existing on the date hereof
or made pursuant to legally binding written contracts in existence on the date
hereof or (ii) contemplated on the date hereof and set forth on Schedule 7.6,
and in each case any modification, replacement, renewal, reinvestment or
extension thereof; provided that the amount of any such Investment is not
increased at the time of such extension or renewal;

 

(l)                                     Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors or other Persons to the extent reasonably necessary in
order to prevent or limit loss or in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, suppliers or customers arising in the
ordinary course of business;

 

(m)                             Investments received as consideration in
connection with Dispositions permitted under Section 7.4;

 

(n)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(o)                                 Investments of a Restricted Subsidiary
acquired after the Closing Date or of a Person merged into or consolidated with
the Borrower or merged into or consolidated with a Restricted Subsidiary in
accordance with Section 7.3 after the Closing Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(p)                                 Guarantee Obligations of the Group Members
of leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(q)                                 (x) Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business and
consistent with past practices and (y) Investments made in the ordinary course
of business in connection with obtaining, maintaining or renewing client
contracts and loans and advances made to distributors in the ordinary course of
business in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

 

(r)                                    Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment made
pursuant to this Section 7.6;

 

(s)                                   so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the
Available Amount Condition has been met, in addition to Investments otherwise
expressly permitted by this Section, Investments in an aggregate amount not to
exceed the then Available Amount;

 

95

--------------------------------------------------------------------------------


 

(t)                                    other Investments by Group Members in an
aggregate amount at any time outstanding of all such Investments since the
Closing Date not to exceed $30,000,000 (provided the aggregate amount specified
in this clause (t) shall be reduced on a dollar-for-dollar basis by the
aggregate amount of any Investments made pursuant to Section 7.6(u));

 

(u)                                 purchases by any Loan Party of the equity
interests of any Permitted Joint Venture from any Person that is not a Permitted
Joint Venture in an aggregate amount not to exceed $25,000,000 from and after
the Closing Date (provided that (i) Total Leverage Ratio (as of the date of the
most recent financial statements delivered pursuant to Section 6.1(a) or (b),
after giving pro forma effect to the consummation of such joint venture and the
incurrence of any Indebtedness in connection therewith) is no greater than the
Total Leverage Ratio as in effect on the Closing Date (as calculated, on a Pro
Forma Basis for the Transactions, as of the date of the then most recent
financial statements of the then last ended fiscal quarter), (ii) the amount
paid by the Borrower and its Subsidiaries from and after the Closing Date in
connection with the exercise of any “call” or similar right by any of them shall
not exceed $25,000,000 in the aggregate and (iii) the aggregate amount specified
above in this clause (u) shall be reduced on a dollar-for-dollar basis by the
aggregate amount of any Investments made pursuant to Section 7.6(t);

 

(v)                                 Investments to the extent that payment for
such Investments is made solely with the Capital Stock of the Borrower provided
that (i) immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) all transactions in connection therewith shall be consummated,
in all material respects, in accordance with all applicable laws and in
conformity with all applicable Governmental Authorizations, (iii) in the case of
the acquisition of Capital Stock, such Capital Stock shall become subject to a
security interest in favor of the Collateral Agent for the benefit of the
Secured Parties and the issuer of such Capital Stock shall become a Loan Party,
in each case, in accordance with Section 6.9 and 6.10, (iv) the Total Leverage
Ratio, in each case, calculated on a Pro Forma Basis after giving effect to such
Investment as if such Investment had occurred on the first day of the most
recent period of four (4) consecutive fiscal quarters of the Borrower for which
financial statements are available shall be no greater than the Total Leverage
Ratio as in effect on the Closing Date (as calculated, on a Pro Forma Basis for
the Transactions, as of the date of the then last ended fiscal quarter occurring
prior to the Closing Date) and (v) any Person or assets or division as acquired
in accordance herewith shall be in substantially the same business or lines of
business in which the Borrower and/or its Subsidiaries are engaged, or are
permitted to be engaged, as provided in Section 7.12, as of the time of such
acquisition; and

 

(w)                               Acquisitions of Term Loans by the Borrower
pursuant to Section 10.6(h).

 

The amount of any Investment, other than a Guarantee Obligation, shall be
(i) the amount actually invested, as determined at the time of each such
Investment, without adjustment for subsequent increases or decreases in the
value of such Investment, minus (ii) the amount of dividends or distributions
actually received in connection with such Investment and any return of

 

96

--------------------------------------------------------------------------------


 

capital and any payment of principal received in respect of such Investment that
in each case is received in cash or Cash Equivalents (not in excess of the
amount of Investments originally made).

 

7.7                               Optional Payments and Modifications of Certain
Debt Instruments.

 

(a)                                 (i) Make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease the Convertible Notes, in accordance with the Convertible Notes
Documents, or any Junior Financing except for (x) payments in the aggregate
pursuant to this clause (i) not to exceed the Available Amount during the term
of this Agreement, (y) the refinancing thereof with the Net Cash Proceeds of any
Permitted Refinancing of any of the foregoing or any Indebtedness (other than
Indebtedness that is owed to the Borrower or any Restricted Subsidiary) or
Permitted Convertible Notes Refinancing and (z) the conversion of the
Convertible Notes, in accordance with the Convertible Notes Documents to
Qualified Capital Stock, or the conversion of any Junior Financing to Qualified
Capital Stock; provided that, in the case of (x), no Default or Event of Default
shall have occurred and be continuing or would result therefrom and the
Available Amount Condition has been met; and (ii) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of the Convertible Notes Documents or any
Junior Financing (other than (x) any amendment, modification, waiver or other
change that is not materially adverse to interests of the Lenders and (y) in all
events, any such amendment, modification, waiver or other change that in the
case of the Convertible Notes Documents or any Junior Indebtedness, would,
exclusively, extend the maturity or reduce the amount of any payment of
principal thereof or reduce the rate or extend any date for payment of interest
thereon).

 

(b)                                 Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Organizational Document of any Loan Party or any Pledged
Company if such amendment, modification, waiver or change could reasonably be
expected to have a material and adverse impact on the interests of the Lenders.

 

7.8                               Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Restricted Subsidiary as
would be obtainable by the Borrower or such Restricted Subsidiary at the time in
a comparable arm’s length transaction with a Person other than an Affiliate,
except:

 

(a)                                 transactions between or among (i) Loan
Parties or (ii) Group Members (provided that (x) transactions between any Loan
Party, on one hand, and a Group Member that is not a Loan Party, on one other
hand, shall be on commercially reasonable terms and shall be limited to
transactions not otherwise prohibited by this Agreement and (y) transactions
between a Permitted Joint Venture and a Group Member that is not a Permitted
Joint Venture, on one other hand, shall be on commercially reasonable terms and
shall be limited to transactions not otherwise prohibited by this Agreement);

 

(b)                                 transactions related to compensation paid or
to be paid, or benefits

 

97

--------------------------------------------------------------------------------


 

provided or to be provided, in the ordinary course of business of any Loan
Party;

 

(c)                                  any Restricted Payment permitted by
Section 7.5; and

 

(d)                                 the Transaction.

 

7.9                               Changes in Fiscal Periods; Accounting Changes;
Issuance of Disqualified Capital Stock.

 

(a)                                 Permit any change in the fiscal year or
fiscal quarter of the Borrower.

 

(b)                                 Change independent accountants other than to
any nationally recognized firm or such other firm reasonably acceptable to the
Administrative Agent.

 

(c)                                  Issue any Capital Stock that is not
Qualified Capital Stock, other than as permitted pursuant to Section 7.4(w).

 

7.10                        Negative Pledge Clauses.  Enter into or suffer to
exist or become effective any agreement that prohibits, limits or imposes any
condition upon the ability of any Loan Party to create, incur, assume or suffer
to exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired for the benefit of the Lenders with respect to the
Obligations other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any restrictions
with respect to a Restricted Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (d) customary provisions
in leases, licenses and other contracts restricting the assignment thereof,
(e) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents or any Collateral
securing the Obligations and does not require the direct or indirect granting of
any Lien securing any Indebtedness or other obligation by virtue of the granting
of Liens on or pledge of Property of any Loan Party to secure the Obligations,
(f) agreements by a Permitted Joint Venture to limit Liens on its assets under
the terms of any Non-Recourse Indebtedness of such Permitted Joint Venture or
the organizational documents with respect to such Permitted Joint Venture and
(g) any prohibition or limitation that (i) exists pursuant to applicable
Requirements of Law, (ii) consists of customary restrictions and conditions
contained in any agreement relating to any Liens permitted under Section 7.2,
transaction permitted under Section 7.3 or the sale of any property permitted
under Section 7.4, (iii) restricts subletting or assignment of leasehold
interests contained in any lease governing a leasehold interest of a Group
Member, (iv) exists in any agreement in effect at the time such Subsidiary
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Subsidiary, (v) exists in any
instrument governing Indebtedness assumed in connection with any Permitted
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the Properties or assets of any Person, other than the Person or the
Properties or assets of the Person so acquired, (vi) exists on the Closing Date
and are listed on Schedule 7.10, (vii) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures to the
extent permitted under this Agreement, or (viii) is imposed by any amendments or

 

98

--------------------------------------------------------------------------------


 

refinancings that are otherwise permitted by the Loan Documents or the
contracts, instruments or obligations referred to in this Section 7.10;
provided, that such amendments and refinancings are no more materially
restrictive with respect to such prohibitions and limitations than those in
effect prior to such amendment or refinancing (as determined in good faith and
certified in writing to the Administrative Agent by a Responsible Officer of the
Borrower).

 

7.11                        Clauses Restricting Subsidiary Distributions.  Enter
into or suffer to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary of the Borrower that is
not a Loan Party to (a) make Restricted Payments in respect of any Capital Stock
of such Restricted Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Restricted Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Restricted
Subsidiary of the Borrower or (c) transfer any of its assets to the Borrower or
any other Restricted Subsidiary of the Borrower, except for such encumbrances or
restrictions existing under or by reason of:

 

(i)                                     any restrictions existing under the Loan
Documents;

 

(ii)                                  any restrictions with respect to a
Restricted Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary as permitted by
Section 7.4;

 

(iii)                               any restrictions set forth in the
Convertible Notes Documents or any agreement governing Junior Indebtedness so
long as the restrictions set forth therein are not materially more restrictive
than the corresponding provisions in the Loan Documents;

 

(iv)                              any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby);

 

(v)                                 restrictions and conditions existing on the
date hereof identified on Schedule 7.11 (but not to any amendment or
modification expanding the scope or duration of any such restriction or
condition);

 

(vi)                              restrictions or conditions imposed by any
agreement relating to Liens permitted by this Agreement but solely to the extent
that such restrictions or conditions apply only to the property or assets
subject to such permitted Lien;

 

(vii)                           customary provisions in leases, licenses and
other contracts entered into in the ordinary course of business restricting the
assignment thereof;

 

(viii)                        customary restrictions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture;

 

(ix)                              any agreement or arrangement already binding
on a Person when it becomes a Restricted Subsidiary so long as such agreement or
arrangement was not created in anticipation of such acquisition;

 

99

--------------------------------------------------------------------------------


 

(x)                                 any agreement of a Foreign Subsidiary
governing Indebtedness permitted to be incurred or permitted to exist under
Section 7.1;

 

(xi)                              Requirements of Law;

 

(xii)                           customary restrictions and conditions contained
in any agreement relating to any transaction permitted under Section 7.3 or the
sale of any property permitted under Section 7.4 pending the consummation of
such transaction or sale;

 

(xiii)                        any instrument governing Indebtedness assumed in
connection with any Permitted Acquisition, which encumbrance or restriction is
not applicable to any Person, or the Properties or assets of any Person, other
than the Person or the Properties or assets of the Person so acquired;

 

(xiv)                       any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents or
the contracts, instruments or obligations referred to in this Section 7.11;
provided that such amendments or refinancings are no more materially restrictive
with respect to such encumbrances and restrictions than those in effect prior to
such amendment or refinancing (as determined in good faith and certified in
writing to the Administrative Agent by a Responsible Officer of the Borrower);
or

 

(xv)                          restrictions imposed on any Permitted Joint
Venture under the terms of any Non-Recourse Indebtedness.

 

7.12                        Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement (after giving effect to the Transaction) or that are reasonably
related, incidental, ancillary or complementary thereto.

 

7.13                        Partnerships.  Become a general partner in any
general or limited partnership, or permit any of its Subsidiaries to do so,
other than any Subsidiary the sole assets of which consist of its interest in
such partnership.

 

SECTION 8.                            EVENTS OF DEFAULT

 

Events of Default.  If any of the following events shall occur and be
continuing:

 

(a)                                 the Borrower shall fail to pay any principal
of any Term Loan when due in accordance with the terms hereof; or the Borrower
shall fail to pay any interest on any Term Loan, or any other amount payable
hereunder or under any other Loan Document, within five (5) Business Days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)                                 any representation or warranty made or
deemed made by any Loan Party herein or in any other Loan Document or that is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with this Agreement or any such other
Loan Document shall prove to have been untrue in any

 

100

--------------------------------------------------------------------------------


 

material respect on or as of the date made or deemed made; or

 

(c)                                  any Loan Party shall default in the
observance or performance of any agreement contained in Section 6.4(a) (with
respect to the Borrower only) or Section 7 of this Agreement; or

 

(d)                                 any Loan Party shall default in the
observance or performance of any other agreement contained in this Agreement or
any other Loan Document (other than as provided in paragraphs (a) through (c) of
this Section 8), and such default shall continue unremedied for a period of
thirty (30) days after receipt by the Borrower of written notice thereof from
the Administrative Agent; or

 

(e)                                  any Group Member (other than any
Unrestricted Subsidiary or Immaterial Subsidiary) (i) defaults in making any
payment of any principal of any Material Indebtedness (including any Guarantee
Obligation or Hedge Agreement that constitutes Material Indebtedness, but
excluding the Term Loans) on the scheduled or original due date with respect
thereto; or (ii) defaults in making any payment of any interest on any such
Material Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(iii) defaults in the observance or performance of any other agreement or
condition relating to any such Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist,  the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or to become subject to
a mandatory offer to purchase by the obligor thereunder; provided that such
failure is unremedied and is not waived by the holders of such Indebtedness;
provided further that this clause (e)(iii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness;
provided further that, to the extent the Indebtedness outstanding pursuant to
the Fifth Street Credit Agreement is included on Schedule 7.1, defaults or
events of default the Fifth Street Credit Agreement shall not be subject to this
clause (e) until the earlier of (x) 12:00 Noon, New York City time, on April 29,
2013 and (y) the date on which the repayment in full of the Indebtedness
pursuant to the Fifth Street Credit Agreement, together with the release of all
Liens (if any) with respect thereto, occurs;

 

(f)                                   (i) any Group Member (other than any
Unrestricted Subsidiary or Immaterial Subsidiary) shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
examinership or relief of debtors (a “Bankruptcy Law”), seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, examinership,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator, liquidator, examiner or other similar official for it or
for all or any substantial part of its assets under

 

101

--------------------------------------------------------------------------------


 

a Bankruptcy Law, or any Group Member shall make a general assignment,
composition, compromise, or arrangement with or for the benefit of its
creditors; or (ii) there shall be commenced against any Group Member (other than
any Unrestricted Subsidiary or Immaterial Subsidiary) any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or other
relief with respect to it or its debts or (B) remains undismissed, undischarged
or unbonded for a period of sixty (60) days; or (iii) there shall be commenced
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distress, distraint or similar process against all or any
substantial part of the assets of the Group Members (other than any Unrestricted
Subsidiary or Immaterial Subsidiary), taken as a whole, that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) any Group Member (other than any Unrestricted Subsidiary
or Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member, other than any
Unrestricted Subsidiary or Immaterial Subsidiary, shall generally not, or shall
be unable to, or shall under applicable law be deemed to be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

 

(g)                                  (i) any ERISA Event shall have occurred
with respect to a Plan;  (ii) any Group Member or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan; (iii) any Group Member or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that it has incurred Withdrawal Liability to such Multiemployer Plan; (iv) any
Group Member or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in Reorganization, Insolvent
or has been determined to be in “endangered” or “critical” status within the
meaning of Section 432 of the Code or Section 305 of ERISA; and in each case in
clauses (i) through (iv) above, such event or condition, together with all other
such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect; or

 

(h)                                 one or more judgments or decrees shall be
entered against (i) any Group Member, other than any Unrestricted Subsidiary or
Immaterial Subsidiary, and the same shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof and any
such judgments or decrees is for the payment of money, individually or in the
aggregate (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage), of $15,000,000 or more or (ii) any
Group Member for injunctive relief which could reasonably be expected to have a
Material Adverse Effect; or

 

(i)                                     any Security Documents relating to
material assets of the Group Members, taken as a whole, shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Subsidiary of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents relating to material assets of the Group Members, taken as a whole,
shall cease to be enforceable and of the same effect and priority purported to
be

 

102

--------------------------------------------------------------------------------


 

created thereby (other than because of any action by the Collateral Agent, the
Administrative Agent or any Lender); or any Loan Party or any Subsidiary of any
Loan Party shall so assert; or

 

(j)                                    the guarantee contained in Section 2 of
the Guarantee and Collateral Agreement shall cease, for any reason, to be in
full force and effect or any Loan Party or any Subsidiary of any Loan Party
shall so assert; or

 

(k)                                 a Change in Control occurs; or

 

(l)                                     the common Capital Stock of the Borrower
ceases to be listed or quoted on any of the New York Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or any of their respective
successors); or

 

(m)                             (i) any of the Obligations of the Loan Parties
under the Loan Documents for any reason shall cease to be “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation evidencing Material Indebtedness, (ii) the intercreditor
or subordination provisions set forth in any Junior Financing Documentation
evidencing Material Indebtedness shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of such Junior Financing, if applicable or (iii) any Loan Party, any
Subsidiary of any Loan Party shall assert any of the foregoing;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above with respect to the Borrower, automatically the
Commitments shall immediately terminate and the Term Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, either or both of the following
actions may be taken:  with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Term Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable.  Except as
expressly provided above in this Section 8, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

SECTION 9.                            THE AGENTS

 

9.1                               Appointment.

 

(a)                                 Each Lender (and, if applicable, each other
Secured Party) hereby irrevocably designates and appoints each Agent as the
agent of such Lender (and, if applicable, each other Secured Party) under this
Agreement and the other Loan Documents, and each such Lender (and, if
applicable, each other Secured Party) irrevocably authorizes such Agent, in such
capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to such Agent by the terms of this
Agreement and the other Loan Documents, together with such

 

103

--------------------------------------------------------------------------------


 

other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Agreement, no Agent shall have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or other Secured Party, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.

 

(b)                                 Each of the Secured Parties hereby
irrevocable designates and appoints Morgan Stanley Senior Funding, Inc. as
collateral agent of such Secured Party under this Agreement and the other Loan
Documents, and each such Secured Party irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf as are necessary or
advisable with respect to the Collateral under this Agreement or any of the
other Loan Documents, together with such powers as are reasonably incidental
thereto.  The Collateral Agent hereby accepts such appointment.

 

9.2                               Delegation of Duties.  Each Agent may execute
any of its duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The exculpatory provisions of
Section 9.3 shall apply to any such agent or attorneys-in-fact and shall apply
to their respective activities in connection with the syndication of the Loans
as well as activities as Administrative Agent.  No Agent shall be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.

 

9.3                               Exculpatory Provisions.  The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law;

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity;

 

(iv)                              shall not be liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court

 

104

--------------------------------------------------------------------------------


 

of competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct);

 

(v)                                 shall not be responsible in any manner to
any of the Lenders or any other Secured Party for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or any Specified Hedge
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or any Specified Hedge Agreement or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Loan Document or any Specified Hedge Agreement or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder; and

 

(vi)                              shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document or any Specified Hedge Agreement, or to inspect the properties, books
or records of any Loan Party.

 

9.4                               Reliance by Agents.  Each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by such Agent.  The Administrative Agent shall deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Term Loans and all other Secured Parties.

 

9.5                               Notice of Default.  No Agent shall be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless such Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.”  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders or
any other instructing group of Lenders specified by this Agreement); provided
that unless and until the Administrative Agent shall have received such

 

105

--------------------------------------------------------------------------------


 

directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Secured
Parties.

 

9.6                               Non-Reliance on Agents and Other Lenders. 
Each Lender (and, if applicable, each other Secured Party) expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender or any other Secured Party.  Each Lender (and, if
applicable, each other Secured Party) represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender or any
other Secured Party, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement or any
Specified Hedge Agreement.  Each Lender (and, if applicable, each other Secured
Party) also represents that it will, independently and without reliance upon any
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

 

9.7                               Indemnification.  To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
Section 10.5 to be paid by it to any Agent Related Party (or any sub-agent
thereof), each Lender severally agrees to pay to such Agent Related Party (or
any such sub-agent thereof) such Lender’s Term Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that (a) the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against any Agent Related Party (or any such sub-agent
thereof) and (b) no Lender shall be liable for the payment of any portion of
such unreimbursed expense or indemnified loss, claim, damage, liability or
related expense that is found by a final and nonappealable decision of a court
of competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct.  The agreements in this Section 9.7 shall survive the
payment of the Term Loans and all other amounts payable hereunder.

 

9.8                               Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party

 

106

--------------------------------------------------------------------------------


 

as though such Agent were not an Agent.  With respect to its Loans made or
renewed by it, each Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Agent, and the terms “Lender,” “Lenders,” “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

 

9.9                               Successor Administrative Agent.

 

(a)                                 The Administrative Agent and the Collateral
Agent may resign as Administrative Agent and Collateral Agent, respectively,
upon ten (10) days’ notice to the Lenders and the Borrower.  If the
Administrative Agent or Collateral Agent, as applicable, shall resign as
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent or Collateral Agent, as applicable, and the term
“Administrative Agent” or “Collateral Agent,” as applicable, shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s or Collateral Agent’s, as applicable, rights, powers and
duties as Administrative Agent or Collateral Agent, as applicable, shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or Collateral Agent, as applicable, or any of the parties
to this Agreement or any holders of the Term Loans.  If no successor agent has
accepted appointment as Administrative Agent or Collateral Agent, as applicable,
by the date that is ten (10) days following a retiring Administrative Agent’s or
Collateral Agent’s, as applicable, notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s, as applicable, resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of the Administrative Agent or Collateral Agent, as
applicable, hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above.  After any retiring Administrative
Agent’s or Collateral Agent’s, as applicable, resignation as Administrative
Agent or retiring Collateral Agent’s resignation as Collateral Agent, as
applicable, the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent, as applicable, under this Agreement and the other Loan
Documents.

 

(b)                                 Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is a Defaulting Lender, either (i) the Required
Lenders (determined after giving effect to the final paragraph of Section 10.1)
may by notice to the Borrower and such Person or (ii) the Borrower may by notice
to the Required Lenders and such Person, with the prior written consent of the
Required Lenders, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a replacement Administrative Agent
hereunder.  Such removal will, to the fullest extent permitted by applicable
law, be effective on the earlier of (i) the date a replacement Administrative
Agent is appointed and (ii) the date ten (10) Business Days after the giving of
such notice by the Required Lenders or the Borrower, as applicable (regardless
of whether a replacement Administrative Agent has been appointed).

 

107

--------------------------------------------------------------------------------


 

9.10                        Agents Generally.  Except as expressly set forth
herein, no Agent shall have any duties or responsibilities hereunder in its
capacity as such.

 

9.11                        Lender Action.  Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents, the Specified Hedge Agreements, or institute any actions or
proceeds, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, without the prior
written consent of the Administrative Agent; provided that the foregoing shall
not prohibit any Lender from filing proofs of claim during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or other debtor
relief law.

 

9.12                        Withholding Tax.  To the extent required by any
applicable law, an Agent shall withhold from any payment to any Lender an amount
equal to any applicable withholding Tax.  If the IRS or any other Governmental
Authority asserts a claim that the Agent did not properly withhold Tax from any
amount paid to or for the account of any Lender for any reason (including
because the appropriate form was not delivered or was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances that
rendered the exemption from, or reduction of, withholding Tax ineffective), such
Lender shall indemnify and hold harmless the Agent, within 10 days after demand
therefor (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting or expanding the obligation of the Borrower to do
so), for all amounts paid, directly or indirectly, by the Agent as tax or
otherwise, including any penalties, additions to Tax or interest thereon,
together with all expenses incurred, including legal expenses and any expenses,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Agent under this
Section 9.12.  The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Agent, any assignment of rights by, or the replacement
of, a Lender, the termination of the Term Loans and the repayment, satisfaction
or discharge of all obligations under this Agreement.  Unless required by
applicable laws, at no time shall the Agent have any obligation to file for or
otherwise pursue on behalf of a Lender any refund of Taxes withheld or deducted
from funds paid for the account of such Lender.

 

9.13                        Administrative Agent May File Proof of Claims.  In
case of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Secured Parties and the Administrative Agent (including any claim for the
compensation, expenses, disbursements and advances of the Secured Parties and
their respective

 

108

--------------------------------------------------------------------------------


 

agents and counsel and all other amounts due the Secured Parties under the Loan
Documents) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the compensation, expenses, disbursements and advances of the Agents and
their respective agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents.

 

9.14                        Appointment of Supplemental Collateral Agents.

 

(a)                                 It is the purpose of this Agreement and the
other Loan Documents that there shall be no violation of any law of any
jurisdiction denying or restricting the right of banking corporations or
associations to transact business as agent or trustee in such jurisdiction. It
is recognized that in case of litigation under this Agreement or any of the
other Loan Documents, and in particular in case of the enforcement of any of the
Loan Documents, or in case the Collateral Agent deems that by reason of any
present or future law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith, it
may be necessary that the Collateral Agent appoint an additional individual or
institution as a separate trustee, co-trustee, collateral agent, collateral
sub-agent or collateral co-agent (any such additional individual or institution
being referred to herein as a “Supplemental Collateral Agent”).

 

(b)                                 In the event that the Collateral Agent
appoints a Supplemental Collateral Agent with respect to any Collateral (i) each
and every right, power, privilege or duty expressed or intended by this
Agreement or any of the other Loan Documents to be exercised by or vested in or
conveyed to the Collateral Agent with respect to such Collateral shall be
exercisable by and vest in such Supplemental Collateral Agent to the extent, and
only to the extent, necessary to enable such Supplemental Collateral Agent to
exercise such rights, powers and privileges with respect to such Collateral and
to perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise of
performance thereof by such Supplemental Collateral Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Collateral
Agent, and (ii) the provisions of Section 9 and of Section 10.5 that refer to
the Collateral Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Collateral Agent, as
the context may require.

 

(c)                                  Should any instrument in writing from any
Loan Party be required by any supplemental Collateral Agent so appointed by the
Collateral Agent for more fully and certainly vesting in and confirming to him
or it such rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Collateral Agent. In case any Supplemental Collateral Agent, or a successor
thereto, shall die,

 

109

--------------------------------------------------------------------------------


 

become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

 

SECTION 10.                     MISCELLANEOUS

 

10.1                        Amendments and Waivers.  Neither this Agreement, any
other Loan Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 10.1.  The Required Lenders and each Loan Party party to the relevant
Loan Document may, or, with the written consent of the Required Lenders, the
Administrative Agent and each Loan Party party to the relevant Loan Document
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall:

 

(i)                                     forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, extend the scheduled date
of any amortization payment in respect of any Term Loan, reduce the stated rate
of any interest or forgive or reduce any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates, which waiver shall be effective with the consent of
the Required Lenders), extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment or
release all or substantially all of the Collateral or release the Borrower or
all or substantially all of the Subsidiary Guarantors from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of each Lender directly affected thereby; provided that neither any
amendment, modification or waiver of a mandatory prepayment required hereunder,
nor any amendment of Section 3.2 or any related definitions including Asset
Sale, Excess Cash Flow, or Recovery Event, shall constitute a reduction of the
amount of, or an extension of the scheduled date of, any principal installment
of any Term Loan or Note or other amendment, modification or supplement to which
this clause (i) is applicable;

 

(ii)                                  reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, in each case without the written consent of all Lenders;

 

(iii)                               amend, modify or waive any provision of
Section 3.8(a) or 10.7(a) of this Agreement or Section 6.5 of the Guarantee and
Collateral Agreement, in each case without the written consent of all Lenders;

 

(iv)                              amend, modify or waive any provision of
Section 9 without the

 

110

--------------------------------------------------------------------------------


 

written consent of each Agent adversely affected thereby;

 

(v)                                 amend, modify or waive any provision of
Section 10.6 to further restrict any Lender’s ability to assign or otherwise
transfer its obligations hereunder without the written consent of all Lenders
adversely affected thereby; and

 

(vi)                              amend, modify or waive (A) any provision of
any Loan Document so as to alter the ratable sharing of payments required
thereby or (B) the definition of “Qualified Counterparty,” “Specified Hedge
Agreement,” or “Obligations,” in each case in a manner adverse to any Qualified
Counterparty with Obligations then outstanding without the written consent of
any such Qualified Counterparty.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Term Loans.

 

In the case of any waiver, the Loan Parties, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans plus accrued
interest, fees and expenses related thereto, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing (except
to the extent of nominal amortization for periods where amortization has been
eliminated as a result of prepayment of the applicable Term Loans) and (d) all
other terms applicable to such Replacement Term Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Term
Loans than, those applicable to such Refinanced Term Loans, except to the extent
necessary to provide for covenants and other terms applicable to any period
after the latest final maturity of the Term Loans in effect immediately prior to
such refinancing.

 

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders, the consent of the Required
Lenders is obtained, but the consent of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
a Non-Consenting Lender, the Administrative Agent or a Person reasonably
acceptable to the Administrative Agent shall have the right but not the
obligation to purchase at par from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree

 

111

--------------------------------------------------------------------------------


 

that they shall, upon the Administrative Agent’s request, sell and assign to the
Administrative Agent or such Person, all of the Term Loans of such
Non-Consenting Lenders for an amount equal to the principal balance of all such
Term Loans held by such Non-Consenting Lenders and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption.  In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 3.13.

 

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated), modified or supplemented with the written
consent of the Administrative Agent and the Borrower (a) to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender, (b) to add one or
more additional credit facilities with respect to Incremental Term Loans to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, as applicable, and the accrued interest and fees in respect thereof and
(c) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders; provided, that the conditions set forth
in Section 2.4 are satisfied.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided that, subject to the limitations set forth in the first paragraph of
this Section 10.1, any such amendment or waiver that would increase or extend
the term of the Commitment of such Defaulting Lender, extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

 

10.2                        Notices.

 

(a)                                 All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopy or
e-mail communication) and mailed, telecopied or delivered or (y) as and to the
extent set forth in Section 10.2(b) as follows:

 

(i)                                     if to the Borrower, at its address at
640 Lee Road, Chesterbrook, Pennsylvania, 19087, Attention:  Chief Financial
Officer and General Counsel, E-mail Addresses:  jfickenscher@auxilium.com and
akoven@auxilium.com, with a copy to Morgan, Lewis & Bockius LLP, at its address
at 101 Park Avenue, New York, New York 10178, Attention:  Patricia F. Brennan,
E-mail Address: pbrennan@morganlewis.com;

 

(ii)                                  if to the Collateral Agent or the
Administrative Agent, at its address

 

112

--------------------------------------------------------------------------------


 

at 1585 Broadway, New York, New York 10036, Attention:  MS Agency, E-mail
Address:  msagency@morganstanley.com; or

 

(iii)                               as to any party, at such other address as
shall be designated by such party in a written notice to the other parties;

 

provided, however, that materials and information described in
Section 10.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent.  Notices and other communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given or made upon the earlier of (i) actual receipt by the
relevant party hereto, (ii) if delivered by hand or courier, when signed for by
or on behalf of the relevant party hereto, and (iii) four days after having been
mailed; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that notices and communications to any Agent
pursuant to Sections 2 and 9 shall not be effective until received by such
Agent).  Delivery by telecopier of an executed counterpart of a signature
page to any amendment or waiver of any provision of this Agreement or the Notes
or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.

 

(b)                                 The Borrower hereby agrees that it will
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish to the Administrative Agent pursuant
to the Loan Documents, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any default or event of default under this Agreement or
(iv) is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any borrowing or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to an
electronic address specified by the Administrative Agent to the Borrower.  In
addition, the Borrower agrees to continue to provide the Communications to the
Agents in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.

 

(c)                                  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”.  THE ADMINISTRATIVE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE
COMMUNICATIONS, EXCEPT TO THE EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A
FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR

 

113

--------------------------------------------------------------------------------


 

FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

 

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.  Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents.  Each Lender agrees (i) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.  Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant to any Loan Document in any other manner
specified in such Loan Document.

 

10.3                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of any Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.4                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Term Loans and other extensions of credit hereunder and
shall continue in full force and effect as long as any Term Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied and so long as the
Commitments of any Lender have not been terminated.

 

10.5                        Payment of Expenses and Taxes; Indemnity.

 

(a)                                 The Borrower agrees (i) to pay or reimburse
each Agent for all its reasonable and documented costs and expenses incurred in
connection with the preparation, negotiation, execution and delivery, and any
amendment, supplement or modification to, this

 

114

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents, any security arrangements in connection
therewith and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable invoiced fees and disbursements of counsel
to such parties (limited to primary outside counsel and one outside counsel for
each local jurisdiction and if reasonably necessary (as determined by such
Agent) regulatory and specialist counsel and if reasonably necessary (as
determined by such by such Agent) and filing and recording fees and expenses,
with statements with respect to the foregoing to be submitted to the Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter as such parties shall deem appropriate
and (ii) to pay or reimburse each Lender and Agent for all its documented costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and invoiced fees and disbursements of
counsel to such parties and any documented costs and expenses incurred during
any workout or restructuring.

 

(b)                                 The Borrower agrees (i) to pay, indemnify,
and hold each Lender and each Agent and their respective affiliates (including,
without limitation, controlling persons) and each member, partner, director,
officer, employee, advisor, agent, affiliate, successor, partner, member,
representative and assign of each of the forgoing (each, an “Indemnitee”)
harmless from, any and all recording and filing fees, if any, that may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (ii) to pay, indemnify, and hold each Indemnitee
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, documented out-of-pocket costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party or
equity holder of any Loan Party is or is not a party to any such actions or
suits) and any such other documents, including any of the foregoing relating to
the use of proceeds of the Term Loans, or violation of, noncompliance with or
liability under, any Environmental Law relating to any Group Member or any of
the Properties, including the presence, Release or threat of Releases of or
exposure to any Materials of Environmental Concern, and the reasonable and
documented fees and expenses of legal counsel (limited to primary outside
counsel and one outside counsel for each local jurisdiction and if reasonably
necessary (as determined by such Agent, Lender or affiliate) regulatory and
specialist counsel and if reasonably necessary (as determined by such by such
Agent, Lender or affiliate) in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document (all the foregoing
in this clause (ii), collectively, the “Indemnified Liabilities”); provided,
that the Borrower shall not have any obligation hereunder to any Indemnitee with
respect to Indemnified Liabilities (x) to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee or its Related Indemnified Persons, (y) that do
not involve an act or omission by the Borrower or any of its affiliates and that
is brought by an indemnified person against any other indemnified person (other
than any action, proceeding or other matter against Morgan Stanley Senior
Funding, Inc. solely in its capacity or in fulfilling its role as an Agent or
Lead Arranger or similar role under the Term Loan Facility) or (z) in relation
to any settlement effected by any

 

115

--------------------------------------------------------------------------------


 

Indemnitee without the Borrower’s consent .  Without limiting the foregoing, and
to the extent permitted by applicable law, the Borrower agrees not to assert and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee except to the extent found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee or its
Related Indemnified Persons.  Statements payable by the Borrower pursuant to
this Section 10.5 shall be submitted to the Chief Financial Officer, at the
address of the Borrower set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent.  The agreements in this Section 10.5 shall survive
repayment of the Term Loans and all other amounts payable hereunder.

 

(c)                                  To the fullest extent permitted by
applicable law, neither the Borrower nor any Indemnitee shall assert, and each
of the Borrower and each Indemnitee does hereby waive, any claim against any
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Term Loan or the use of the proceeds thereof; provided
that the foregoing shall not limit the indemnification obligations of the
Borrower under clause (b) above to the extent they arise from claims of third
parties against an Indemnitee for such special, indirect, consequential or
punitive damages.  No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

 

(d)                                 The Borrower shall not, without the prior
written consent of the Indemnitee, settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any proceeding in respect of
which indemnification may be sought hereunder (whether or not any Indemnitee is
a party thereto) unless such settlement, compromise, consent or termination
(i) includes an unconditional release of each Indemnitee from all liability
arising out of such proceeding and (ii) does not include a statement as to, or
an admission of, fault, culpability, or a failure to act by or on behalf of such
Indemnitee.

 

(e)                                  The Borrower will not be liable under this
Agreement for any amount paid by an Indemnitee to settle any claims or actions
if the settlement is entered into without the Borrower’s consent (which consent
shall not be unreasonably withheld or delayed); provided, that this
Section 10.5(e) shall not apply to those settlements where the Borrower was
offered the ability to assume the defense of the action that directly and
specifically related to the subject matter of such settlement and elected not to
assume such defense.

 

(f)                                   All amounts due under this Section 10.5
shall be payable not later than ten (10) days after demand therefor.

 

116

--------------------------------------------------------------------------------


 

10.6                        Successors and Assigns; Participations and
Assignments.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except (x) to an assignee in accordance with the
provisions of paragraph (b) of this Section 10.6, (y) by way of participation in
accordance with the provisions of paragraph (e) of this Section 10.6 or (z) by
way of pledge or assignment of a security interest subject to the restrictions
of paragraph (g) of this Section 10.6 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this
Section 10.6 and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)                                 Any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the Term
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)                                     except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, an assignment effected by
the Administrative Agent in connection with the primary syndication of the Term
Loans an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Term Loans, the amount of the Commitments or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $1,000,000 unless each
of the Borrower and the Administrative Agent otherwise consent (such consent not
to be unreasonably withheld or delayed); provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate tranches
of Loans (if any) on a non-pro rata basis;

 

(iii)                               upon its receipt of an Assignment and
Assumption executed by an assigning Lender and an assignee, together with any
Term Note or Term Notes subject to such assignment, the Administrative Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A hereto: (i) accept such Assignment and
Assumption, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower and each other Agent. In the
case of any assignment by a Lender, within five Business Days after its receipt
of such notice, the Borrower, at its own expense, shall execute and deliver to
the Administrative Agent in

 

117

--------------------------------------------------------------------------------


 

exchange for the surrendered Term Note or Term Notes (which shall be “Amended
and Restated”), an amended and restated Term Note to the order of such Eligible
Assignee in an amount equal to the Term Advances assumed by it under the Term
Facility pursuant to such Assignment and Assumption and, if any assigning Lender
has retained a Term Advance hereunder under the Term Facility, a Term Note to
the order of such assigning Lender in an amount equal to the Commitment retained
by it hereunder. Such an amended and restated Term Note or Term Notes shall be
in an aggregate principal amount equal to the aggregate principal amount of such
surrendered Term Note or Term Notes, shall be dated the effective date of such
Assignment and Assumption, as the case may be;

 

(iv)          no consent shall be required for any assignment except to the
extent required by paragraph (b)(i) of this Section 10.6 and, in addition, the
consent of:

 

(A)          the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 8(a) or
(f) has occurred and is continuing at the time of such assignment, (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received a draft
of the relevant Assignment and Assumption or such assignment is made during the
primary syndication of the Term Loans; and

 

(B)          the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the Term
Facility if such assignment is to an Assignee that is not a Lender, an Affiliate
of a Lender or an Approved Fund;

 

(v)           except in the case of assignments pursuant to paragraph (c) below,
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (it being understood that payment of only one processing fee shall
be required in connection with simultaneous assignments to two or more Approved
Funds); provided that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment; and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

 

(vi)          No such assignment shall be made to (A) the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person; and

 

(vii)         In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment,

 

118

--------------------------------------------------------------------------------


 

purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of the Borrower and
the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.9, 3.10, 3.11 and 10.5; provided,
with respect to such Section 3.10, that such Lender continues to comply with the
requirements of Sections 3.10 and 3.10(e).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section 10.6.

 

(c)           Notwithstanding anything in this Section 10.6 to the contrary, a
Lender may assign any or all of its rights hereunder to an Affiliate of such
Lender or an Approved Fund of such Lender without (a) providing any notice
(including, without limitation, any administrative questionnaire) to the
Administrative Agent or any other Person or (b) delivering an executed
Assignment and Assumption to the Administrative Agent; provided that (A) such
assigning Lender shall remain solely responsible to the other parties hereto for
the performance of its obligations under this Agreement, (B) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such assigning Lender in connection with such assigning Lender’s
rights and obligations under this Agreement until an Assignment and Assumption
and an administrative questionnaire have been delivered to the Administrative
Agent, (C) the failure of such assigning Lender to deliver an Assignment and
Assumption or administrative questionnaire to the Administrative Agent or any
other Person shall not affect the legality, validity or binding effect of such
assignment and (D) an Assignment and Assumption between an assigning Lender and
its Affiliate or Approved Fund shall be effective as of the date specified in
such Assignment and Assumption.

 

(d)           The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the

 

119

--------------------------------------------------------------------------------


 

names and addresses of the Lenders, and the Commitments of, and principal amount
of and interest owing with respect to the Term Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Subject to the
penultimate sentence of this paragraph (d), the entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In the case of an assignment
to an Affiliate of a Lender or an Approved Fund pursuant to paragraph (c), as to
which an Assignment and Assumption and an administrative questionnaire are not
delivered to the Administrative Agent, the assigning Lender shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
(a “Related Party Register”) comparable to the Register on behalf of the
Borrower.  The Register or Related Party Register shall be available for
inspection by the Borrower and any Lender at the Administrative Agent’s office
at any reasonable time and from time to time upon reasonable prior notice. 
Except as otherwise provided in paragraph (c) above, upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section 10.6 and any written
consent to such assignment required by paragraph (b) of this Section 10.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  Except as otherwise provided in
paragraph (c) above, no assignment shall be effective for purposes of this
Agreement unless and until it has been recorded in the Register (or, in the case
of an assignment pursuant to paragraph (c) above, the applicable Related Party
Register) as provided in this paragraph (d).  The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”

 

(e)           Any Lender may, without the consent of, or notice to, the Borrower
or the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Term Loans owing to it); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) no participation shall be
permitted to be made to the Borrower or any of its Subsidiaries or Affiliates,
nor any officer or director of any such Person.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
that requires the consent of each Lender directly affected thereby pursuant to
the proviso to the second sentence of Section 10.1.  Subject to paragraph (f) of
this Section 10.6, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.9, 3.10 and 3.11 to the same extent as if it were
a Lender (subject to the requirements and obligations of those sections
including the documentary requirements in Section 3.10(e), (f) and (g) (it being
understood that the documentation required by Section 3.10 shall be delivered to
the participating lender)) and had acquired its interest by assignment pursuant
to paragraph (b) of

 

120

--------------------------------------------------------------------------------


 

this Section 10.6.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7(b) as though it were a Lender;
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower and solely for tax purposes,
maintain a register complying with the requirements of Section 163(f),
871(h) and 881(c)(2) of the Code and the Treasury regulations issued thereunder
relating to the exemption from withholding for portfolio interest on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
its other obligations under this Agreement) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 3.9, 3.10 or 3.11 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant had no such participation been transferred to such Participant,
unless the entitlement to a greater payment results from a change in any
Requirement of Law after the date such Participant became a Participant.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 10.6 shall not apply to any such pledge
or assignment of a security interest or to any such sale or securitization;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Assignee for such Lender as a party hereto.

 

(h)           Notwithstanding anything to the contrary contained in this
Section 10.6 or any other provision of this Agreement, each Lender shall have
the right at any time to sell, assign or transfer all or a portion of its Term
Loans owing to it to Borrower on a non-pro rata basis (provided, however, that
each assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any applicable Term Loan), subject to
the following limitations:

 

(i)            no Default or Event of Default has occurred and is then
continuing, or would immediately result therefrom;

 

(ii)           Borrower shall repurchase such Term Loans through conducting one

 

121

--------------------------------------------------------------------------------


 

or more modified Dutch auctions or other buy-back offer processes (each, an
“Offer Process”) with a third party financial institution as auction agent to
repurchase all or any portion of the Term Loans provided that, (A) notice of
such Offer Process shall be made to all Term Lenders and (B) such Offer Process
is conducted pursuant to procedures established by the Administrative Agent
which are consistent with this Section 10.6(h) and are otherwise reasonably
acceptable to Borrower and the Administrative Agent;

 

(iii)          with respect to all repurchases made by Borrower pursuant to this
Section 10.6(h), (1) Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer stating that (x) the Borrower is not in
possession of any information regarding its Subsidiaries or its Affiliates, or
their assets, Borrower’s ability to perform its Obligations or any other matter
that may be material to a decision by any Lender to participate in any offer or
enter into any Assignment and Assumption or any of the transactions contemplated
thereby that has not previously been disclosed to the Administrative Agent and
Private Siders, (y) no Default or Event of Default has occurred and is
continuing or would result from such repurchase and (z) the assigning Lender and
Borrower shall execute and deliver to the Administrative Agent an Assignment and
Assumption in form and substance reasonably satisfactory to the Administrative
Agent; and

 

(iv)          following repurchase by Borrower pursuant to this Section, the
Term Loans so repurchased shall, without further action by any Person, be deemed
cancelled for all purposes and no longer outstanding (and may not be resold by
Borrower), for all purposes of this Agreement and all other Loan Documents,
including, but not limited to (1) the making of, or the application of, any
payments to the Lenders under this Agreement or any other Loan Document, (2) the
making of any request, demand, authorization, direction, notice, consent or
waiver under this Agreement or any other Loan Document or (3) the determination
of Required Lenders, or for any similar or related purpose, under this Agreement
or any other Loan Document and the Borrower shall neither obtain nor have any
rights as a Lender hereunder or under the other Loan Documents by virtue of such
repurchase (without limiting the foregoing, in all events, such Term Loans may
not be resold or otherwise assigned, or subject to any participation, or
otherwise transferred by the Borrower.  In connection with any Term Loans
repurchased and cancelled pursuant to this Section 10.6(h) the Administrative
Agent is authorized to make appropriate entries in the Register to reflect any
such cancellation.

 

10.7        Sharing of Payments; Set-off.

 

(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender, if any Lender (a “Benefited
Lender”) shall, at any time after the Term Loans and other amounts payable
hereunder shall become due and payable pursuant to Section 8, receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set-off, pursuant
to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each

 

122

--------------------------------------------------------------------------------


 

such other Lender, or shall provide such other Lenders with the benefits of any
such collateral, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the purchase price and benefits returned, to the extent of
such recovery, but without interest.  Each Loan Party consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a director creditor of
each Loan Party in the amount of such participation to the extent provided in
clause (b) of this Section 10.7.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, subject to Section 9.11, each Lender shall have the right, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower,
and to the extent permitted by applicable law, upon the occurrence of any Event
of Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may
be.  Each Lender agrees promptly to notify the Borrower and the Administrative
Agent after any such setoff and application made by such Lender; provided that
the failure to give such notice shall not affect the validity of such setoff and
application.

 

(c)           Notwithstanding anything to the contrary contained herein, the
provisions of this Section 10.7 shall be subject to the express provisions of
this Agreement which require or permit differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

10.8        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof.

 

10.9        Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein

 

123

--------------------------------------------------------------------------------


 

or in the other Loan Documents.

 

10.11      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK; PROVIDED, THAT, THE INTERPRETATION OF THE
DEFINITION OF “CLOSING DATE MATERIAL ADVERSE EFFECT” (AND THE DEFINITION OF
“MATERIAL ADVERSE EFFECT” AS DEFINED IN THE MERGER AGREEMENT) (AND WHETHER OR
NOT A CLOSING DATE MATERIAL ADVERSE EFFECT HAS OCCURRED) SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, REGARDLESS
OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS
OF LAWS THEREOF.

 

10.12      Submission to Jurisdiction; Waivers.  Each of the parties hereto
hereby irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the courts of the State of New York
sitting in the Borough of Manhattan, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding shall be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the address set
forth in Section 10.2 or on the signature pages hereof, as the case may be, or
at such other address of which the Administrative Agent shall have been notified
pursuant thereto; and

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

 

10.13      Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           each Agent, each Lender and their Affiliates (collectively, solely
for

 

124

--------------------------------------------------------------------------------


 

purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  Each Loan Party agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and such
Loan Party, its stockholders or its affiliates, on the other.  The Loan Parties
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its stockholders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Loan Party, its stockholders or its Affiliates on other matters) or
any other obligation to any Loan Party except the obligations expressly set
forth in the Loan Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person.  Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. 
Each Loan Party agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

 

10.14      Releases of Guarantees and Liens.

 

(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, each of the Administrative Agent and the Collateral
Agent is hereby irrevocably authorized by each Secured Party (without
requirement of notice to or consent of any Secured Party except as expressly
required by Section 10.1) to take any action requested by the Borrower having
the effect of releasing any Collateral or guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document (including, without limitation, (x) the release of any Subsidiary
Guarantor from its obligations under the Loan Documents if such Person ceases to
be a Restricted Subsidiary as a result of a transaction permitted hereunder, 
(y) the release from the Collateral of any assets disposed to a Person other
than a Loan Party in accordance with this Agreement and (z) the release from the
Collateral of any assets of any Person that ceases to be a Subsidiary Guarantor
in accordance with this Agreement ) or that has been consented to in accordance
with Section 10.1; provided that no such release shall occur if (x) such
Subsidiary Guarantor continues to be a guarantor in respect of any Junior
Financing or (y) such Collateral continues to secure any Junior Financing or
(ii) under the circumstances described in paragraph (b) below.

 

(b)           At such time as (i) the Term Loans and the other Obligations
(other than

 

125

--------------------------------------------------------------------------------


 

Unasserted Contingent Obligations shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated, the Collateral
shall be released from the Liens created by the Security Documents, and the
Security Documents and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, the Collateral Agent and
each Loan Party under the Security Documents shall terminate, all without
delivery of any instrument or performance of any act by any Person.  At such
time, the Collateral Agent shall take such actions as are reasonably necessary,
at the cost of the Borrower, to effect each release described in this
Section 10.14 in accordance with the relevant provisions of the Security
Documents.

 

10.15      Confidentiality.  Each Agent and each Lender agrees to keep
confidential all non-public information provided to it by any Loan Party
pursuant to this Agreement that is designated by such Loan Party as confidential
in accordance with its customary procedures; provided that nothing herein shall
prevent any Agent or any Lender from disclosing any such information (a) to any
Agent, any other Lender, any Affiliate of a Lender or any Approved Fund (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) subject to an agreement to comply with
confidentiality provisions at least as restrictive as the provisions of this
Section 10.15, to any actual or prospective Transferee or any direct or indirect
counterparty to any Hedge Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, members, partners, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates (it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g)  that has been publicly disclosed (other
than as a result of a disclosure in violation of this Section 10.15), (h)  to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any Governmental Authority or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such Governmental
Authority) for disclosure of any such non-public information prior to disclosure
of such information.

 

10.16      WAIVERS OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH

 

126

--------------------------------------------------------------------------------


 

OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.17      Patriot Act Notice.  Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the Patriot Act.

 

10.18      Intercreditor Agreements.  Each Lender hereby agrees that the
Administrative Agent may enter into any intercreditor agreement pursuant to the
terms hereof (including with respect to Junior Indebtedness) on its behalf and
agrees to be bound by the terms thereof and consents and agrees to the
appointment of Morgan Stanley Senior Funding, Inc. (or its affiliated designee)
on its behalf as collateral agent thereunder.

 

[Remainder of Page Intentionally Left Blank]

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

AUXILIUM PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

 

Name:

Adrian Adams

 

 

Title:

CEO and President

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

By:

/s/ Nathan Speicher

 

 

Name:

Nathan Speicher

 

 

Title:

Authorized Signatory

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Term Lender

 

 

 

 

 

 

 

By:

/s/ Nathan Speicher

 

 

Name:

Nathan Speicher

 

 

Title:

Authorized Signatory

 

Signature Page to

Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1

 

Commitments

 

Lender

 

Amount of Term Loan
Commitment

 

Percentage of Term Loan
Commitment

 

Morgan Stanley Senior Funding, Inc.

 

$

225,000,000

 

100

%

Total

 

$

225,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7(b)

 

Owned Real Property

 

Record Owner

 

Address

 

Gross Book Value

 

Actient Pharmaceuticals LLC

 

70 High Street, Rye City, New York

 

$

1,318,978

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.7(c)

 

Leased Real Property

 

Lessor

 

Lessee

 

Address

Chesterbrook Partners LLP

 

Auxilium Pharmaceuticals, Inc.

 

640 Lee Road, Chesterbrook, Chester County, PA

Liberty Property Limited Partnership

 

Auxilium Pharmaceuticals, Inc.

 

40 Valley Stream Parkway, Malvern, Chester County, PA

Liberty Property Limited Partnership

 

Auxilium Pharmaceuticals, Inc.

 

102 Rock Road, Horsham, Montgomery County, PA

ARE-PA REGION NO. 6, LLC

 

Auxilium Pharmaceuticals, Inc.

 

102 Witmer Road, Horsham, Montgomery County, PA

Heffernan & Partners

 

Auxilium Pharmaceuticals, Inc.

 

420 Babylon Road, Suite F, Horsham, Montgomery County, PA

Duke/Kane, LLC

 

Slate Pharmaceuticals, Inc.

 

Suite 1022, 10th Floor, 4208 Six Forks Road, Raleigh, Wake County, NC(1)

Keystone Technology Park Two LLC and Slate Pharmaceuticals, Inc.

 

Slate Pharmaceuticals, Inc.

 

Suite 100, Building IX, 633 Davis Drive, Durham, Durham County, NC

FR National Life, LLC

 

Timm Medical Technologies, Inc.

 

Suite T, 9600 West 76th Street, Eden Prairie, Hennipin County, MN

ICON Clinical Research, Inc.

 

Actient Pharmaceuticals LLC

 

150 South Saunders Road, Lake Forest, Lake County, IL

KGL Property Development LLC

 

70 Maple Avenue, LLC

 

70 Maple Ave, Rye City, Westchester County, NY

 

--------------------------------------------------------------------------------

(1)  Currently subject to a sublease to Sprout Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

Subsidiaries

 

Group Member

 

Jurisdiction
of
Incorporation/
Formation

 

Authorized
Shares

 

Issued
Shares

 

Certificate No.

 

Owner/Percentage

Auxilium Pharmaceuticals, Inc.

 

Delaware

 

n/a

 

n/a

 

n/a

 

n/a

Auxilium International Holdings, Inc.

 

Delaware

 

1,000

 

100

 

1

 

Auxilium Pharmaceuticals, Inc. — 100% common

Auxilium US Holdings, LLC

 

Delaware

 

1

 

1

 

1

 

Auxilium Pharmaceuticals, Inc. — 100% membership interest

GTCR/Actient Holdings/B Corp.

 

Delaware

 

1,000

 

n/a

 

n/a

 

Auxilium Pharmaceuticals, Inc. — 100% common

Actient Holdings LLC

 

Delaware

 

n/a

 

n/a

 

n/a

 

Auxilium Pharmaceuticals, Inc. — 84% membership interest GTCR/Actient Holdings/B
Corp. — 16% membership interest

Actient Pharmaceuticals LLC

 

Delaware

 

100

 

100

 

C-1

 

Actient Holdings LLC — 100% membership interest

Slate Pharmaceuticals, Inc.

 

Delaware

 

10,000,000

 

1,000

 

C-132

 

Actient Pharmaceuticals LLC — 100% membership interest

Actient Therapeutics LLC

 

Delaware

 

100 common



100 preferred

 

100 common

 

100 preferred

 

C-1, C-2



C-3, P-1

 

Actient Pharmaceuticals LLC — 95% common Slate Pharmaceuticals, Inc. — 5%
common; 100% Preferred

70 Maple Avenue, LLC

 

Delaware

 

10

 

10

 

1

 

Actient Pharmaceuticals LLC — 100% membership interest

Timm Medical

 

Delaware

 

10

 

10

 

1

 

Actient

 

--------------------------------------------------------------------------------


 

Holdings, LLC

 

 

 

 

 

 

 

 

 

Pharmaceuticals LLC — 100% membership interest

Timm Medical Technologies, Inc.

 

Delaware

 

1,000

 

1,000

 

2

 

Timm Medical Holdings, LLC — 100% common

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.18(a)

 

UCC Filing Jurisdictions

 

Group Member

 

UCC Filing Jurisdiction

 

Auxilium Pharmaceuticals, Inc.

 

Delaware

 

Auxilium International Holdings, Inc.

 

Delaware

 

Auxilium US Holdings, LLC

 

Delaware

 

GTCR/Actient Holdings/B Corp.

 

Delaware

 

Actient Holdings LLC

 

Delaware

 

Actient Pharmaceuticals LLC

 

Delaware

 

Slate Pharmaceuticals, Inc.

 

Delaware

 

Actient Therapeutics LLC

 

Delaware

 

70 Maple Avenue, LLC

 

Delaware

 

 

 

 

 

Timm Medical Holdings, LLC

 

Delaware

 

Timm Medical Technologies, Inc.

 

Delaware

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

Post-Closing Deliveries

 

90 days (or such longer period as may be agreed by the Administrative Agent),
the Loan Parties shall: (i) with respect to all lockboxes and deposit accounts
and bank or securities accounts of each Loan Party (other than Excluded Accounts
(as defined in the Guarantee and Collateral Agreement)), obtain and deliver to
the Administrative Agent, account control agreements in form and substance
reasonably satisfactory to the Administrative Agent and (ii) with respect to
each location set forth on Schedule 4.7(c), use commercially reasonable efforts
to enter into a landlord access agreement or bailee letter, as applicable.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Existing Indebtedness

 

The Indebtedness outstanding pursuant to the Fifth Street Credit Agreement.

 

Letter agreement regarding severance, dated as of March 19, 2013, by and between
Actient Pharmaceuticals LLC and Chris Curtin (as it relates to the
change-of-control payment contemplated thereby).

 

Transition Agreement, dated as of February 27, 2013, by and among the Actient
Holdings LLC, Actient Pharmaceuticals LLC and Edmund Orme.

 

All fees and expenses related to the termination of the Manufacturing Services
Agreement, dated as of December 21, 2010, by and between Elan Pharma
International Limited and Actient Pharmaceuticals LLC.

 

All outstanding costs related to the closure of Timm Medical Technologies,
Inc.’s Eden Prairie facility reflected on the Timm Medical Technologies, Inc.
restructuring severance worksheet attached as Exhibit 2 hereto (including
pursuant to the Employment Agreement, dated May 23, 2007, between Timm Medical
Technologies, Inc. and Robert Martin, as amended on January 20, 2011 and January
28, 2013).

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

Existing Liens

 

 

 

Entity 

 

Secured
Party

 

Date of
Filing and
Filing #

 

Jurisdiction
of Filing

 

Collateral Description

 

 

 

 

 

 

 

 

 

 

 

1.

 

Timm Medical Technologies, Inc.

 

U.S. Bancorp

 

February 24, 2010



Filing # - 2010 0628515

 

Delaware

 

Office equipment. Serial numbers:
1   C452 A0P2011002048COLOR

1   C452 A0P2011002048BW

1   C552 A0P1011003187COLOR

1   C552 A0P1011003187BW

1   1330 MNS06618BW

 

 

 

 

 

 

 

 

 

 

 

2.

 

Auxilium Pharmaceuticals, Inc.

 

Ikon Financial Svcs

 

February 6, 2010



Filing # - 2010 0418479

 

DE

 

Protective filing against leased equipment in connection with a Master Agreement
between IOS Capital, LLC, as lessor, and Auxilium Pharmaceuticals, Inc., as
lessee.

 

 

 

 

 

 

 

 

 

 

 

3.

 

Auxilium Pharmaceuticals, Inc.

 

Canon Financial Services

 

January 11, 2012



Filing # - 2012 0201428

 

DE

 

All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.

 

 

 

 

 

 

 

 

 

 

 

4.

 

Auxilium Pharmaceuticals, Inc.

 

Canon Financial Services

 

February 29, 2012



Filing # - 2012 0793242

 

DE

 

All equipment now or hereafter leased, sold, or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing.

 

 

 

 

 

 

 

 

 

 

 

5.

 

Auxilium Pharmaceuticals, Inc.

 

General Electric Capital Corporation

 

December 28, 2004



Filing #- 4366126 3



Amendment (continue) #- 2009 2107230

 

DE

 

(92) Dell 28726 PC-P Latitude D505 Laptops

 

--------------------------------------------------------------------------------


 

 

 

Entity 

 

Secured
Party

 

Date of
Filing and
Filing #

 

Jurisdiction
of Filing

 

Collateral Description

 

 

 

 

 

 

 

 

 

 

 

6.

 

Auxilium Pharmaceuticals, Inc.

 

TimePayment Corporation

 

July 21, 2010



Filing #- 2010072107461

 

PA

 

Wellsys water purification systems.

 

 

 

 

 

 

 

 

 

 

 

7.

 

Actient Pharmaceuticals LLC

 

n/a

 

n/a

 

n/a

 

The real property located at 70 High Street, Rye City, New York and owned by
Actient Pharmaceuticals LLC is subject to zoning restrictions noted in the
Zoning Board of Appeals decision dated December 28, 1966, attached to the Bock
and Clark Zoning Report, dated June 7, 2012.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.6

 

Existing Investments

 

Intercompany Contribution Agreement, dated as of April 1, 2012, by and among
Actient Pharmaceuticals LLC, Actient Therapeutics LLC, and Slate
Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.10

 

Clauses Restricting Negative Pledges

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.11

 

Clauses Restricting Subsidiary Distributions

 

Convertible Notes Documents, as defined in the Credit Agreement.

 

Ex. A-1

--------------------------------------------------------------------------------


 

Exhibit A to
Credit Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

[              , 20[_]]

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

In accordance with the terms and conditions of Section 10.6 to the Credit
Agreement, the Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Assignment Effective Date (as defined below), the interest described in Schedule
1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to the Term Facility or
Incremental Facilities (collectively, the “Facilities”) contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment

 

Ex. A-2

--------------------------------------------------------------------------------


 

being made hereby (and after giving effect to any other assignments which have
become effective on the Assignment Effective Date).

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Assumption and has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 6.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption; (c) agrees that it will, independently and
without reliance upon the Assignor, the Agents or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 3.10(e) and (f) of the
Credit Agreement; (f) confirms that it satisfies the requirements set forth in
Section 10.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; and (h) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to Sections 3.10(f) and 10.6 of the Credit Agreement,
duly completed and executed by such Assignee.

 

4.             The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment and Assumption or the Trade Date described in
Schedule 1 hereto (the “Assignment Effective Date”).  Following the execution of
this Assignment and Assumption, it will be delivered to the Administrative Agent
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Assignment
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

 

6.             From and after the Assignment Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the

 

Ex. A-3

--------------------------------------------------------------------------------


 

Credit Agreement, (and, to the extent this Assignment and Assumption covers all
of the Assignor’s rights and obligations under the Credit Agreement, the
Assignor shall cease to be a party to the Credit Agreement but shall continue to
be entitled to the benefits of Sections 3.9, 3.10, 3.11 and 10.5 of the Credit
Agreement; provided, to the extent applicable, that the Assignor continues to
comply with the requirements of Sections 3.10(e) and (f) of the Credit
Agreement).

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Ex. A-4

--------------------------------------------------------------------------------


 

Schedule 1 to
Assignment and Assumption

 

Name of Assignor:

 

Name of Assignee:

 

[Effective Date of Assignment and Assumption] [Trade Date](2):

 

Facility Assigned

 

Aggregate Amount
of
Commitment/Loans
for all Lenders

 

[Term Facility]

 

 

 

[Incremental Facilities]

 

 

 

 

 

$

[               

]

 

Principal
Amount Assigned

 

Commitment/Loans
Percentage Assigned(3)

 

$

 

      .                  

%

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------

(2)                                 To be completed if Assignor and Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

(3)                                 Calculate the Commitment/Loans Percentage
that is assigned to at least 15 decimal places and show as a percentage of the
aggregate Commitments/Loans of all Lenders.

 

Ex. A-5

--------------------------------------------------------------------------------


 

Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented To:(4)

 

[AUXILIUM PHARMACEUTICALS, INC.,
as Borrower]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent]

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)                                 See Section 10.6 of the Credit Agreement to
determine whether the consent of the Borrower and/or Administrative Agent is
required.

 

Ex. A-6

--------------------------------------------------------------------------------


 

Exhibit B to
Credit Agreement

 

FORM OF BORROWING NOTICE

 

                    ,         

 

MORGAN STANLEY SENIOR FUNDING, INC.
        as Administrative Agent under the
        Credit Agreement referred to below

 

Attention:

 

Re:          Auxilium Pharmaceuticals, Inc.

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

The Borrower hereby gives you irrevocable notice, pursuant to Section 2.2 of the
Credit Agreement of its request of a borrowing (the “Proposed Borrowing”) under
the Credit Agreement and, in that connection, sets forth the following
information:

 

The date of the Proposed Borrowing is                     ,          (the
“Funding Date”).

 

The aggregate principal amount of Term Loan is $            , of which
$             consists of ABR Loans and $             consists of LIBOR Rate
Loans having an initial Interest Period of              months.

 

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that as of the Funding Date, each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect), except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects (or in all respects where qualified by
materiality or Material Adverse Effect) on and as of such specific date, and no
Default or Event of Default shall have occurred and be continuing on such date
or after giving effect to the extensions of credit requested to be made on such
date.

 

--------------------------------------------------------------------------------


 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit C to
Credit Agreement

 

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

AUXILIUM PHARMACEUTICALS, INC.

 

and the other signatories hereto

 

in favor of

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Collateral Agent

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent

 

Dated as of April 26, 2013

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

 

 

 

 

1.1

DEFINITIONS

2

1.2

OTHER DEFINITIONAL PROVISIONS

7

 

 

 

SECTION 2.

GUARANTEE

 

 

 

 

2.1

GUARANTEE

8

2.2

REIMBURSEMENT, CONTRIBUTION AND SUBROGATION

9

2.3

AMENDMENTS, ETC.  WITH RESPECT TO THE BORROWER OBLIGATIONS

10

2.4

GUARANTEE ABSOLUTE AND UNCONDITIONAL

11

2.5

REINSTATEMENT

11

2.6

PAYMENTS

12

2.7

RELEASE OF GUARANTEES

12

2.8

KEEPWELL

12

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST

 

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

4.1

REPRESENTATIONS IN CREDIT AGREEMENT

14

4.2

TITLE; NO OTHER LIENS

14

4.3

PERFECTED FIRST PRIORITY LIENS

15

4.4

JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE

15

4.5

INVENTORY AND EQUIPMENT

16

4.6

FARM PRODUCTS

16

4.7

INVESTMENT RELATED PROPERTY AND DEPOSIT ACCOUNTS

16

4.8

RECEIVABLES

17

4.9

INTELLECTUAL PROPERTY

17

4.10

LETTER-OF-CREDIT RIGHTS

17

4.11

COMMERCIAL TORT CLAIMS

17

4.12

TRADE NAMES; ETC.

17

 

 

 

SECTION 5.

COVENANTS

 

 

 

 

5.1

COVENANTS IN CREDIT AGREEMENT

18

5.2

DELIVERY AND CONTROL OF INSTRUMENTS, CHATTEL PAPER, NEGOTIABLE DOCUMENTS,
INVESTMENT PROPERTY AND LETTER-OF-CREDIT RIGHTS

18

5.3

MAINTENANCE OF INSURANCE

18

5.4

PAYMENT OF OBLIGATIONS

19

5.5

MAINTENANCE OF PERFECTED SECURITY INTEREST; FURTHER DOCUMENTATION

19

5.6

CHANGES IN LOCATIONS, NAME, ETC.

19

5.7

NOTICES

20

 

i

--------------------------------------------------------------------------------


 

5.8

INVESTMENT PROPERTY, PLEDGED EQUITY INTERESTS, SECURITIES ACCOUNTS AND DEPOSIT
ACCOUNTS

20

5.9

RECEIVABLES

22

5.10

INTELLECTUAL PROPERTY

22

5.11

LIMITATION ON LIENS ON COLLATERAL

23

5.12

LIMITATIONS ON DISPOSITIONS OF COLLATERAL

23

5.13

LETTER-OF-CREDIT RIGHTS

23

5.14

COMMERCIAL TORT CLAIMS

23

5.15

COLLATERAL IN THE POSSESSION OF A BAILEE

23

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

 

 

 

 

6.1

CERTAIN MATTERS RELATING TO RECEIVABLES

24

6.2

COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN LIABLE

24

6.3

INVESTMENT PROPERTY

25

6.4

PROCEEDS TO BE TURNED OVER TO COLLATERAL AGENT

25

6.5

APPLICATION OF PROCEEDS

26

6.6

CODE AND OTHER REMEDIES

26

6.7

REGISTRATION RIGHTS

27

6.8

DEFICIENCY

28

6.9

INTELLECTUAL PROPERTY

28

 

 

 

SECTION 7.

THE COLLATERAL AGENT

 

 

 

 

7.1

COLLATERAL AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT, ETC.

28

7.2

DUTY OF COLLATERAL AGENT

30

7.3

FINANCING STATEMENTS

30

7.4

AUTHORITY, IMMUNITIES AND INDEMNITIES OF COLLATERAL AGENT

30

7.5

INTELLECTUAL PROPERTY FILINGS

31

 

 

 

SECTION 8.

MISCELLANEOUS

 

 

 

 

8.1

AMENDMENTS IN WRITING

31

8.2

NOTICES

31

8.3

NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES

31

8.4

ENFORCEMENT EXPENSES; INDEMNIFICATION

32

8.5

SUCCESSORS AND ASSIGNS

32

8.6

SET-OFF

32

8.7

COUNTERPARTS

33

8.8

SEVERABILITY

33

8.9

SECTION HEADINGS

33

8.10

INTEGRATION

33

8.11

GOVERNING LAW

33

8.12

SUBMISSION TO JURISDICTION; WAIVERS

33

8.13

ACKNOWLEDGMENTS

34

8.14

ADDITIONAL GRANTORS

34

8.15

RELEASES

34

8.16

WAIVER OF JURY TRIAL

35

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1

Notice Addresses

Schedule 2

Investment Property

Schedule 3

Jurisdictions of Organization and Chief Executive Offices

Schedule 4

Filings and Other Actions Required for Perfection

Schedule 5

Trade Names

 

 

ANNEXES

 

 

 

Annex I

Form of Assumption Agreement

Annex II-A

Form of Copyright Security Agreement

Annex II-B

Form of Patent Security Agreement

Annex II-C

Form of Trademark Security Agreement

Annex III

Form of Pledge Supplement

 

iii

--------------------------------------------------------------------------------


 

THIS GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of April
26, 2013, made by AUXILIUM PHARMACEUTICALS, INC., a Delaware corporation (the
“Borrower”), OPAL ACQUISITION, LLC, a Delaware limited liability company
(“Merger Sub”), each of the subsidiaries of the Borrower signatory hereto
(collectively with the Borrower and Merger Sub, and together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”), for the Secured Parties (as defined in
the Credit Agreement referred to below).  Capitalized terms used in this
Agreement have the meanings assigned to them in Section 1 below.

 

RECITALS

 

A.            Pursuant to the Credit Agreement, dated as of the date hereof (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
several banks and other financial institutions or entities from time to time
parties thereto as lenders (the “Lenders”), Morgan Stanley Senior Funding, Inc.,
as Administrative Agent and Collateral Agent, the Lenders have severally agreed
to make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

B.            The Borrower and Merger Sub are members of an affiliated group of
companies that includes each other Grantor;

 

C.            The proceeds of the extensions of credit under the Credit
Agreement and, to the extent applicable, the financial accommodations under the
Specified Hedge Agreements will be used in part to enable the Borrower to
finance the Merger Consideration, to pay related fees and expenses, for working
capital requirements and for general corporate purposes of the Borrower and its
Subsidiaries;

 

D.            The Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement and, to
the extent applicable, the providing of financial accommodation under the
Specified Hedge Agreements; and

 

E.            It is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement and, to the extent applicable, of the Qualified Counterparties to
provide financial accommodation under the Specified Hedge Agreements that the
Grantors shall have executed and delivered this Agreement to the Collateral
Agent for the benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

--------------------------------------------------------------------------------


 

SECTION 11.     DEFINED TERMS

 

11.1        Definitions.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC (and if defined in more than one Article of the New York UCC, shall have the
meaning given in Article 8 or 9 thereof):  Accounts, Chattel Paper, Commercial
Tort Claims, Commodity Accounts, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Letter-of-Credit Rights, Money, Negotiable Documents, Securities Accounts,
Securities Entitlements, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security.

 

(b)           The following terms shall have the following meanings:

 

“Administrative Agent”:  as defined in the preamble to this Agreement.

 

“Agreement”:  as defined in the preamble to this Agreement.

 

“Borrower”:  as defined in the preamble to this Agreement.

 

“Borrower Obligations”:  the collective reference to the “Obligations” (as such
term is defined in the Credit Agreement) of the Borrower.

 

“Collateral”:  as defined in Section 3.

 

“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.1 or 6.4.

 

“Collateral Agent”:  as defined in the preamble to this Agreement.

 

“Contracts”:  all contracts, leases and other agreements entered into by any
Grantor pursuant to which such Grantor has the right (i) to receive moneys due
and to become due to it thereunder or in connection therewith, (ii) to damages
arising thereunder and (iii) to exercise all remedies thereunder.

 

“Control Agreements” means a control agreement in a form as shall be reasonably
satisfactory to the Collateral Agent pursuant to which the Collateral Agent
shall have “control” (within the meaning of the UCC) over an account.

 

“Copyright Licenses”:  all written agreements entered into by any Grantor
pursuant to which such Grantor grants or obtains any right with respect to any
Copyright including, without limitation, any rights to print, publish, copy,
distribute, create derivative works, or otherwise exploit and sell copyrighted
materials, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Copyrights, together with any and all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.

 

“Copyright Security Agreement”:  an agreement substantially in the form of Annex
II-A hereto.

 

2

--------------------------------------------------------------------------------


 

“Copyrights”:  collectively, copyrights (whether registered or unregistered) in
the United States or similar multinational Governmental Authority or any other
country or any political subdivision thereof) and all mask works (as such term
is defined in 17 U.S.C. Section 901, et seq.), including, without limitation,
each registered copyright identified on Schedule III to the Perfection
Certificate, together with any and all (i) registrations and applications
therefor, (ii) rights and privileges arising under applicable law with respect
to such copyrights, (iii) renewals and extensions thereof and amendments
thereto, (iv) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable thereunder and with respect thereto, including,
without limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof and the right to
receive all proceeds and damages therefrom, (v) rights to sue or otherwise
recover for past, present and future infringements, misappropriations or other
violations thereof and (iv) rights corresponding thereto throughout the world.

 

“Deposit Accounts” shall mean, collectively, with respect to each Grantor,
(i) all “deposit accounts” as such term is defined in the UCC and all accounts
and sub-accounts relating to the foregoing accounts and (ii) all cash, funds,
checks, notes and instruments from time to time on deposit in any of the
accounts or sub-accounts described in clause (i) of this definition.

 

“Discharge of Guaranteed Obligations”: as defined in Section 2.7(a)

 

“Excluded Deposit Accounts”:  collectively, (a) Deposit Accounts established and
maintained solely for the purpose of funding payroll, payroll taxes, withholding
taxes, workman’s compensation and other compensation and benefits to employees
and (b) Zero Balance Accounts.

 

“Excluded Equity Interests”:  collectively, (i) all shares of stock, partnership
interests, limited liability interests, and all other equity interests in any
Person (other than a Wholly Owned Subsidiary or a Subsidiary controlled by the
Borrower or any Wholly Owned Subsidiary) to the extent a security interest
granted thereon is not permitted by the terms of such Person’s organizational or
joint venture documents to the extent such interests cannot be pledged without
third-party consent (except to the extent such prohibition is rendered
ineffective by applicable law (including under Section 9-406, 9-407, 9-408 or
9-409 of the New York UCC) or is otherwise unenforceable) and (ii) common stock
in excess of 66% of the common stock of any CFC and (iii) the common stock of
GTCR/Actient Holdings/B Corp.

 

“Grantor”:  as defined in the preamble to this Agreement.

 

“Guarantor”: means the collective reference to each Grantor other than the
Borrower.

 

“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor with respect to the Term Facility which may arise
under or in connection with this Agreement (including Section 2) or any other
Loan Document or Specified Hedge Agreements to which such Guarantor is a party,
in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, reasonable and documented attorney’s fees and legal expenses) as
expressly provided for in the foregoing documents (including all expense
reimbursement and indemnity obligations arising or incurred as provided in the
Loan Documents or any Specified Hedge Agreement after the commencement of any
bankruptcy case or insolvency, reorganization, liquidation or like proceeding,
whether or not a claim for such obligations is allowed in such case or
proceeding).

 

“Immaterial Deposit Accounts”:  Any Deposit Account with amounts on deposit that
does not exceed $1,000,000 for more than three consecutive Business Days in any
calendar month and

 

3

--------------------------------------------------------------------------------


 

when aggregated with the amounts on deposit in all such Deposit Accounts for
which control agreements have not been obtained (other than Excluded Deposit
Accounts), such amounts do not exceed $2,500,000 in the aggregate for more than
three consecutive Business Days in any calendar month.

 

“Immaterial Securities Accounts”:  Any Securities Account holding assets or
property not to exceed a value of $1,000,000 for more than three consecutive
Business Days in any calendar month and when aggregated with the value of the
assets or property held in all Securities Accounts for which control agreements
have not been obtained do not exceed $2,500,000 for three consecutive Business
Days in any calendar month.

 

“Instruction”: with respect to a Deposit Account, any and all instructions
relating to any funds or other assets held from time to time in such Deposit
Account, including, without limitation directing the disposition of funds or
other assets held in such Deposit Account collectively for all Grantors.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges with respect to intellectual property whether arising under the
United States or similar multinational Governmental Authority or any other
country or political subdivision thereof, including, without limitation,
Copyrights, Patents, Trademarks, Intellectual Property Licenses and Trade
Secrets, and, in each case, the goodwill associated therewith.

 

“Intellectual Property Licenses”:  the collective reference to the Copyright
Licenses, Patent Licenses, Trademark Licenses, and Trade Secret Licenses.

 

“Intercompany Note”:  any promissory note evidencing loans or other monetary
obligations owing to any Grantor by any Group Member that is not a Loan Party.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than Excluded Equity Interests) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Equity
Interests.

 

“Issuers”:  the collective reference to each issuer of any Investment Property
or Pledged Equity Interests purported to be pledged hereunder.

 

“New York UCC”:  the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Patent License”:  all written agreements pursuant to which a Grantor grants or
obtains any right to any Patent, including, without limitation, any rights to
manufacture, have manufactured, use, import, export, distribute, offer for sale
or sell any invention covered by a Patent, and the right to prepare for sale,
sell and advertise for sale, all Inventory now or hereafter covered by such
Patents, together with any and all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages, and
payments now and hereafter due and/or payable under and with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches and other violations thereof and (iii) rights
and remedies to sue for past, present and future breaches and other violations
of any of the foregoing.

 

“Patent Security Agreement”:  an agreement substantially in the form of Annex
II-B hereto.

 

4

--------------------------------------------------------------------------------


 

“Patents”:  collectively, patents, patent applications, letters of patents,
certificates of inventions, industrial designs (whether issued or applied-for in
the United States or multinational Governmental Authority or any other country
or any political subdivision thereof), including, without limitation, each
issued patent and patent application identified on Schedule III to the
Perfection Certificate, together with any and all (i) inventions and
improvements described and claimed therein, (ii) reissues, divisions,
continuations, extensions and continuations-in-part thereof and amendments
thereto, (iii) income, fees, royalties, damages, and payments now and hereafter
due and/or payable under or with respect to any of the foregoing, including,
without limitation, damages, claims and payments for past, present and future
infringements, misappropriations and other violations thereof, (iv) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and the right to receive all
proceeds and damages therefrom and (v) rights, priorities, and privileges
corresponding to any of the foregoing throughout the world.

 

“Pledged Alternative Equity Interests”:  all participation or other interests in
any equity or profits of any business entity and the certificates, if any,
representing such interests, all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such interests and any other warrant, right or option
to acquire any of the foregoing; provided, however, that Pledged Alternative
Equity Interests shall not include any Pledged Notes, Pledged Stock, Pledged
Partnership Interests, and Pledged LLC Interests or Excluded Equity Interests.

 

“Pledged Equity Interests”:  all Pledged Stock, Pledged LLC Interests, Pledged
Partnership Interests and Pledged Alternative Equity Interests.

 

“Pledged LLC Interests”:  all interests owned, directly or indirectly, by any
Grantor in any limited liability company (including those listed on Schedule 2)
and the certificates, if any, representing such limited liability company
interests and any interest of any Grantor on the books and records of such
limited liability company or on the books and records of any securities
intermediary pertaining to such interest, and all dividends, distributions,
cash, warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such limited liability company
interests and any other warrant, right or option to acquire any of the
foregoing; provided that in no event shall Pledged LLC Interests include a
pledge of Excluded Equity Interests.

 

“Pledged Notes”:  all promissory notes at any time issued to or owned, held or
acquired by any Grantor, including, without limitation, all Intercompany Notes
at any time issued to any Grantor (including those listed on Schedule 2).

 

“Pledged Partnership Interests”:  all interests owned, directly or indirectly,
by any Grantor in any general partnership, limited partnership, limited
liability partnership or other partnership (including those listed on Schedule
2) and the certificates, if any, representing such partnership interests and any
interest of any Grantor on the books and records of such partnership or on the
books and records of any securities intermediary pertaining to such interest and
all dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
partnership interests and any other warrant, right or option to acquire any of
the foregoing; provided that in no event shall Pledged Partnership Interests
include a pledge of Excluded Equity Interests.

 

“Pledged Stock”:  all shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person
(including those listed on Schedule 2) at any

 

5

--------------------------------------------------------------------------------


 

time issued or granted to or owned, held or acquired by any Grantor, and the
certificates, if any, representing such shares and any interest of such Grantor
in the entries on the books of the issuer of such shares or on the books and
records of any securities intermediary pertaining to such shares, and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
shares and any other warrant, right or option to acquire any of the foregoing;
provided that in no event shall Pledged Stock include a pledge of Excluded
Equity Interests.

 

“PTO”:  the United States Patent and Trademark Office and any substitute or
successor agency.

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC, including, in any event, all dividends, returns of capital and
other distributions and income from Investment Property and all collections
thereon and payments with respect thereto.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Grantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including all
Accounts).

 

“Secured Obligations”:  the Borrower Obligations and the Guarantor Obligations.

 

“Securities Act”:  the Securities Act of 1933, as amended.

 

“Swap Obligations” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Trade Secret License”:  with respect to any Grantor, any written agreement
pursuant to which such Grantor grants or obtains any right to use any Trade
Secret and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such Trade Secrets, together with all
(i) amendments, modifications, renewals, extensions, and supplements thereof,
(ii) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages and payments for past, present and future breaches or other
violations with respect thereto and (iii) rights to sue for past, present and
future breaches or violations thereof.

 

“Trade Secrets”:  (i) all trade secrets, confidential information, know-how and
proprietary processes, designs, inventions, technology, and proprietary
methodologies, algorithms, and information, (ii) income, fees, royalties,
damages, claims and payments now or hereafter due and/or payable thereunder and
with respect thereto, including, without limitation, damages and payments for
past, present and future infringements, misappropriations or other violations
with respect thereto and (iii) rights to sue for past, present and future
infringements, misappropriations or violations thereof.

 

6

--------------------------------------------------------------------------------


 

“Trademark License”:  any written agreement pursuant to which a Grantor grants
or obtains any right to use any Trademark, and the right to prepare for sale,
sell and advertise for sale, all Inventory now or hereafter covered by such
Trademarks, together with all (i) amendments, modifications, renewals,
extensions, and supplements thereof, (ii) income, fees, royalties, damages and
payments now and hereafter due and/or payable under or with respect to any of
the foregoing, including, without limitation, damages, claims and payments for
past, present and future breaches or other violations thereof and (iii) rights,
priorities, and privileges and remedies to sue for past, present and future
breaches and other violations of any of the foregoing.

 

“Trademark Security Agreement”:  an agreement substantially in the form of Annex
II-C hereto.

 

“Trademarks”:  collectively, all trademarks, service marks, certification marks,
tradenames, corporate names, company names, business names, slogans, logos,
trade dress, Internet domain names, and other source identifiers, whether
registered or unregistered, common law or otherwise, in the United States or
Governmental Authority or any other country or any political subdivision
thereof, together with any and all (i) registrations and applications for any of
the foregoing, (ii) goodwill connected with the use thereof and symbolized
thereby, (iii) rights and privileges arising under applicable law with respect
to the use of any of the foregoing, (iv)  extensions and renewals thereof and
amendments thereto, (v) income, fees, royalties, damages and payments now and
hereafter due and/or payable under or with respect to any of the foregoing,
including, without limitation, damages, claims and payments for past, present or
future infringements, misappropriations or other violations thereof, (vi) rights
and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing and the right to
receive all proceeds and damages therefrom and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world.

 

“UCC”:  the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

 

“Unasserted Contingent Obligations”:  at any time, Obligations for
indemnifications, reimbursements, damages and other liabilities (excluding
(a) Obligations in respect of the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any Obligation and (b) contingent
payments that may be payable upon termination of a Specified Hedge Agreement) in
respect of which no claim or demand for payment has been made (or, in the case
of Obligations for indemnification, no notice for indemnification has been
issued by the Indemnitee) at such time.

 

“Zero Balance Account”:  any Deposit Account that at the end of any given
Business Day contains a balance of zero due to automatic transfers of amounts
held in such Deposit Account into other Deposit Accounts subject to a Control
Agreement.

 

11.2        Other Definitional Provisions.

 

(a)           As used herein and in any certificate or other document made or
delivered pursuant hereto, (i) accounting terms relating to any Group Member not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties of every type

 

7

--------------------------------------------------------------------------------


 

and nature (including Cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights) and (v) references to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time (subject to any applicable
restrictions hereunder).

 

(b)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(d)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.

 

(e)           The expressions “payment in full”, “paid in full” and any other
similar terms or phrases when used herein with respect to any Obligation shall
mean (A) the payment in full of such Obligation in cash in immediately available
funds and (B) with respect to obligations under any Specified Hedge Agreements
with any Qualified Counterparty, such obligations are secured by a collateral
arrangement reasonably satisfactory to the Qualified Counterparty in its sole
discretion.

 

SECTION 12.     GUARANTEE

 

12.1        Guarantee.

 

(a)           Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees as primary obligors and not as
sureties to the Administrative Agent, for the benefit of the Secured Parties and
their respective successors and assigns, the prompt and complete payment and
performance in full when due and payable (whether at the stated maturity, by
acceleration, required prepayment, declaration, demand or otherwise) of each and
all of the Borrower Obligations from time to time owing to the Secured Parties
by any Loan Party.  The Guarantors hereby jointly and severally agree that if
the Borrower or other Guarantor(s) shall fail to pay in full when due and
payable (whether at stated maturity, by acceleration, required prepayment,
declaration, demand or otherwise) any of the Secured Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Secured Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration, required prepayment, declaration, demand or
otherwise) in accordance with the terms of such extension or renewal.

 

(b)           Each Guarantor shall be liable under its guarantee set forth in
Section 2.1(a), without any limitation as to amount, for all present and future
Borrower Obligations, including specifically all future increases in the
outstanding amount of the Term Loans under the Credit Agreement and other future
increases in the Borrower Obligations, whether or not any such increase is
committed, contemplated or provided for by the Loan Documents or other
applicable documents governing such Borrower Obligations on the date hereof;
provided that (i) enforcement of such guarantee against such Guarantor will be
limited as necessary to limit the recovery under such guarantee to the maximum
amount which may be recovered without causing such enforcement or recovery to
constitute a fraudulent transfer or fraudulent conveyance under any applicable
law, including any applicable federal or state fraudulent transfer or fraudulent
conveyance law (after giving effect, to the fullest extent permitted by law, to
the reimbursement and contribution rights set forth in Section 2.2) and (ii) to
the fullest extent permitted by applicable law, the foregoing clause (i) shall
be for the benefit solely of creditors and representatives of creditors of each

 

8

--------------------------------------------------------------------------------


 

Guarantor and not for the benefit of such Guarantor or the holders of any
Capital Stock in such Guarantor.  For the avoidance of doubt, the application of
the provisions of this Section 2.1(b) or any similar provisions in any other
Loan Document:  (x) is automatic to the extent applicable, (y) is not an
amendment or modification of this Agreement, any other Loan Document or any
other applicable document governing Borrower Obligations and (z) does not
require the consent or approval of any Person.

 

(c)           No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by any Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder in respect of any other Borrower
Obligations then outstanding or thereafter incurred.

 

12.2        Reimbursement, Contribution and Subrogation.  In case any payment is
made on account of the Borrower Obligations by any Grantor or is received or
collected on account of the Borrower Obligations from any Grantor or its
property:

 

(a)           If such payment is made by the Borrower or from its property, the
Borrower shall not be entitled (i) to demand or enforce reimbursement or
contribution in respect of such payment from any other Grantor or (ii) to be
subrogated (except on a subordinated basis) to any claim, interest, right or
remedy of any Secured Party against any other Person, including any other
Grantor or its property.

 

(b)           If such payment is made by the Borrower or from its property or if
any payment is made by the Borrower or from its property in satisfaction of the
reimbursement right of any Guarantor set forth in Section 2.2(c), the Borrower
shall not be entitled (i) to demand or enforce reimbursement or contribution in
respect of such payment from any other Grantor or (ii) to be subrogated (except
on a subordinated basis) to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property.

 

(c)           If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor under Section 2.2(c),
such Guarantor shall be entitled, subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations)
and termination of all commitments to extend credit under the Loan Documents to
be subrogated (equally and ratably with all other Guarantors entitled to
reimbursement or contribution from any other Guarantor under Section 2.2(c)) to
any security interest that may then be held by the Collateral Agent upon any
Collateral granted to it in this Agreement.  To the fullest extent permitted
under applicable law, such right of subrogation shall be enforceable solely
against the Borrower and the Guarantors, and not against the Secured Parties,
and neither the Administrative Agent nor any other Secured Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any Collateral for any
purpose related to any such right of subrogation.  If subrogation is demanded in
writing by any Guarantor, then (subject to and upon payment in full of all
outstanding Secured Obligations (other than Unasserted Contingent Obligations),
and termination of all commitments to extend credit under the Loan Documents)
the Administrative Agent shall deliver to the Guarantors making such demand, or
to a representative of such Guarantors or of the Guarantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without (to the fullest extent permitted under applicable law)
any recourse, representation, warranty or obligation whatsoever, whatever

 

9

--------------------------------------------------------------------------------


 

security interest the Administrative Agent then may hold in whatever Collateral
may then exist that was not previously released or disposed of by the
Administrative Agent.

 

(d)           All rights and claims arising under this Section 2.2 or based upon
or relating to any other right of reimbursement, indemnification, contribution
or subrogation that may at any time arise or exist in favor of the Borrower or
any Guarantor as to any payment on account of the Secured Obligations made by it
or received or collected from its property shall be fully subordinated in all
respects to the prior payment in full of all of the Secured Obligations (other
than Unasserted Contingent Obligations).  Until payment in full of the Secured
Obligations (other than Unasserted Contingent Obligations) and termination of
all commitments to extend credit under the Loan Documents, no Guarantor shall
demand or receive any collateral security, payment or distribution whatsoever
(whether in cash, property or securities or otherwise) on account of any such
right or claim.  If any such payment or distribution is made or becomes
available to any Guarantor, such payment or distribution shall be delivered by
the person making such payment or distribution directly to the Administrative
Agent, for application to the payment of the Secured Obligations in accordance
with Section 6.5.  If any such payment or distribution is received by any
Guarantor, it shall be held by such Guarantor in trust, as trustee of an express
trust for the benefit of the Secured Parties, and shall forthwith be transferred
and delivered by such Guarantor to the Administrative Agent, substantially in
the form received and, if necessary, duly endorsed.

 

(e)           The obligations of the Guarantors under the Loan Documents and any
Specified Hedge Agreements, including their liability for the Secured
Obligations and the enforceability of the security interests granted thereby,
are not contingent upon the validity, legality, enforceability, collectibility
or sufficiency of any right of reimbursement, contribution or subrogation
arising under this Section 2.2.  To the fullest extent permitted under
applicable law, the invalidity, insufficiency, unenforceability or
uncollectibility of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Secured Party against any Guarantor or its property.  The
Secured Parties make no representations or warranties in respect of any such
right and shall, to the fullest extent permitted under applicable law, have no
duty to assure, protect, enforce or ensure any such right or otherwise relating
to any such right.

 

(f)            Each Guarantor reserves any and all other rights of
reimbursement, contribution or subrogation at any time available to it as
against any other Guarantor, but (i) the exercise and enforcement of such rights
shall be subject to this Section 2.2 and (ii) to the fullest extent permitted by
applicable law, neither the Administrative Agent nor any other Secured Party
shall ever have any duty or liability whatsoever in respect of any such right.

 

12.3        Amendments, etc.  with respect to the Borrower Obligations.  To the
fullest extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Borrower Obligations made by any Secured
Party may be rescinded by such Secured Party and any of the Borrower Obligations
continued, and the Borrower Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Secured Party, and the Credit Agreement and the
other Loan Documents or any Specified Hedge Agreements, and any other documents
executed and delivered in connection therewith may be amended, amended and
restated, supplemented, replaced, refinanced, otherwise modified or terminated,
in whole or

 

10

--------------------------------------------------------------------------------


 

in part, as the Administrative Agent (or the requisite Secured Parties) may deem
reasonably advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by any Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released. 
No Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto,
except to the extent required by applicable law.

 

12.4        Guarantee Absolute and Unconditional.  To the fullest extent
permitted by applicable law, each Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by any Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2. 
The Borrower Obligations, and each of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2.  All dealings
between the Borrower and any of the Guarantors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2. 
To the fullest extent permitted by applicable law, each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Borrower Obligations.  Each Guarantor understands and agrees that the guarantee
contained in this Section 2 shall be construed, to the fullest extent permitted
by applicable law, as a continuing, absolute and unconditional guarantee of
payment and performance (and not collection) without regard to (a) the validity
or enforceability of the Credit Agreement or any other Loan Document, any
Specified Hedge Agreement, any of the Borrower Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Secured Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

12.5        Reinstatement.  The guarantee contained in this Section 2 and the
security interests created hereunder shall be reinstated and shall remain in all
respects enforceable to the extent that, at any time, any payment of any of the
Borrower Obligations is set aside, avoided or rescinded or must otherwise be
restored or returned by any Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation, examinership or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or examiner or similar officer for, the Borrower
or any Guarantor or any substantial part of its property, or otherwise, in whole
or in part, and

 

11

--------------------------------------------------------------------------------


 

such reinstatement and enforceability shall, to the fullest extent permitted by
applicable law, be effective as fully as if such payment had not been made.

 

12.6        Payments.  Each Guarantor hereby agrees to pay all amounts due and
payable by it under this Section 2 to the Administrative Agent without set-off
or counterclaim at the place and in the manner specified in the Credit
Agreement.

 

12.7        Release of Guarantees.

 

(a)           All of the guarantees contained in Section 2.1 will be released
when the Loans and all Secured Obligations (other than Unasserted Contingent
Obligations) and obligations (other than Unasserted Contingent Obligations)
under or in respect of the Specified Hedge Agreements have been paid in full and
all commitments to extend credit under the Loan Documents have terminated (the
“Discharge of Guaranteed Obligations”).

 

(b)           So long as no Default or Event of Default has occurred or would
occur as a result thereof, if all the capital stock of a Subsidiary Guarantor or
all the assets of a Subsidiary Guarantor are sold to a Person other than the
Borrower or one of its Subsidiaries in a transaction permitted by the Credit
Agreement (any such sale, a “Sale of Subsidiary Guarantor”) or upon a Subsidiary
Guarantor becoming an Unrestricted Subsidiary in accordance with Section 6.14 of
the Credit Agreement (any such event, an “Unrestricted Subsidiary Designation”),
the Collateral Agent shall release such Subsidiary Guarantor from the guarantee
granted hereunder.

 

(c)           In addition to any release permitted by subsection (b), the
Collateral Agent may release any guarantee granted hereunder with the prior
written consent of the Required Lenders in accordance with Section 10.1 of the
Credit Agreement; provided that any release of all or substantially all the
guarantees granted hereunder shall require the consent of all the Lenders.

 

12.8        Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Grantor to honor
all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 2.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 2.8, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 2.8 shall remain
in full force and effect until a Discharge of Guaranteed Obligations. Each
Qualified ECP Guarantor intends that this Section 2.8 constitute, and this
Section 2.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 13.     GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

 

12

--------------------------------------------------------------------------------


 

(a)           all Accounts;

 

(b)           all Chattel Paper;

 

(c)           all Contracts;

 

(d)           all Deposit Accounts;

 

(e)           all Documents;

 

(f)            all General Intangibles, including, without limitation, all
Intellectual Property;

 

(g)           all Goods, including, without limitation, all Equipment, Fixtures
and Inventory;

 

(h)           all Instruments;

 

(i)            all Investment Property;

 

(j)            all Money;

 

(k)           all Pledged Equity Interests;

 

(l)            all Commercial Tort Claims, including, without limitation, the
Commercial Tort Claims described on Schedule IV to the Perfection Certificate
hereto;

 

(m)          all Letter-of-Credit Rights;

 

(n)           all Securities Accounts and Securities Entitlements;

 

(o)           all Receivables;

 

(p)           all other personal property not otherwise described above;

 

(q)           all Supporting Obligations and products of any and all of the
foregoing and all security interests or other liens on personal or real property
securing any of the foregoing;

 

(r)            all books and records (regardless of medium) pertaining to any of
the foregoing; and

 

(s)            all Proceeds of or in respect of any of the foregoing;

 

provided, that this Agreement shall not constitute a grant of a security
interest in and the term Collateral shall not include: (A) any property to the
extent that and for as long as such grant of a security interest is prohibited
by any applicable law, rule or regulation except to the extent that such law,
rule or regulation is ineffective under applicable law or principles of equity
or would be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New
York UCC to prevent the attachment of the security interest granted hereunder,
(B) any property to the extent that and for as long as such grant of a security
interest requires consent pursuant to any applicable law, rule or regulation
that has not been obtained, except to the extent that such law, rule or
regulation is ineffective under applicable law or principles of equity or would
be ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC
to prevent the attachment of the security interest granted hereunder, (C) any
leasehold real property interest, license, lease or other

 

13

--------------------------------------------------------------------------------


 

agreement or any property subject to a purchase money security interest or
similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
except to the extent that any such violation, invalidation or termination is
ineffective under applicable law or principles of equity or would be ineffective
under Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC to prevent the
attachment of the security interest granted hereunder, (D) any applications for
trademarks or service marks filed in the PTO pursuant to 15 U.S.C. §1051
Section 1(b) unless and until evidence of use of the mark in interstate commerce
is submitted to and accepted by the PTO pursuant to 15 U.S.C. §1051
Section 1(c) or Section 1(d), (E) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
(F) motor vehicles or other assets in which a security interest may be perfected
only through compliance with a certificate of title statute, (G) any Commercial
Tort Claim as to which a pleading has been filed in a competent jurisdiction
having a fair market value of less than $500,000, (H) any Letter-of-Credit
Rights that are (a) not otherwise Supporting Obligations with a value less than
$500,000 or (b) Supporting Obligations with a duration of less than one year,
(I) any Capital Stock (a) that is an Excluded Equity Interest or (b) in any
Person that is not a Wholly Owned Subsidiary, where the grant of a security
interest in the Capital Stock thereof would constitute a material violation of a
valid and enforceable restriction in favor of a third party, so long as such
Capital Stock cannot be pledged without the consent of one or more third parties
(except to the extent such prohibition is rendered ineffective by applicable law
(including under Section 9-406, 9-407, 9-408 or 9-409 of the New York UCC) or is
otherwise unenforceable or is no longer in effect), and (J) items of de minimis
value that are not capable of being perfected by the filing or financing
statements under the UCC or similar filings; and provided, further, that the
security interest granted hereby (A) shall attach at all times to all proceeds
of such property (other than any proceeds subject to any condition described in
the immediately foregoing proviso) or any defined term therein), (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as any applicable condition described in the
immediately foregoing proviso) or any applicable defined term therein ceases to
exist and (C) to the extent severable, shall in any event attach to all rights
in respect of such property that are not subject to such applicable condition
described in the immediately foregoing proviso) or any applicable defined term
therein and (iii) in no event shall any CFC be required to pledge any property
that it owns.

 

SECTION 14.     REPRESENTATIONS AND WARRANTIES

 

Each Grantor hereby represents and warrants to each Secured Party that:

 

14.1        Representations in Credit Agreement.  In the case of each Guarantor,
the representations and warranties set forth in Section 4 of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s or any Loan Party’s knowledge shall, for the purposes of this
Section 4.1, be deemed a reference to such Guarantor’s knowledge.

 

14.2        Title; No Other Liens.  Except for the security interest granted to
the Collateral Agent for the benefit of the Secured Parties pursuant to the Loan
Documents and the Liens permitted to exist on such Grantor’s Collateral under
the Loan Documents, such Grantor owns each item of Collateral material to its
business, in all material respects, granted by it free and clear of any Liens. 
No effective financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the benefit of the

 

14

--------------------------------------------------------------------------------


 

Secured Parties, pursuant to the Loan Documents or in respect of Liens that are
permitted by the Loan Documents or for which termination statements or releases
authorized by the appropriate parties will be filed on the Closing Date or with
respect to releases of Liens in Intellectual Property recorded in the PTO or
United States Copyright Office, delivered to the Collateral Agent for filing.

 

14.3        Perfected First Priority Liens

 

(a)           The security interests granted pursuant to this Agreement upon
completion of the filings and other actions specified on Schedule 4 (which, in
the case of all filings and other documents referred to on such Schedule, have
been delivered to the Collateral Agent in completed and, where required, duly
executed form) and the obtaining and maintenance of “control” (within the
meanings of Section 8-106 and 9-104 of the UCC) by the Collateral Agent of all
Deposit Accounts (other than Excluded Deposit Accounts), will constitute valid
perfected security interests in all of the Collateral in favor of the Collateral
Agent, for the benefit of the Secured Parties, as collateral security for the
Secured Obligations, enforceable in accordance with the terms hereof (except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law)) against all creditors
of such Grantor and are and will be prior to all other Liens on such Collateral
except for Liens which have priority as permitted by the Credit Agreement and
the other Loan Documents; provided that additional filings with the PTO and
United States Copyright Office may be required with respect to the perfection of
the Collateral Agent’s Lien on registered and applied-for United States Patents,
Trademarks, and Copyrights, as applicable, acquired by Grantors after the
Closing Date and the perfection of the Collateral Agent’s Lien on Intellectual
Property established under the laws of jurisdictions outside the United States
may be subject to additional filings and registrations.  Without limiting the
foregoing and except as otherwise permitted or provided in Section 5 hereof or
in the Credit Agreement (including without limitation, as provided in Schedule
6.15 thereto), each Grantor has taken all actions necessary or desirable to: 
(i) establish the Collateral Agent’s “control” (within the meanings of Sections
8-106 and 9-106 of the UCC) over any portion of the Investment Property
constituting Certificated Securities, Uncertificated Securities, Securities
Accounts, Securities Entitlements or Commodity Accounts (each as defined in the
UCC), (ii) establish the Collateral Agent’s “control” (within the meaning of
Section 9-104 of the UCC) over all Deposit Accounts (other than Excluded Deposit
Accounts) of such Grantor, (iii) establish the Collateral Agent’s “control”
(within the meaning of Section 9-105 of the UCC) over all Electronic Chattel
Paper of such Grantor and (iv) establish the Collateral Agent’s “control” (as
defined in UETA) over all “transferable records” (as defined in UETA) of such
Grantor.

 

(b)           Each Grantor consents to the grant by each other Grantor of the
security interests granted hereby and the re-registration of any Capital Stock
or Investment Property to the Collateral Agent or its designee upon the
occurrence and during the continuance of an Event of Default and to the
substitution of the Collateral Agent or its designee or the purchaser upon any
foreclosure sale as the holder and beneficial owner of the interest represented
thereby.

 

14.4        Jurisdiction of Organization; Chief Executive Office.  On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization,
organizational identification number from the jurisdiction of organization (if
any), and the location of such Grantor’s chief executive office or sole place of
business, as the case may be, are specified on Schedule 3.  On the date hereof,
such Grantor is organized solely under the law of the jurisdiction so specified
and has not filed any certificates of domestication, transfer or continuance in
any other jurisdiction.  On the date hereof and other than this Agreement, such
Grantor has not within the last five years become bound (whether as a result of
merger or otherwise) as

 

15

--------------------------------------------------------------------------------


 

grantor under a security agreement entered into by another person, which (x) has
not heretofore been terminated or (y) is in respect of a Lien that is not
permitted by the Credit Agreement.

 

14.5        Inventory and Equipment.

 

(a)           On the date hereof, Schedule VII to the Perfection Certificate
sets forth all locations owned or leased by the Grantors where any Inventory and
Equipment (other than goods in transit) of the Grantors constituting Collateral
worth more than an aggregate fair market value of $2,500,000 is kept, excluding
products and materials for use in clinical studies that, in each case, are
accorded zero value on the relevant Grantor’s balance sheet and are not for
sale.

 

(b)           Except as specifically indicated on Schedule IX to the Perfection
Certificate, as of the date hereof, none of the Inventory or Equipment of such
Grantor is in possession of an issuer of a negotiable document (as defined in
Section 7-104 of the New York UCC) therefor (other than goods in transit) or in
the possession of a bailee or a warehouseman, except for Inventory and Equipment
in the possession of such issuer, bailee or warehouseman having a fair market
value in excess of $2,500,000 or $5,000,000 when aggregated with the fair market
value of such Inventory or Equipment owned by all Grantors in the possession of
all bailees or warehousemen not listed on Schedule IX to the Perfection
Certificate excluding products and materials for use in clinical studies that,
in each case, are accorded zero value on the relevant Grantor’s balance sheet
and are not for sale.

 

14.6        Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

14.7        Investment Related Property and Deposit Accounts.

 

(a)           Schedule 2 hereto (as such Schedule may be amended or supplemented
from time to time) sets forth under the heading “Pledged Equity Interests” all
of the Pledged Stock, Pledged LLC Interests and Pledged Partnership Interests,
respectively, owned and pledged hereunder by any Grantor other than any Pledged
Stock, Pledged LLC Interests or Pledged Partnership Interests held in a
Securities Account and the number and percentage of issued and outstanding
shares of stock, membership interests, partnership interests or beneficial
interest in the respective issuers of such Pledged Equity Interests.  Schedule 2
hereto (as such Schedule may be amended or supplemented from time to time) sets
forth under the heading “Pledged Notes” all of the Pledged Notes owned and
pledged hereunder by any Grantor other than any Pledged Notes credited to a
Securities Account and all of such Pledged Notes issued by an Affiliate of a
Grantor have been duly authorized, authenticated or issued, and delivered, and
are the legal, valid and binding obligations of the issuers thereof subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
constitute all of the issued and outstanding inter-company indebtedness
evidenced by an instrument owing to such Grantor that is required to be pledged
to the Collateral Agent, for the benefit of the Secured Parties, pursuant to the
terms hereof and the other Loan Documents.  Schedule I to the Perfection
Certificate (as such Schedule may be amended or supplemented from time to time)
sets forth all of the Securities Accounts and Commodities Accounts in which each
Grantor has an interest pledged hereunder and Schedule II to the Perfection
Certificate (as such Schedule may be amended or supplemented from time to time)
sets forth all of the Deposit Accounts in which each Grantor has an interest
pledged hereunder, other than Excluded Deposit Accounts.  Each Grantor is the
sole entitlement holder or customer of each such account, and no Grantor has
consented to or is otherwise aware of any person having “control” (within the
meanings of Sections 8-106, 9-106 and 9-104 of the UCC) over, or any other
interest in, any such Securities Account, Commodity Account or Deposit Account
(other than Excluded Deposit Accounts listed in clause (b) of such defined
term), in each case in which such Grantor has an interest, or

 

16

--------------------------------------------------------------------------------


 

any securities, commodities or other property credited thereto other than Liens
permitted to exist on the Collateral under the Loan Documents.

 

(b)           Except as provided in the following sentence, the shares of
Pledged Equity Interests not credited to a Securities Account pledged by such
Grantor hereunder constitute all of the issued and outstanding shares of all
classes of Capital Stock in each Issuer owned by such Grantor.  In the case of
an Issuer that is a CFC, the shares of Pledged Equity Interests pledged
hereunder shall be an amount such that, in the aggregate, no more than 66% of
the outstanding common stock of each CFC is pledged.

 

(c)           The terms of any Pledged LLC Interests and Pledged Partnership
Interests pledged hereunder do not require, in the related operating or
partnership agreement, as applicable, that certificates be issued representing
such Pledged LLC Interests or Pledged Partnership Interests, as applicable, and
such Pledged LLC Interests and Pledged Partnership Interests are not represented
by certificates or that they are securities governed by the Uniform Commercial
Code of any jurisdiction.

 

14.8        Receivables.

 

(a)           No amount payable to such Grantor under or in connection with any
Receivable in excess of $2,500,000 in the aggregate is evidenced by any
Instrument (other than checks to be deposited in the ordinary course of
business) or Chattel Paper which has not been delivered to the Collateral Agent
or constitutes Electronic Chattel Paper that has not been subjected to the
“control” (within the meaning of Section 9-105 of the UCC) of the Collateral
Agent.

 

(b)           As of the date hereof, none of the Receivables of any Grantor with
a value exceeding $2,500,000 if owed to such Grantor by Governmental Authority
obligors and the aggregate of all Receivables collectively owed to all Grantors
by Governmental Authority obligors does not exceed $5,000,000 in the aggregate.

 

14.9        Intellectual Property.  As of the date hereof, Schedule III to the
Perfection Certificate sets forth a true and accurate list of all registrations
of and applications for Patents, Trademarks, and Copyrights owned or co-owned by
any Grantor that are registered or applied for in the PTO or United States
Copyright Office or registered or applied for outside the United States.

 

14.10      Letter-of-Credit Rights.  As of the date hereof, such Grantor is not
a beneficiary or assignee under any letter of credit that is not a Supporting
Obligation with a value in excess of $500,000 other than the letters of credit
described on Schedule VIII to the Perfection Certificate.

 

14.11      Commercial Tort Claims.  As of the date hereof, such Grantor has no
Commercial Tort Claims as to which a pleading has been filed in a competent
jurisdiction seeking damages in excess of $500,000 individually in value, other
than those described on Schedule IV to the Perfection Certificate.

 

14.12      Trade Names; Etc.  Such Grantor does not have or operate in any
jurisdiction under, or in the preceding five (5) years has not had, used on any
filing with the Internal Revenue Service any trade name, fictitious names or
other names except its legal name as specified in Schedule 3 and such other
trade or fictitious names as are listed on Schedule 5 for such Grantor.

 

SECTION 15.     COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Collateral is released pursuant to
Section 8.15(a):

 

17

--------------------------------------------------------------------------------


 

15.1                        Covenants in Credit Agreement.  Such Grantor shall
take, or refrain from taking, as the case may be, each action that is necessary
to be taken or not taken, so that no breach of the covenants in the Credit
Agreement pertaining to actions to be taken, or not taken, by such Grantor will
result.

 

15.2                        Delivery and Control of Instruments, Chattel Paper,
Negotiable Documents, Investment Property and Letter-of-Credit Rights.

 

(a)                                 Subject to the Certain Funds Paragraph, if
any of the Collateral of such Grantor is or shall become evidenced or
represented by any Instrument (other than checks to be deposited in the ordinary
course of business), Negotiable Document or Tangible Chattel Paper, in each case
having a face amount of $2,500,000 in any instance or $5,000,000 in the
aggregate, such Instrument, Negotiable Document or Tangible Chattel Paper shall
be promptly delivered to the Collateral Agent, duly indorsed in a manner
reasonably satisfactory to the Collateral Agent, to be held as Collateral
pursuant to this Agreement and all of such property owned by any Grantor as of
the Closing Date shall be delivered on the Closing Date.

 

(b)                                 If any item of Collateral of such Grantor is
or shall become evidenced or represented by an Uncertificated Security issued by
an entity and that is not held in a Securities Account, such Grantor shall
promptly notify the Collateral Agent thereof, and upon the reasonable request of
the Collateral Agent shall use commercially reasonable efforts to cause the
issuer thereof to register the Collateral Agent as the registered owner of such
Uncertificated Security, upon original issue or registration of transfer.

 

(c)                                  Subject to the Certain Funds Paragraph, in
addition to and not in lieu of the foregoing, if any issuer, of any Investment
Property that constitutes Collateral hereunder is organized under the law of, or
has its chief executive office in, a jurisdiction outside of the United States,
each Grantor shall use commercially reasonable efforts to take such additional
actions, including causing the issuer to register the pledge on its books and
records, as may be reasonably requested by the Collateral Agent, if (i) such
action is necessary or desirable under the laws of such jurisdiction to insure
the validity, perfection and priority of the security interest of the Collateral
Agent and (ii) the cost of obtaining a security interest in such Investment
Property is not excessive in relation to the value afforded thereby in the
Collateral Agent’s reasonable discretion; provided that in no event shall any
filing, registration, recordation or control outside the United States be
required under the Loan Documents to perfect a Lien against a Domestic
Subsidiary’s Collateral that is located outside the United States;

 

(d)                                 Subject to the Certain Funds Paragraph, in
the case of any Letter-of-Credit Rights in any letter of credit that is
Collateral of such Grantor that is not a Supporting Obligation exceeding
$1,000,000 individually in value, such Grantor shall promptly notify the
Collateral Agent thereof and, upon the reasonable request of the Collateral
Agent, use commercially reasonable efforts to obtain the consent of the issuer
thereof and any nominated person thereon to the assignment of the proceeds of
the related letter of credit in accordance with Section 5-114(c) of the UCC,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent.  No Grantor will consent to any person having “control”
(within the meaning of Section 9-107 of the UCC) over, or any other interest in,
any Letter-of-Credit Rights in which such Grantor has an interest, other than
the Collateral Agent.

 

15.3                        Maintenance of Insurance.

 

(a)                                 Such Grantor will maintain, with financially
sound and reputable insurance companies, insurance policies (i) insuring the
Collateral in at least such amounts and against at least such risk consistent
with past practices of such Grantor, or other risks as may be required by the
Credit Agreement

 

18

--------------------------------------------------------------------------------


 

and (ii) naming the Collateral Agent on behalf of the Secured Parties as
additional insureds under liability insurance policies.

 

(b)                                 All such insurance shall (i) provide that no
cancellation of such insurance shall be effective until at least thirty
(30) days after receipt by the Collateral Agent of written notice thereof and
(ii) name the Collateral Agent as additional insured party and/or loss payee.

 

15.4                        Payment of Obligations.  Such Grantor will
completely and correctly file or cause to be filed all tax returns that are
required to be filed and pay and discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes, fees
and other assessments and governmental charges or levies imposed upon such
Grantor’s Collateral or in respect of income or profits therefrom, as well as
all claims of any kind (including claims for labor, materials and supplies)
against or with respect to such Grantor’s Collateral, except in each case, as
could not reasonably be expected to result in a Material Adverse Effect.

 

15.5                        Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)                                 Such Grantor shall maintain the security
interest created by this Agreement in such Grantor’s Collateral as a security
interest having at least the perfection and priority described in the Credit
Agreement.

 

(b)                                 Such Grantor shall comply with Section 6.6
of the Credit Agreement.  The Collateral Agent and the other Secured Parties, if
accompanied by the Collateral Agent, and their respective representatives shall
upon reasonable prior notice and during normal business hours also have the
right, pursuant to and in accordance with Section 6.6 of the Credit Agreement,
to enter into and upon any premises where any of the Inventory or Equipment is
located for the purpose of examining, inspecting or auditing the same, or
otherwise protecting their interests therein; provided that if the such premises
are owned or leased by a third party, consent of such third party has been
given; and, provided further that, in each case, unless an Event of Default has
occurred or is continuing, only one (1) such visit in any calendar year shall be
conducted at the Borrower’s expense.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents, including, without limitation,
a completed pledge supplement, substantially in the form of Annex III attached
hereto, and take such further actions necessary or as the Collateral Agent may
reasonably request consistent with this Agreement and the Credit Agreement for
the purpose of creating, perfecting, ensuring the priority of, protecting or
enforcing the Collateral Agent’s security interest in the Collateral or
otherwise conferring or preserving the full benefits of this Agreement and of
the interests, rights and powers herein granted; provided that, in no event
shall any filing, registration, recordation or control outside the United States
be required to perfect a Lien against a Domestic Subsidiary’s Collateral that is
located outside the United States.

 

15.6                        Changes in Locations, Name, etc.  Such Grantor will
not, except upon not less than five (5) days’ prior written notice to the
Collateral Agent (or such shorter amount of time reasonably acceptable to the
Collateral Agent) and delivery to the Collateral Agent of (a) all additional
financing statements and other documents (executed where appropriate) reasonably
requested by the Collateral Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule VII to the Perfection Certificate showing any
additional location at which Inventory or Equipment shall be kept:

 

19

--------------------------------------------------------------------------------


 

(i)                  change its jurisdiction of organization or the location of
its chief executive office from that referred to in Section 4.4; or

 

(ii)               change its (x) name or (y) identity or corporate structure to
such an extent that any financing statement filed by the Collateral Agent in
connection with this Agreement would become misleading.

 

15.7                        Notices.  Such Grantor will advise the Collateral
Agent promptly, in reasonable detail, of:

 

(a)                                 any Lien (other than security interests
created hereby or Liens permitted under the Loan Documents) on any of the
Collateral which would adversely affect the ability of the Collateral Agent to
exercise any of its remedies hereunder; and

 

(b)                                 the occurrence of any other event which
could reasonably be expected to have a Material Adverse Effect on the aggregate
value of the Collateral or on the security interests created hereby.

 

15.8                        Investment Property, Pledged Equity Interests,
Securities Accounts and Deposit Accounts.

 

(a)                                 If such Grantor shall become entitled to
receive or shall receive any certificate (including any certificate representing
a stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital, any certificate issued in connection with any
reorganization, or any certificate representing Pledged LLC Interests issued by
any Subsidiary and pledged hereunder after the date hereof), option or rights in
respect of the Pledged Equity Interests pledged hereunder, whether in addition
to, in substitution of, as a conversion of, or in exchange for, any Pledged
Equity Interests pledged hereunder, or otherwise in respect thereof, such
Grantor shall accept the same as the agent of the Secured Parties, hold the same
in trust for the Secured Parties and deliver the same forthwith to the
Collateral Agent substantially in the form received, duly indorsed by such
Grantor to the Collateral Agent, if required, together with an undated stock
power or equivalents covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations.  Any sums paid upon
or in respect of the Investment Property or Pledged Equity Interests pledged
hereunder upon the liquidation or dissolution of any issuer thereof shall be
held by it hereunder as additional collateral security for the Secured
Obligations, and in case any distribution of capital shall be made on or in
respect of the Investment Property or Pledged Equity Interests pledged hereunder
or any property shall be distributed upon or with respect to the Investment
Property or Pledged Equity Interests pledged hereunder pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, as
provided hereunder, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations.  If any
sums of money or property so paid or distributed in respect of the Investment
Property or Pledged Equity Interests pledged hereunder shall be received by such
Grantor and if such sums are required to be delivered to the Collateral Agent
hereunder or under the Credit Agreement, such Grantor shall hold such money or
property in trust for the Secured Parties, segregated from other funds of such
Grantor, as additional collateral security for the Obligations.

 

(b)                                 Grantor agrees that, with respect to any
Investment Property consisting of Securities Accounts (excluding Immaterial
Securities Accounts) or Securities Entitlements, it shall use commercially
reasonable efforts to cause the securities intermediary maintaining such
Securities Account or Securities Entitlement to enter into an agreement in form
and substance reasonably satisfactory to the

 

20

--------------------------------------------------------------------------------


 

Collateral Agent pursuant to which it shall agree to comply with the Collateral
Agent’s “entitlement orders” without further consent by such Grantor and shall
establish that the Collateral Agent shall have “control” (within the meaning of
Section 8-106 of the UCC) over such Securities Accounts or Securities
Entitlements.  Such Grantor further agrees that, if Investment Property (or any
portion thereof) ceases to constitute an Immaterial Securities Account (because,
at any time, either the contents of such account individually exceed a value of
$1,000,000 for more than three consecutive Business Days in any calendar month
or the contents of such account together with the contents of each other such
account exceed a value of $2,500,000 for more than three consecutive Business
Days in any calendar month), it shall cause one or more of the securities
intermediaries maintaining such Securities Account(s) (or any applicable portion
thereof) to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which it shall agree to comply
with the Collateral Agent’s “entitlement orders” without further consent by such
Grantor and shall establish that the Collateral Agent shall have “control”
(within the meaning of Section 8-106 of the UCC) over such Securities
Account(s) (such that after giving effect to such agreement, at any time, the
contents of such account individually shall not exceed a value of $1,000,000 for
more than three consecutive Business Days in any calendar month and the contents
of such account together with the contents of each other such account shall not
exceed a value of $2,500,000 for more than three consecutive Business Days in
any calendar month).  With respect to any Collateral that is a Deposit Account
(other than Excluded Deposit Accounts or Immaterial Deposit Accounts), it shall
use commercially reasonable efforts to cause the depositary institution
maintaining such account to enter into an agreement in form and substance
reasonably satisfactory to the Collateral Agent pursuant to which the depositary
institution shall agree to comply with the Collateral Agent’s instructions upon
the occurrence and during the continuance of an Event of Default without further
consent by such Grantor and shall establish that the Collateral Agent shall have
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account.  Such Grantor further agrees that, if one or more Deposit Accounts (or
any portion thereof) ceases to constitute an Immaterial Deposit Account
(because, either the amount on deposit in such account individually exceeds
$1,000,000 for more than three consecutive Business Days in any calendar month
or the amount on deposit in such account together with the amount on deposit in
each other such account at such time exceeds $2,500,000 for more than three
Consecutive Business Days in any calendar month), it shall use commercially
reasonable efforts to cause one or more depositary institutions maintaining such
accounts to enter into an agreement in form and substance reasonably
satisfactory to the Collateral Agent pursuant to which the depositary
institution shall agree to comply with the Collateral Agent’s instructions
without further consent by such Grantor (upon the occurrence and during the
continuance of an Event of Default) and shall establish that the Collateral
Agent shall have “control” (within the meaning of Section 9-104 of the UCC) over
such Deposit Account (such that after giving effect to such agreement, the
amount on deposit in such account individually shall not exceed $1,000,000 for
more than three consecutive Business Days in any calendar month and the amount
on deposit in such account together with the amount on deposit in each other
each other such account at such time does not exceeds $2,500,000 for more than
three consecutive Business Days in any calendar month).  Such Grantor shall have
used commercially reasonable efforts to enter into such Control Agreement or
agreements with respect to: (i) any Securities Accounts (other than Immaterial
Securities Accounts), Securities Entitlements or Deposit Accounts (other than
Excluded Deposit Accountsand Immaterial Deposit Accounts) that exist on the
Closing Date no later than ninety (90) days after the Closing Date (or such
later date as the Collateral Agent may agree in its reasonable discretion) and
(ii) any Securities Accounts (other than Immaterial Securities Accounts),
Securities Entitlements, Deposit Accounts (other than Excluded Deposit Accounts
and Immaterial Deposit Accounts) or Commodity Accounts that are created or
acquired after the Closing Date, as of or prior to the deposit or transfer of
any such Securities Entitlements or funds, whether constituting moneys or
investments, into such Securities Accounts (other than Immaterial Securities
Accounts), Deposit Accounts (other than Excluded Deposit Accounts or Immaterial
Deposit Accounts) or Commodity Accounts.  The Collateral Agent shall not give
the securities intermediary or depositary institution, as applicable, any
“entitlement orders” or instructions

 

21

--------------------------------------------------------------------------------


 

unless an Event of Default has occurred and is continuing.  Each Grantor agrees
that once the Collateral Agent sends an instruction or notice to a securities
intermediary or depositary institution exercising its “control” (within the
meaning of the UCC, as applicable) over any Deposit Account or Securities
Account, such Grantor shall not give any Instructions or entitlement orders with
respect to such deposit account or securities account until such notice is
withdrawn without the express written consent of the Collateral Agent.  The
Collateral Agent shall promptly send a notice to the applicable securities
intermediary or depositary institution withdrawing any such instruction or
notice exercising its “control” (within the meaning of the UCC, as applicable)
over any Securities Account or Deposit Account if the Event of Default
triggering such instruction or notice is subsequently cured or waived or is
otherwise no longer continuing.  No Grantor shall grant “control”(within the
meaning of the UCC, as applicable) of any Securities Account or Deposit Account
to any person other than the Collateral Agent, other than as expressly permitted
under the Loan Documents.

 

(c)                                  In the case of each Grantor which is an
Issuer, such Grantor agrees that (i) it will be bound by the terms of this
Agreement relating to the Investment Property or Pledged Equity Interests (that
constitutes Collateral hereunder) issued by it and will comply with such terms
insofar as such terms are applicable to it and (ii) it will take all actions
required or reasonably requested by the Collateral Agent to enable or permit
each Grantor to comply with Sections 6.3(c) and 6.7 as to all Investment
Property or Pledged Equity Interests issued by it and pledged hereunder.

 

15.9                        Receivables.  Upon the occurrence and during the
continuance of an Event of Default and the receipt of notice from the Collateral
Agent pursuant to this Section 5.9, except in the ordinary course of business,
such Grantor will not (i) grant any extension of the time of payment of any
Receivable, (ii) compromise or settle any Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any Receivable, (iv) allow any credit or discount whatsoever on any
Receivable or (v) amend, supplement or modify any Receivable in any manner that
could materially and adversely affect the value thereof.

 

15.10                 Intellectual Property.

 

(b)                                 No later than thirty (30) days after the
Closing Date (or such later date as the Collateral Agent may agree in its
reasonable discretion), each Grantor agrees to execute a Copyright Security
Agreement in substantially the form of Annex II-A, a Patent Security Agreement
in substantially the form of Annex II-B and a Trademark Security Agreement in
substantially the form of Annex II-C, as applicable based on the type of
Intellectual Property on Schedule III to the Perfection Certificate, in order to
record the security interest granted herein to the Collateral Agent for the
benefit of the Secured Parties with the PTO and the United States Copyright
Office, as applicable.

 

(c)                                  If any Grantor shall, at any time after the
date hereof, obtain any ownership or other rights in and to any additional
Intellectual Property, then the provisions of this Agreement shall automatically
apply thereto and any such Intellectual Property shall automatically constitute
Collateral and shall be subject to the security interest created by this
Agreement, without further action by any party (except as expressly set forth in
Section 3 hereof).  Furthermore, each Grantor shall comply with the requirements
of Section 6.2(a) of the Credit Agreement and each Grantor authorizes the
Collateral Agent to modify this Agreement by amending Schedule III to the
Perfection Certificate to include any United States applications or
registrations for Intellectual Property included in the Collateral (but the
failure to so modify such Schedules shall not be deemed to affect the Collateral
Agent’s security interest in or Lien upon such Intellectual Property).

 

22

--------------------------------------------------------------------------------


 

(d)                                 Such Grantor agrees to execute a Copyright
Security Agreement in substantially the form of Annex II-A, a Patent Security
Agreement in substantially the form of Annex II-B and a Trademark Security
Agreement in substantially the form of Annex II-C, as applicable based on the
type of Intellectual Property on Schedule III to the Perfection Certificate, in
order to record the security interest granted herein to the Collateral Agent for
the benefit of the Secured Parties with the PTO and the United States Copyright
Office, as applicable.

 

(e)                                  Upon the reasonable request of the
Collateral Agent, such Grantor shall execute and deliver, and use its
commercially reasonable efforts to cause to be filed, registered or recorded
with the PTO or the United States Copyright Office, as applicable, any and all
agreements, instruments, documents, and papers which the Collateral Agent may
reasonably request to evidence, create, record, preserve, protect or perfect the
Collateral Agent’s security interest in any Intellectual Property included in
the Collateral.

 

15.11                 Limitation on Liens on Collateral.  Such Grantor shall not
create, incur or permit to exist, will defend the Collateral against, and will
take such other action as is necessary to remove, any Lien or claim on or to the
Collateral, other than Liens permitted pursuant to the Credit Agreement and the
other Loan Documents, and will make commercially reasonable efforts to defend
the right, title and interest of the Collateral Agent and the other Secured
Parties and the other holders of the Secured Obligations in and to any of the
Collateral against the claims and demands of all Persons whomsoever.

 

15.12                 Limitations on Dispositions of Collateral.  Such Grantor
shall not sell, transfer, lease or otherwise dispose of any of the Collateral,
or attempt, offer or contract to do so except as permitted pursuant to the
Credit Agreement and the other Loan Documents.

 

15.13                 Letter-of-Credit Rights.  Upon the occurrence and during
the continuance of an Event of Default, upon the direction of the Collateral
Agent, such Grantor shall instruct all issuers and nominated persons under
letters of credit that are not Supporting Obligations for an amount in excess of
$500,000 under which the Grantor is the beneficiary or assignee (including the
letters of credit described on Schedule VIII to the Perfection Certificate to
make all payments thereunder to the Collateral Account.

 

15.14                 Commercial Tort Claims.  With respect to any Commercial
Tort Claims as to which pleadings have been filed in competent jurisdictions
seeking damages individually in excess of $500,000, it shall deliver to the
Collateral Agent a completed pledge supplement, substantially in the form of
Annex III attached hereto.

 

15.15                 Collateral in the Possession of a Bailee.  If any
Grantor’s Inventory or other Goods are at any time in the possession of a bailee
in a location other than those specified in Schedule IX to the Perfection
Certificate and other than inventory or goods in transit, and the fair market
value of such Inventory or Goods in the possession of such bailee exceeds
$2,500,000 individually and $5,000,000 when aggregated with the fair market
value of such Inventory or Goods in the possession of all bailees not listed on
Schedule IX to the Perfection Certificate excluding products and materials for
use in clinical studies that, in each case, are accorded zero value on the
relevant Grantor’s balance sheet and are not for sale, such Grantor shall
promptly notify the Collateral Agent thereof.  The Collateral Agent agrees with
such Grantor that the Collateral Agent shall not give any instructions to any
bailee unless an Event of Default has occurred and is continuing.

 

23

--------------------------------------------------------------------------------


 

SECTION 16.                REMEDIAL PROVISIONS

 

16.1                        Certain Matters Relating to Receivables.

 

(a)                                 At any time and from time to time during the
continuance of an Event of Default, the Collateral Agent may collect each
Grantor’s Receivables and exercise each right such Grantor may have under any
Receivable at such Grantor’s own expense and may, upon delivery of written
notice to such Grantor, curtail or terminate any Grantor’s authority to exercise
rights with respect to any Grantor’s Receivables.  If required by the Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within three (3) Business Days of receipt by
such Grantor) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the Secured
Parties only as provided in Section 6.5 and (ii) until so turned over, shall be
held by such Grantor in trust for the Collateral Agent and the Secured Parties
segregated from other funds of such Grantor.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon the written request of the Collateral
Agent, each Grantor shall deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables, including without limitation all original orders,
invoices and shipping receipts.

 

16.2                        Communications with Obligors; Grantors Remain
Liable.

 

(a)                                 The Collateral Agent may at any time after
the occurrence and during the continuance of an Event of Default communicate
with obligors under the Receivables and parties to the Contracts to verify to
the Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables or Contracts.

 

(b)                                 At any time after the occurrence and during
the continuance of an Event of Default, the Collateral Agent may (and each
Grantor at the request of the Collateral Agent shall) notify obligors on the
Receivables and parties to the Contracts that the Receivables and the Contracts
have been assigned to the Collateral Agent for the benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Receivables and Contracts to observe and perform in all material respects the
conditions and obligations to be observed and performed by it thereunder, in
accordance with the terms of any written agreement giving rise thereto.  No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

 

24

--------------------------------------------------------------------------------


 

16.3                        Investment Property.

 

(a)                                 Unless an Event of Default has occurred and
is continuing and the Collateral Agent has given (to the extent notice is
required under the terms of this Agreement or the Credit Agreement) notice to
the relevant Grantor of the Collateral Agent’s intent to exercise its rights
pursuant to Section 6.3(b), each Grantor may receive all cash dividends paid in
respect of the Pledged Stock pledged hereunder and all payments made in respect
of the Pledged Notes pledged hereunder to the extent permitted in the Credit
Agreement, and may exercise all voting and corporate or other organizational
rights with respect to Investment Property for all purposes not inconsistent
with the Loan Documents.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Collateral Agent has given notice of its intent to exercise
such rights to the relevant Grantor or Grantors, all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall become vested in the Collateral Agent who thereupon shall have
the sole right, but shall be under no obligation to, (i)  receive any and all
cash dividends, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Secured Obligations in the order
set forth in Section 6.5 and (ii) have any or all of the Investment Property
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (B) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including the right to exchange, at its discretion, any
and all of the Investment Property upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Collateral Agent of any right, privilege or option pertaining to
such Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Investment Property pledged by such Grantor
hereunder to, and any such Issuer party hereto agrees to, (i) comply with any
instruction received by it from the Collateral Agent in writing consistent with
the terms of this Agreement and the Credit Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying and (ii) after receipt by an Issuer or
obligor of any instructions pursuant to Section 6.3(c)(i) hereof, pay any
dividends or other payments with respect to the Investment Property directly to
the Collateral Agent.

 

16.4                        Proceeds to be Turned Over to Collateral Agent.  In
addition to the rights of the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing and the Collateral Agent has instructed any Grantor to do so, all
Proceeds received by such Grantor consisting of cash, checks and other near-cash
items shall be held by such Grantor in trust for the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent substantially in the form
received by such Grantor (duly indorsed by such Grantor to the Collateral Agent,
if required).  All Proceeds received by the Collateral Agent hereunder shall be
held by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control.  All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall

 

25

--------------------------------------------------------------------------------


 

continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 6.5.

 

16.5                        Application of Proceeds.  At such intervals as may
be agreed upon by the Borrower and the Collateral Agent, or, if and whenever any
Event of Default has occurred and is continuing, the Collateral Agent shall
apply all or any part of Proceeds constituting Collateral, whether or not held
in any Collateral Account, any Securities Account or any Deposit Account, and
any proceeds of the guarantee set forth in Section 2, in payment of the Secured
Obligations in the following order (it being understood that any application of
such Proceeds constituting Collateral by the Collateral Agent towards the
payment of the Secured Obligations shall be made in the following order): 
first, to unpaid and unreimbursed costs, expenses and fees of the Administrative
Agent and the Collateral Agent (including to reimburse ratably any other Secured
Parties which have advanced any of the same to the Collateral Agent) and second,
to the Administrative Agent, for application by it toward payment of all amounts
then due and owing and remaining unpaid in respect of the Secured Obligations,
pro rata among the Secured Parties according to the amount of the Secured
Obligations then due and owing and remaining unpaid to the Secured Parties. Any
balance of such Proceeds remaining after the Secured Obligations (other than
Unasserted Contingent Obligations) have been paid in full, except as otherwise
agreed by the affected Qualified Counterparties pursuant to the applicable
Specified Hedge Agreements, any Specified Hedge Agreements have been Cash
Collateralized or paid in full and all commitments to extend credit under the
Loan Documents have terminated shall be paid over to the Borrower or to
whomsoever may be lawfully entitled to receive the same.  For purposes of this
Section 6.5, to the extent that any Obligation is unmatured, unliquidated or
contingent (other than Unasserted Contingent Obligations) at the time any
distribution is to be made pursuant to the second clause above, the Collateral
Agent shall allocate a portion of the amount to be distributed pursuant to such
clause for the benefit of the Secured Parties holding such Secured Obligations
and shall hold such amounts for the benefit of such Secured Parties until such
time as such Secured Obligations become matured, liquidated and/or payable at
which time such amounts shall be distributed to the holders of such Secured
Obligations to the extent necessary to pay such Secured Obligations in full
(with any excess to be distributed in accordance with this Section 6.5 as if
distributed at such time).  In making determinations and allocations required by
this Section 6.5, the Collateral Agent may conclusively rely, absent manifest
error, upon information provided to it by the holder of the relevant Secured
Obligations and shall not be required to, or be responsible for, ascertaining
the existence of or amount of any Secured Obligations.

 

16.6                        Code and Other Remedies.  If an Event of Default
shall occur and be continuing, the Collateral Agent may exercise, on behalf of
the Secured Parties, in addition to all other rights and remedies granted to it
in this Agreement and in any other Loan Document, all rights and remedies of a
secured party under the New York UCC or any other applicable law or in equity. 
Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable law and after the occurrence and during the continuance
of an Event of Default, the Collateral Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by this Agreement or required by law referred to below) to
or upon any Grantor or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, license,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of any Agent or any Secured Party or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best (subject to any and all mandatory legal requirements), for cash or on
credit or for future delivery without assumption of any credit risk.  Any
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to

 

26

--------------------------------------------------------------------------------


 

purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Collateral Agent shall have the right to enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process.  The Collateral Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses incurred in connection therewith or incidental to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the Secured Parties
hereunder, including reasonable and documented attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, in
such order as set forth in Section 6.5, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including Section 9-615(a)(3) of the UCC, need the Collateral
Agent account for the surplus, if any, to any Grantor.  To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against any Secured Party arising out of the exercise of any rights
hereunder other than any such claims, damages and demands found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Secured Party.  If any
notice of a proposed sale or other disposition of Collateral is required by law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.

 

In the event of any disposition of any of the Intellectual Property in
accordance with the foregoing, the goodwill of the business connected with and
symbolized by any Trademarks subject to such disposition shall be included, and
the applicable Grantor shall supply the Collateral Agent or its designee with
such Grantor’s know-how and expertise, and with documents and things embodying
the same, relating to the manufacture, distribution, advertising and sale of
products or the provision of services relating to any Intellectual Property
subject to such disposition, and such Grantor’s customer lists and other records
and documents relating to such Intellectual Property and to the manufacture,
distribution, advertising and sale of such products and services.

 

16.7                        Registration Rights.

 

(a)                                 Each Grantor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all the Pledged Stock
after the occurrence and during the continuance of an Event of Default, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and agrees that any such private sale shall not, solely as a result of such
circumstances, be deemed to have been made in a commercially unreasonable
manner.  The Collateral Agent shall be under no obligation to delay a sale of
any of the Pledged Stock pledged hereunder for the period of time necessary to
permit the Issuer thereof to register such securities for public sale under the
Securities Act, or under applicable state securities laws, even if such Issuer
would agree to do so.

 

(b)                                 Each Grantor agrees to use its best efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pledged hereunder after
the occurrence and during the continuance of an Event of Default pursuant to
this Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law.  Each Grantor

 

27

--------------------------------------------------------------------------------


 

further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and to the fullest extent
permitted by applicable law, such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred or is continuing under the
Credit Agreement.

 

16.8                        Deficiency.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Collateral Agent or any Secured
Party to collect such deficiency.

 

16.9                        Intellectual Property.

 

(a)                                 Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right,
but shall in no way be obligated, to file applications for protection of the
Intellectual Property included in the Collateral and/or bring suit in the name
of any Grantor, the Collateral Agent or the Secured Parties, to enforce the
Intellectual Property included in the Collateral.  Solely for the purpose of
enabling the Collateral Agent to exercise rights and remedies hereunder, at such
time as the Collateral Agent shall be lawfully entitled to exercise such rights
and remedies upon the occurrence and during the continuance of any Event of
Default, each Grantor hereby grants to the Collateral Agent a non-exclusive
license and sublicense (in each case, exercisable without payment of royalties
or other compensation to such Grantor) to make, have made, use, sell, copy,
distribute, perform, make derivative works, publish, and exploit in any other
manner for which an authorization from the owner of such Intellectual Property
would be required under applicable Requirements of Law, with rights of
sublicense, any of the Intellectual Property included in the Collateral now or
hereafter owned by or licensed to such Grantor, wherever the same may be
located; provided that (i) the applicable Grantor shall have such rights of
quality control and inspection which are reasonably necessary under applicable
Requirements of Law to maintain the validity and enforceability of such
Trademarks, (ii) with respect to such Intellectual Property, any licenses
granted prior to the Closing Date and those granted after the Closing Date that
are Permitted Liens and any sublicenses duly granted by Collateral Agent under
this license grant shall survive in accordance with their terms as direct
licenses of the Grantor, in the event of the subsequent cure of any Event of
Default that gave rise to the exercise of the Collateral Agent’s rights and
remedies, and (iii) the license granted hereunder shall be irrevocable until the
termination of the Credit Agreement, or as to Collateral as to which the Lien is
released under Section 8.15(b), at such time as the sale, transfer or disposal
occurs.  The foregoing license shall include access to all media in which any of
the licensed items may be recorded or stored and to all computer programs used
for the compilation or printout hereof.  Any use of Trademarks under the
foregoing license shall be consistent with the historical use of such Trademarks
by the Grantors and shall meet the Grantors’ standards of quality in all
material respects.  At the Grantors’ reasonable request, the Collateral Agent
shall provide samples of any goods to be sold under a Grantor Trademark.

 

SECTION 17.                THE COLLATERAL AGENT

 

17.1                        Collateral Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Collateral Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or

 

28

--------------------------------------------------------------------------------


 

in its own name, for the purpose of carrying out the terms of this Agreement, to
take any and all appropriate actions and to execute any and all documents and
instruments which may be necessary or reasonably desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:

 

(i)                  in the name of such Grantor or its own name, or otherwise,
take possession of and indorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
Receivable or contract of such Grantor or with respect to any other Collateral
of such Grantor and file any claim or take any other action or proceeding in any
court of law or equity or otherwise deemed appropriate by the Collateral Agent
for the purpose of collecting any and all such moneys due under any Receivable
or contract of such Grantor or with respect to any other Collateral of such
Grantor whenever payable;

 

(ii)               in the case of any Intellectual Property, execute and
deliver, and have recorded, any and all agreements, instruments, documents and
papers as the Collateral Agent may reasonably request to evidence the Secured
Parties’ security interest in such Intellectual Property and the goodwill
connected with the use thereof or symbolized thereby and the general intangibles
of such Grantor represented thereby;

 

(iii)            file or cause to be filed all tax returns that are required to
be filed and pay or discharge all taxes, assessments, fees or other charges and
Liens levied or placed on or threatened against the Collateral, effect any
repairs or any insurance called for by the terms of this Agreement and pay all
or any part of the premiums therefor and the costs thereof;

 

(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and

 

(v)              (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(B) ask or demand for, collect, and receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral of such Grantor; (C) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral of such Grantor; (D) commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Collateral or any portion thereof and
to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (F) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate; (G) subject to any
permitted licenses and reserved rights permitted under the Loan Documents,
assign any Copyright, Patent or Trademark (along with the goodwill of the
business connected with the use of or symbolized by any Trademark), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral

 

29

--------------------------------------------------------------------------------


 

Agent deems necessary to protect, preserve or realize upon the Collateral of
such Grantor and the Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.

 

The Collateral Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default has
occurred and is continuing.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein, the Collateral Agent, at its
option, but without any obligation so to do, may perform or comply with, or
cause performance or compliance with, such agreement.

 

(c)                                  Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable as to each Grantor until this Agreement is
terminated and all security interests created hereby with respect to the
Collateral of such Grantor are released.

 

17.2                        Duty of Collateral Agent.  The Collateral Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account.  Neither the Collateral Agent,
any Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Parties to exercise any such
powers.  The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except to the extent
that any such act or failure to act is found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from their own
gross negligence or willful misconduct in breach of a duty owed to such Grantor.

 

17.3                        Financing Statements.  Each Grantor hereby
authorizes the filing of any financing statements or continuation statements,
and amendments to financing statements, or any similar document in any
jurisdictions and with any filing offices as the Collateral Agent may reasonably
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent herein. 
Such financing statements may describe the Collateral in the same manner as
described herein or may contain an indication or description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine, in its sole discretion, is necessary, advisable or prudent
to ensure the perfection of the security interest in the Collateral granted to
the Collateral Agent herein, including describing such property as “all assets”
or “all personal property” or using words of similar import and may add thereto
“whether now owned or hereafter acquired”.  Each Grantor hereby ratifies and
authorizes the filing by the Collateral Agent of any financing statement with
respect to the Collateral made prior to the date hereof.

 

17.4                        Authority, Immunities and Indemnities of Collateral
Agent.  Each Grantor acknowledges, and, by acceptance of the benefits hereof,
each Secured Party agrees, that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as among the

 

30

--------------------------------------------------------------------------------


 

Secured Parties, be governed by the Credit Agreement and that the Collateral
Agent shall have, in respect thereof, all rights, remedies, immunities and
indemnities granted to it in the Credit Agreement.  By acceptance of the
benefits hereof, each Secured Party that is not a Lender agrees to be bound by
the provisions of the Credit Agreement applicable to the Collateral Agent,
including Section 10 thereof, as fully as if such Secured Party were a Lender. 
The Collateral Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

17.5                        Intellectual Property Filings.  Each Grantor hereby
authorizes the Collateral Agent to execute and/or submit filings with the PTO or
United States Copyright Office (or any successor office or any similar office in
any state or political subdivision), as applicable, including the Copyright
Security Agreement, the Patent Security Agreement, and the Trademark Security
Agreement, or other comparable documents, and to take such other actions as may
be required under applicable law for the purpose of perfecting, recording,
confirming, continuing, enforcing or protecting the security interest granted by
such Grantor hereunder, as applicable, naming such Grantor, as debtor, and the
Collateral Agent, as secured party.

 

SECTION 18.                MISCELLANEOUS

 

18.1                        Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 10.1 of the Credit Agreement;
provided that no such waiver amendment, supplement or modification shall require
the consent of any Qualified Counterparty except as expressly provided in
Section 10.1 of the Credit Agreement.

 

18.2                        Notices.  All notices, requests and demands to or
upon the Collateral Agent or any Grantor hereunder shall be effected in the
manner provided for in Section 10.2 of the Credit Agreement; provided that any
such notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1 or to such other address
as such Grantor may notify the Collateral Agent in writing; provided further
that notices to the Collateral Agent shall be addressed as follows, or to such
other address as may be hereafter notified by the Collateral Agent:

 

Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036
Attention:  MSAgency
Email:  msagency@morganstanley.com

 

18.3                        No Waiver by Course of Conduct; Cumulative
Remedies.  No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

31

--------------------------------------------------------------------------------


 

18.4                        Enforcement Expenses; Indemnification.

 

(a)                                 Each Grantor agrees to pay, or reimburse
each Secured Party for, all its documented costs and expenses incurred in
connection with collecting against such Grantor under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
and the other Loan Documents to which such Grantor is a party, including the
reasonable and invoiced fees and disbursements of counsel to the Collateral
Agent and counsel to the each Secured Party, on the terms set forth in
Section 10.5(a) of the Credit Agreement.

 

(b)                                 Each Grantor agrees to pay, and to save the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, court,
documentary, intangible, recording, filing, sales or other similar taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to save the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement on the terms set
forth in Section 10.5 of the Credit Agreement.

 

(d)                                 The agreements in this Section 8.4 shall
survive repayment of the Secured Obligations and all other amounts payable under
the Credit Agreement and the other Loan Documents.

 

18.5                        Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent
and, unless so consented to, each such assignment, transfer or delegation by any
Grantor shall be void.

 

18.6                        Set-Off.  Each Grantor hereby irrevocably authorizes
each Secured Party at any time and from time to time while an Event of Default
shall have occurred and be continuing, without notice to such Grantor or any
other Grantor and to the extent permitted by applicable law, upon any amount
becoming due and payable by such Grantor hereunder (whether at the stated
maturity, by acceleration or otherwise), any such notice being expressly waived
by each Grantor, to set-off and appropriate and apply against such amount any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent (other than
Unasserted Contingent Obligations), matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document, any Specified Hedge Agreement or
otherwise, as such Secured Party may elect.  Each Secured Party shall notify
such Grantor promptly of any such set-off and the application made by such
Secured Party of the proceeds thereof, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of each Secured Party under this Section 8.5 are in addition to other
rights and remedies (including other rights of set-off) which such Secured Party
may have.

 

32

--------------------------------------------------------------------------------


 

18.7                        Counterparts.  This Agreement may be executed by one
or more of the parties to this Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.  Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof.  A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower, the Administrative Agent and the Collateral Agent.

 

18.8                        Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

18.9                        Section Headings.  The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

18.10                 Integration.  This Agreement and the other Loan Documents
represent the entire integrated agreement of the Grantors and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.  This Agreement was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.  All of the rights and remedies of the Secured
Parties with respect to the Collateral, whether established hereby or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

 

18.11                 GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

18.12                 Submission To Jurisdiction; Waivers.  Each of the parties
hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the exclusive general jurisdiction of the Courts
of the State of New York, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the address referred to on Schedule 1 hereof or on the signature pages of the
Credit Agreement, as applicable, or at such other address of which the other
parties hereto shall have been notified pursuant thereto;

 

33

--------------------------------------------------------------------------------


 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 8.12 any special, exemplary, punitive
or consequential damages.

 

18.13                 Acknowledgments.  Each Grantor hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 no Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

18.14                 Additional Grantors.  Each Subsidiary of the Borrower that
is required to become a party to this Agreement pursuant to Section 6.9 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an assumption agreement in the form
of Annex I hereto.  The execution and delivery of such assumption agreement
shall not require the consent of any Grantor hereunder.  The rights and
obligations of each Grantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Grantor as a party to this Agreement.

 

18.15                 Releases.

 

(a)                                 At such time as the Loans and all other
Secured Obligations (other than Unasserted Contingent Obligations) and
obligations (other than Unasserted Contingent Obligations) under or in respect
of Specified Hedge Agreements have been paid in full and all commitments to
extend credit under the Loan Documents have terminated, the Collateral shall
automatically be released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Collateral Agent and each Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall automatically revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, execute and deliver to such Grantor such
documents (in form and substance reasonably satisfactory to the Collateral
Agent) and take such further actions as such Grantor may reasonably request to
evidence such termination.

 

(b)                                 If any of the Collateral is sold,
transferred or otherwise disposed of by any Grantor (other than to another
Grantor) in a transaction permitted by the Credit Agreement, then the Lien
created pursuant to this Agreement in such Collateral shall be released, and the
Collateral Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable and in form reasonably satisfactory to the
Collateral Agent and take such further actions for the release of such
Collateral (not including Proceeds thereof) from the security interests created
hereby; provided that the Borrower and applicable Grantor shall have delivered

 

34

--------------------------------------------------------------------------------


 

to the Collateral Agent, at least three (3) Business Days (or such shorter
period of time acceptable to the Collateral Agent) prior to the date of the
proposed release, a certificate of a Responsible Officer with request for
release identifying the relevant Collateral and certifying that such transaction
is in compliance with the Credit Agreement and the other Loan Documents.  At the
request and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Credit Agreement; provided that the Borrower shall have delivered to the
Collateral Agent, at least three (3) Business Days (or such shorter period of
time acceptable to the Collateral Agent) prior to the date of the proposed
release, a certificate of a Responsible Officer of the Borrower with request for
release identifying the relevant Guarantor and certifying that such transaction
is in compliance with the Credit Agreement and the other Loan Documents.

 

18.16                 WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF
THE BENEFITS HEREOF, THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY, HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

AUXILIUM PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

OPAL ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

AUXILIUM US HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

GTCR/ACTIENT HOLDINGS/B CORP.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ACTIENT HOLDINGS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

 

 

 

ACTIENT PHARMACEUTICALS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

SLATE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ACTIENT THERAPEUTICS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

70 MAPLE AVENUE, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TIMM MEDICAL HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

TIMM MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Agreed and Accepted:

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

NOTICE ADDRESS FOR EACH GRANTOR

 

--------------------------------------------------------------------------------


 

Schedule 2

 

DESCRIPTION OF INVESTMENT PROPERTY

 

Pledged Equity Interests:

 

Name of
Grantor

 

Issuer

 

Class of
Stock

 

Certificated
(Y/N)

 

Certificate
No.

 

Par
Value

 

No. of
Shares

 

% of
Outstanding
Stock of the
Stock Issuer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pledged Notes:

 

Name of
Grantor

 

Issuer

 

Original
Principal
Amount

 

Issue Date

 

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

EXACT LEGAL NAME; LOCATION OF JURISDICTION OF ORGANIZATION;

CHIEF EXECUTIVE OFFICE

 

Exact Legal Name
of Grantor

 

Jurisdiction of
Organization

 

Organizational
Identification
Number

 

Location
of Chief
Executive
Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

Entity

 

Jurisdiction of Filing

 

 

 

 

 

 

 

 

 

 

Copyright, Patent and Trademark Filings

 

[List all filings for each Grantor]

 

Actions with respect to Pledged Stock

 

Delivery of all certificates listed on Schedule 2.

 

--------------------------------------------------------------------------------


 

Schedule 5

 

TRADE NAMES

 

--------------------------------------------------------------------------------


 

Annex I to
Guarantee and Collateral Agreement

 

This ASSUMPTION AGREEMENT (this “Assumption Agreement”), dated as of
[                    ], 20[    ], is made by [                    ], a
[                        ] (the “Additional Grantor”), in favor of MORGAN
STANLEY SENIOR FUNDING, INC., as collateral agent (in such capacity, the
“Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”), for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.

 

RECITALS

 

A.            WHEREAS, Auxilium Pharmaceuticals, Inc., a corporation organized
under the laws of the State of Delaware (the “Borrower”), Opal Acquisition, LLC,
a Delaware limited liability company (“Merger Sub”), the Lenders, Morgan Stanley
Senior Funding, Inc., as Administrative Agent and Collateral Agent, have entered
into a Credit Agreement, dated as of April 26, 2013 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

B.            WHEREAS, in connection with the Credit Agreement, the Borrower,
Merger Sub and certain other Subsidiaries (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of April 26,
2013 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Collateral Agent and the
Administrative Agent for the benefit of the Secured Parties;

 

C.            WHEREAS, the Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and

 

D.            WHEREAS, the Additional Grantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly guarantees the Secured Obligations as set forth
in Section 2 thereof, grants the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of its right, title and interest in
the Collateral (as defined in the Guarantee and Collateral Agreement) as
collateral security for the complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of all Secured Obligations
as set forth in Section 3 thereof, and assumes all other obligations and
liabilities of a Grantor set forth therein.  The information set forth in
Annex I-A hereto is hereby added to the information set forth in Schedules
[                    ](5) to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants that each of the
representations and warranties

 

--------------------------------------------------------------------------------

(5)                                 Refer to each Schedule which needs to be
supplemented.

 

--------------------------------------------------------------------------------


 

contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date (except to the
extent made on a specific date, in which case such representation and warranty
shall be true and correct in all material respects on and as of such specific
date).

 

2.             Financing Statements.  The Additional Grantor hereby authorizes
the filing of any financing statements or continuation statements, and
amendments to financing statements, or any similar document in any jurisdictions
and with any filing offices as the Collateral Agent may determine, in its sole
discretion, are necessary or advisable to perfect or otherwise protect the
security interest granted to the Collateral Agent herein in accordance with the
terms of the Guarantee and Collateral Agreement.  Such financing statements may
describe the Collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Collateral Agent may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the Collateral granted to the Collateral Agent herein, including
describing such property as “all assets” or “all personal property” and may add
thereto “whether now owned or hereafter acquired.”  The Additional Grantor
hereby ratifies and authorizes the filing by the Collateral Agent of any
financing statement with respect to the Collateral made prior to the date
hereof.

 

3.             Intellectual Property Filings.  The Additional Grantor hereby
authorizes the Collateral Agent to execute and/or submit filings with the PTO or
United States Copyright Office (or any successor office or any similar office in
any state or political subdivision), as applicable, including this Agreement, a
Copyright Security Agreement, a Patent Security Agreement, and/or a Trademark
Security Agreement based on the nature of the Intellectual Property owned by
such Additional Grantor, or other comparable documents, and to take such other
actions as may be required under applicable law for the purpose of perfecting,
recording, confirming, continuing, enforcing or protecting the security interest
granted by the Additional Grantor hereunder, naming the Additional Grantor, as
debtor, and the Collateral Agent, as secured party.

 

4.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.  THE PROVISIONS OF SECTIONS 8.1, 8.3, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.12
AND 8.13 OF THE GUARANTEE AND COLLATERAL AGREEMENT SHALL APPLY WITH LIKE EFFECT
TO THIS ASSUMPTION AGREEMENT, AS FULLY AS IF SET FORTH AT LENGTH HEREIN.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and Accepted:

 

 

 

MORGAN STANLEY SENIOR FUNDING,

 

INC., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Annex II-A to
Guarantee and Collateral Agreement

 

FORM OF COPYRIGHT SECURITY AGREEMENT

 

This COPYRIGHT SECURITY AGREEMENT, dated as of [                    ], 2013
(“Copyright Security Agreement”), made by
                                          , a                             
                            , located at                              [ADD FOR
EACH OF THE SIGNATORIES HERETO] (the “Grantors”), is in favor of MORGAN STANLEY
SENIOR FUNDING, INC., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of April 26, 2013 (the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”) pursuant to which the
Grantors are required to execute and deliver this Copyright Security Agreement
(capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Guarantee and Collateral Agreement);

 

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Copyright Collateral (as defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Copyright Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

 

(a)           all copyrights (whether registered or unregistered in the United
States or any other country or any political subdivision thereof) and all mask
works (as such term is defined in 17 U.S.C. § 901, et seq.), including, without
limitation, each registered copyright identified on Schedule 1 attached hereto,
together with any and all (i) registrations and applications therefor,
(ii) rights and privileges arising under applicable law with respect to such
copyrights, (iii) renewals and extensions thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto, including, without
limitation, damages, claims and payments for past, present and future
infringements, misappropriations or other violations thereof, (v) rights to sue
or otherwise recover for past, present and future infringements,
misappropriations and other violations thereof and (iv) rights corresponding
thereto throughout the world (“Copyrights”) of such Grantor,

 

--------------------------------------------------------------------------------


 

including, without limitation, the registered and applied-for Copyrights of such
Grantor listed on Schedule 1 attached hereto; and

 

(b)           all Proceeds of any of the foregoing;

 

provided, that (i) this Copyright Security Agreement shall not constitute a
grant of a security interest in any property to the extent that and for as long
as such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in
clause (i) ceases to exist and (C) to the extent severable, shall, in any event,
attach to all rights in respect of such property that are not subject to the
applicable condition described in clause (i).

 

The security interest granted pursuant to this Copyright Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Copyrights made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement.  In
the event that any provision of this Copyright Security Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall govern.

 

The term of this Copyright Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

 

Each Grantor hereby authorizes and requests that with respect to the
Intellectual Property listed on Schedule 1, the United States Copyright Office
record this Copyright Security Agreement.

 

THIS COPYRIGHT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This Copyright Security Agreement may be executed by one or more of the parties
to this Copyright Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of an executed signature page of this Copyright
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Copyright Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

 

[Remainder of This Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this COPYRIGHT SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

MORGAN STANLEY SENIOR FUNDING,

 

INC., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

COPYRIGHTS

 

Copyright Registrations

 

Title of Work

 

Reg.
No.

 

Reg.
Date

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex II-B to
Guarantee and Collateral Agreement

 

FORM OF PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT, dated as of [                    ], 2013
(“Patent Security Agreement”), made by
                                          , a                             
                            , located at                              [ADD FOR
EACH OF THE SIGNATORIES HERETO] (the “Grantors”), is in favor of MORGAN STANLEY
SENIOR FUNDING, INC., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of April 26, 2013 (the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”) pursuant to which the
Grantors are required to execute and deliver this Patent Security Agreement
(capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Guarantee and Collateral Agreement);

 

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Patent Collateral (as defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Patent Collateral”), as collateral security for the complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

 

(a)           all patents, patent applications, certificates of inventions,
industrial designs (whether issued or applied for in the United States or any
other country or any political subdivision thereof), including, without
limitation, each issued patent and patent application identified on Schedule 1
attached hereto, together with any and all (i) inventions and improvements
described and claimed therein, (ii) reissues, divisions, continuations,
extensions and continuations-in-part thereof and amendments thereto,
(iii) income, fees, royalties, damages, and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present and future
infringements, misappropriations and other violations thereof, (iv) rights and
remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (v) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world
(“Patents”) of such Grantor, including, without limitation, the

 

--------------------------------------------------------------------------------


 

registered and applied for Patents of such Grantor listed on Schedule 1 attached
hereto; and

 

(b)           all Proceeds of any of the foregoing;

 

provided, that (i) this Patent Security Agreement shall not constitute a grant
of a security interest in any property to the extent that and for as long as
such grant of a security interest would be prohibited by the terms of the
Guarantee and Collateral Agreement; and (ii) the security interest granted
hereby (A) shall attach at all times to all proceeds of such property, (B) shall
attach to such property immediately and automatically (without need for any
further grant or act) at such time as the condition described in clause (i)
ceases to exist and (C) to the extent severable, shall, in any event, attach to
all rights in respect of such property that are not subject to the applicable
condition described in clause (i).

 

The security interest granted pursuant to this Patent Security Agreement is
granted concurrently and in conjunction with security interest granted to the
Collateral Agent pursuant to the Guarantee and Collateral Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Guarantee and Collateral Agreement.  In
the event that any provision of this Patent Security Agreement is deemed to
conflict with the Guarantee and Collateral Agreement, the provisions of the
Guarantee and Collateral Agreement shall govern.

 

The term of this Patent Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

 

Each Grantor hereby authorizes and requests that (i) with respect to the
Intellectual Property listed on Schedule 1, the Commissioner of Patents and
Trademarks record this record this Patent Security Agreement.

 

THIS PATENT SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This Patent Security Agreement may be executed by one or more of the parties to
this Patent Security Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  Delivery of an executed signature page of this Patent Security
Agreement by facsimile transmission or electronic transmission (in PDF format)
shall be effective as delivery of a manually executed counterpart hereof.  A set
of the copies of this Patent Security Agreement signed by all the parties shall
be lodged with the Borrower, the Administrative Agent and the Collateral Agent.

 

[Remainder of This Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this PATENT SECURITY AGREEMENT to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

MORGAN STANLEY SENIOR FUNDING,

 

INC., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

PATENTS

 

Issued Patent and Patent Applications

 

Patent

 

Reg. No.
(App. No.)

 

Reg. Date
(App. date)

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex II-C to

Guarantee and Collateral Agreement

 

FORM OF TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT, dated as of [                    ], 2013
(“Trademark Security Agreement”), made by
                                          , a                             
                            , located at                              [ADD FOR
EACH OF THE SIGNATORIES HERETO] (“Grantors”), is in favor of MORGAN STANLEY
SENIOR FUNDING, INC., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, the Grantors are party to a Guarantee and Collateral Agreement dated as
of April 26, 2013 (the “Guarantee and Collateral Agreement”) in favor of the
Collateral Agent and MORGAN STANLEY SENIOR FUNDING, INC., as administrative
agent (in such capacity, the “Administrative Agent”) pursuant to which the
Grantors are required to execute and deliver this Trademark Security Agreement
(capitalized terms used but not otherwise defined herein shall have the meanings
given to them in the Guarantee and Collateral Agreement);

 

WHEREAS, pursuant to the terms of the Guarantee and Collateral Agreement, each
Grantor has created in favor of the Collateral Agent a security interest in the
Trademark Collateral (as defined below);

 

NOW, THEREFORE, in consideration of the premises and to induce the Agents and
the Lenders to enter into the Credit Agreement and to induce Lenders to make
their respective extensions of credit to the Borrower thereunder and to induce
the Qualified Counterparties to enter into the Specified Hedge Agreements and
provide financial accommodation, each Grantor hereby agrees with the Collateral
Agent, for the benefit of the Secured Parties, as follows:

 

Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Trademark Collateral”), as collateral security for the
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all Secured Obligations:

 

(a)           all trademarks, service marks, certification marks, tradenames,
corporate names, company names, business names, slogans, logos, trade dress,
Internet domain names, and other source identifiers, whether registered or
unregistered in the United States or any other country or any political
subdivision thereof, together with any and all (i) registrations and
applications for any of the foregoing, including, without limitation, each
registration and application identified on Schedule 1 attached hereto,
(ii) goodwill connected with the use thereof and symbolized thereby,
(iii) rights and privileges arising under applicable law with respect to the use
of any of the foregoing, (iv) extensions and renewals thereof and amendments
thereto, (v) income, fees, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages, claims and payments for past, present or future
infringements, misappropriations or other violations thereof, (vi) rights and

 

--------------------------------------------------------------------------------


 

remedies to sue for past, present and future infringements, misappropriations
and other violations of any of the foregoing and (vii) rights, priorities, and
privileges corresponding to any of the foregoing throughout the world
(“Trademarks”) of such Grantor, including, without limitation, the registered
and applied for Trademarks of such Grantor listed on Schedule 1 attached hereto;
and

 

(b)           to the extent not covered by clause (a), all Proceeds of any of
the foregoing;

 

provided, that (i) this Trademark Security Agreement shall not constitute a
grant of a security interest or any other interest in any property to the extent
that and for as long as such grant of a security interest would be prohibited by
the terms of the Guarantee and Collateral Agreement, including in any
applications for trademarks or service marks filed in the PTO pursuant to 15
U.S.C. § 1051 Section 1(b) unless and until evidence of use of the mark in
interstate commerce is submitted to and accepted by the PTO pursuant to 15
U.S.C. § 1051 Section 1(c) or Section 1(d); and (ii) the security interest
granted hereby (A) shall attach at all times to all proceeds of such property,
(B) shall attach to such property immediately and automatically (without need
for any further grant or act) at such time as the condition described in
clause (i) ceases to exist and (C) to the extent severable, shall, in any event,
attach to all rights in respect of such property that are not subject to the
applicable condition described in clause (i).

 

The security interest granted pursuant to this Trademark Security Agreement is
granted in conjunction with security interest granted to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement and Grantors hereby
acknowledge and affirm that the rights and remedies of the Collateral Agent with
respect to the security interest in the Trademarks made and granted hereby are
more fully set forth in the Guarantee and Collateral Agreement.  In the event
that any provision of this Trademark Security Agreement is deemed to conflict
with the Guarantee and Collateral Agreement, the provisions of the Guarantee and
Collateral Agreement shall govern.

 

The term of this Trademark Security Agreement shall be co-terminus with the
Guarantee and Collateral Agreement.

 

Each Grantor hereby authorizes and requests that (i) with respect to the
Intellectual Property listed on Schedule 1, the Commissioner of Patents and
Trademarks record this Trademark Security Agreement.

 

THIS TRADEMARK SECURITY AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This Trademark Security Agreement may be executed by one or more of the parties
to this Trademark Security Agreement on any number of separate counterparts, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.  Delivery of an executed signature page of this Trademark
Security Agreement by facsimile transmission or electronic transmission (in PDF
format) shall be effective as delivery of a manually executed counterpart
hereof.  A set of the copies of this Trademark Security Agreement signed by all
the parties shall be lodged with the Borrower, the Administrative Agent and the
Collateral Agent.

 

[Remainder of This Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this TRADEMARK SECURITY AGREEMENT to
be executed and delivered by its duly authorized officer as of the date first
above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

 

 

MORGAN STANLEY SENIOR FUNDING,

 

INC., as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

TRADEMARKS

 

Trademark Registrations and Applications

 

Trademark

 

Reg. No.
(App. No.)

 

Reg. Date
(App. date)

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Annex III to

Guarantee and Collateral Agreement

 

This PLEDGE SUPPLEMENT, dated as of [                    ] 20[    ] (the “Pledge
Supplement”), is delivered by [                ], a [                        ]
(the “Grantor”) pursuant to the Guarantee and Collateral Agreement, dated as of
April 26, 2013 (as it may be from time to time amended, amended and restated,
restated, supplemented, or otherwise modified from time to time, the “Guarantee
and Collateral Agreement”), made by AUXILIUM PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), OPAL ACQUISITION, LLC, a Delaware limited liability
company (“Merger Sub”), the other Grantors named therein, MORGAN STANLEY SENIOR
FUNDING, INC., as the Collateral Agent, and MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent.  Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Guarantee and
Collateral Agreement.

 

Grantor hereby confirms the grant to the Collateral Agent set forth in the
Guarantee and Collateral Agreement of, and does hereby grant to the Collateral
Agent, for the benefit of the Secured Parties, a security interest in all of
Grantor’s right, title and interest in and to all Collateral to secure the
Secured Obligations, in each case whether now or hereafter existing or in which
Grantor now has or hereafter acquires an interest and wherever the same may be
located.  Grantor represents and warrants that the attached Supplements to
Schedules accurately and completely set forth all additional information
required pursuant to the Guarantee and Collateral Agreement and hereby agrees
that such Supplements to Schedules shall constitute part of the Schedules to the
Guarantee and Collateral Agreement.

 

Grantor hereby authorizes the filing of any financing statements or continuation
statements, and amendments to financing statements, or any similar document in
any jurisdictions and with any filing offices as the Collateral Agent may
determine, in its sole discretion, are necessary or advisable to perfect or
otherwise protect the security interest granted to the Collateral Agent, for the
benefit of the Secured Parties, herein in accordance with the terms of the
Guarantee and Collateral Agreement.  Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Collateral Agent, for the benefit of the Secured
Parties, herein, including describing such property as “all assets” or “all
personal property” and may add thereto “whether now owned or hereafter
acquired.”  Grantor hereby ratifies and authorizes the filing by the Collateral
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.

 

[Remainder of This Page Intentionally Left Blank.]

 

Ex. C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of the date first
written above.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. C-2

--------------------------------------------------------------------------------


 

Exhibit D-1 to
Credit Agreement

 

FORM OF TAX STATUS CERTIFICATE
(For Non U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10(f)(B)(iii) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Term Loan(s) (as well as any note(s) evidencing such Term Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.

 

The undersigned has furnished the Administrative Agent and the Borrower with two
properly completed and duly executed original certifications of its non-U.S.
person status on Internal Revenue Service Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall furnish the
Borrower and the Administrative Agent a properly completed, duly executed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 

Ex. D-1-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                                              , 20[  ]

 

 

Ex. D-1-2

--------------------------------------------------------------------------------


 

Exhibit D-2 to
Credit Agreement

 

FORM OF TAX STATUS CERTIFICATE
(For Non U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10(f)(B)(iv) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Term Loan(s) (as well as any note(s) evidencing such Term Loan(s)) in respect of
which it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Term Loan(s) (as well as any note(s) evidencing such
Term Loan(s)), (iii) neither the undersigned nor any of its partners/members is
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the a United States trade or business conducted by the
undersigned or its partners/members.

 

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/ member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or
Form W-8IMY (including appropriate underlying certificates from each interest
holder of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax.  By executing this
certificate, the undersigned agrees that (1) if the information provided on any
such certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed, duly executed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

Ex. D-2-1

--------------------------------------------------------------------------------


 

 

[Lender]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[  ]

 

 

Ex. D-2-2

--------------------------------------------------------------------------------


 

Exhibit D-3 to
Credit Agreement

 

FORM OF TAX STATUS CERTIFICATE
(For Non U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10(f)(B)(iii) and Section 10.6(e) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned.

 

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such non-U.S. Lender in writing, (2) the undersigned shall
have at all times furnished such non-U.S. Lender with a properly completed, duly
executed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments and (3) the undersigned authorizes the
non-U.S. Lender to furnish this certificate and W-8BEN to the Borrower, if
required by the Credit Agreement.

 

[Signature Page Follows]

 

Ex. D-3-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[  ]

 

 

Ex. D-3-2

--------------------------------------------------------------------------------


 

Exhibit D-4 to
Credit Agreement

 

FORM OF TAX STATUS CERTIFICATE
(For Non U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of April 26, 2013, (as
amended, restated, amended and restated, supplemented, replaced or otherwise
modified from time to time, the “Credit Agreement”), among AUXILIUM
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”),
[              ], a Delaware limited liability company (“Merger Sub”), the
financial institutions or entities from time to time parties to the Credit
Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”).  Capitalized
terms used herein that are not defined herein shall have the meanings given to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 3.10(f)(B)(iv) and Section 10.6(e) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its partners/members is
a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its partners/members is a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with a United States trade or business conducted by the undersigned or
its partners/members.

 

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/ members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing, (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed, duly executed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments and (3) the undersigned authorizes the non-U.S. Lender
to furnish this certificate, its W-8IMY and all required attachments thereto to
the Borrower, if required by the Credit Agreement.

 

[Signature Page Follows]

 

Ex. D-4-1

--------------------------------------------------------------------------------


 

 

[Participant]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Address]

 

 

Dated:                                              , 20[  ]

 

 

Ex. D-4-2

--------------------------------------------------------------------------------


 

Exhibit E to
Credit Agreement

 

FORM OF TERM NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$

New York, New York

 

, 20    

 

FOR VALUE RECEIVED, the undersigned, Auxilium Pharmaceuticals, Inc. a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                    ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of [                    ] DOLLARS ([$              ]).  The principal
amount shall be paid in the amounts and on the dates specified in Section 2.3 of
the Credit Agreement.  The Borrower further agrees to pay interest in like money
at such Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 3.5 of the Credit
Agreement.

 

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of LIBOR Rate
Loans, the length of each Interest Period with respect thereto.  Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error.  The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrower in respect of the Term Loan.

 

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of April 26, 2013, (as amended, restated, amended and restated, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, [              ], a Delaware limited liability company (“Merger
Sub”), the financial institutions or entities from time to time parties to the
Credit Agreement as lenders (the “Lenders”), MORGAN STANLEY SENIOR FUNDING,
INC., as administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”), and MORGAN
STANLEY SENIOR FUNDING, INC., as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.  This Note is secured and guaranteed as provided in the
Loan Documents.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.

 

Upon the occurrence and during the continuation of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to

 

Ex. E-1

--------------------------------------------------------------------------------


 

be, immediately due and payable, all as provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Ex. E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

 

 

AUXILIUM PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. E-3

--------------------------------------------------------------------------------


 

Schedule A
to Term Note

 

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

 

Amount of
ABR
Loans

 

Amount
Converted to
ABR
Loans

 

Amount of
Principal of
Term
Loans
Repaid

 

Amount of
ABR
Loans
Converted to
LIBOR Rate
Loans

 

Unpaid
Principal
Balance of
ABR
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. E-4

--------------------------------------------------------------------------------


 

Schedule B
to Term Note

 

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF
LIBOR RATE LOANS

 

Date

 

Amount of
LIBOR
Rate
Loans

 

Amount
Converted to
LIBOR Rate
Loans

 

Interest
Period
and
LIBOR
Rate
with
Respect
Thereto

 

Amount of
Principal of
LIBOR
Rate
Loans
Repaid

 

Amount of
LIBOR Rate
Loans
Converted to
ABR
Loans

 

Unpaid
Principal
Balance of
LIBOR
Rate
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. E-5

--------------------------------------------------------------------------------


 

Exhibit F to
Credit Agreement

 

[Reserved]

 

Ex. F-1

--------------------------------------------------------------------------------


 

Exhibit G to
Credit Agreement

 

[Reserved]

 

Ex. G-1-1

--------------------------------------------------------------------------------


 

Exhibit H to
Credit Agreement

 

Form of Intellectual Property Security Agreement

 

Please refer to Annex II to the Guarantee and Collateral Agreement,

attached herein as Exhibit C to this Credit Agreement.

 

Ex. H-1

--------------------------------------------------------------------------------


 

Exhibit I to
Credit Agreement

 

FORM OF INTERCOMPANY NOTE

 

Dated:                        

 

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to such
other Group Member that makes loans to such Group Member (each Group Member
which borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
of the United States of America, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances (including trade payables) heretofore and hereafter made by
such Payee to such Payor and any other Indebtedness for borrowed money now or
hereafter owing by such Payor to such Payee as shown either on Schedule A
attached hereto (and any continuation thereof) or in the books and records of
such Payee.  The failure to show any such Indebtedness or any error in showing
such Indebtedness shall not affect the obligations of any Payor hereunder. 
Capitalized terms used herein but not otherwise defined herein shall have the
meanings given such terms in the Credit Agreement, dated as of  April 26, 2013,
(the “Credit Agreement”), among AUXILIUM PHARMACEUTICALS, INC., a Delaware
corporation (the “Borrower”), [              ], a Delaware limited liability
company (“Merger Sub”), the financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such capacity,
and together with its successors and assigns in such capacity, the “Collateral
Agent”).

 

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee.  Interest shall be due and payable at such
times as may be agreed upon in writing from time to time by the Payor and the
relevant Payee.  Interest shall be paid in lawful money of the United States and
in immediately available funds.  Unless otherwise specified in writing by the
Payor and the Payee, interest shall be computed for the actual number of days
elapsed on the basis of a year consisting of 365 or 366 days, as the case may
be.

 

The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Loan Documents to which such Payee is a party.  Each Payor
acknowledges and agrees that the Collateral Agent and the other Secured Parties
may exercise all the rights of each Payee under this Promissory Note and will
not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.

 

Notwithstanding any right of any Payee to ask, demand, sue for, take or receive
any payment from the Payor, all rights and Liens of such Payee, whether now or
hereafter arising and howsoever existing, in any Property of the Payor (whether
constituting part of the security or collateral given to any

 

Ex. I-1

--------------------------------------------------------------------------------


 

Secured Party to secure payment of all or any part of the Obligations or
otherwise) shall be and hereby are subordinated to the rights of the Secured
Parties in such Property.  Except as expressly permitted by the Loan Documents,
the Payees shall have no right to possession of any such Property or to
foreclose upon, or exercise any other remedy in respect of, any such Property,
whether by judicial action or otherwise, until all of the Obligations (other
than Unasserted Contingent Obligations and obligations under or in respect of
Hedge Agreements) have been paid in full in immediately available funds or Cash
Collateralized and all Commitments have been terminated.

 

Except as expressly permitted by the Loan Documents, if all or any part of the
Property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Payor is dissolved or if all or
substantially all of the Property of the Payor is sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to any
indebtedness of the Payor to any Payee (“Payor Indebtedness”) shall be paid or
delivered directly to the Collateral Agent for application to any of the
Obligations, due or to become due, until all of the Obligations (other than
Unasserted Contingent Obligations and obligations under or in respect of Hedge
Agreements) have been paid in full in immediately available funds or Cash
Collateralized and all Commitments have been terminated.  Each Payee irrevocably
authorizes, empowers and appoints the Collateral Agent as such Payee’s
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee such proofs of claim and take such other action, in the
Collateral Agent’s own name or in the name of such Payee or otherwise, as the
Collateral Agent may deem necessary or advisable for the enforcement of this
Promissory Note; provided that the Collateral Agent may not exercise such power
of attorney unless an Event of Default has occurred and is continuing.  Each
Payee also agrees to execute, verify, deliver and file any such proofs of claim
in respect of the Payor Indebtedness reasonably requested by the Collateral
Agent.  The Collateral Agent may vote such proofs of claim in any such
proceeding (and the Payee shall to be entitled to withdraw such vote), receive
and collect any and all dividends or other payments or disbursements made on
Payor Indebtedness in whatever form the same may be paid or issued and apply the
same on account of any of the Obligations in accordance with the Credit
Agreement.  Upon the occurrence and during the continuation of any Event of
Default, should any payment, distribution, security or other investment property
or instrument or any proceeds thereof be received by any Payee upon or with
respect to Payor Indebtedness owing to such Payee prior to such time as the
Obligations have been performed and paid in full in cash in immediately
available funds and all commitments to extend credit under any Loan Document
have expired or been terminated, such Payee shall receive and hold the same in
trust, as trustee, for the benefit of the Secured Parties, and shall forthwith
deliver the same to the Collateral Agent, for the benefit of the Secured
Parties, in precisely the form received (except for the endorsement or
assignment of such Payee where necessary or advisable in the Collateral Agent’s
judgment), for application to any of the Obligations in accordance with the
Credit Agreement and, until so delivered, the same shall be segregated from the
other assets of such Payee and held in trust by such Payee as the property of
the Collateral Agent, for the benefit of the Secured Parties.  If such Payee
fails to make any such endorsement or assignment to the Collateral Agent, the
Collateral Agent or any of its officers, employees or representatives are hereby
irrevocably authorized to make the same.

 

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

 

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE

 

Ex. I-2

--------------------------------------------------------------------------------


 

PARTIES UNDER THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

[Signature page follows]

 

Ex. I-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

 

[PAYORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Ex. I-4

--------------------------------------------------------------------------------


 

Schedule A to
Intercompany Note

 

TRANSACTIONS UNDER INTERCOMPANY NOTE

 

Date

 

Name of
Payee

 

Amount of
Advance This
Date

 

Amount of
Principal Paid
This Date

 

Outstanding
Principal
Balance from
Payor to
Payee
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-5

--------------------------------------------------------------------------------


 

Schedule B to
Intercompany Note

 

ENDORSEMENT

 

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to
                                                                           all
of its right, title and interest in and to the Intercompany Note, dated
                       (amended, amended and restated, supplemented, restated,
replaced, refinanced or otherwise modified from time to time, the “Promissory
Note”), made by the Payors signatory thereto, and payable to the undersigned. 
This endorsement is intended to be attached to the Promissory Note and, when so
attached, shall constitute an endorsement thereof.

 

Dated:

 

 

 

 

 

 

 

 

[PAYEES]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Ex. I-6

--------------------------------------------------------------------------------


 

Exhibit J to
Credit Agreement

 

FORM OF SOLVENCY CERTIFICATE

 

[    ], 2013

 

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 5.1(j) of the Credit
Agreement, dated as of April 26, 2013, (as amended, restated, amended and
restated, supplemented, replaced or otherwise modified from time to time, the
“Credit Agreement”), among AUXILIUM PHARMACEUTICALS, INC., a Delaware
corporation (the “Borrower”), [              ], a Delaware limited liability
company (“Merger Sub”), the financial institutions or entities from time to time
parties to the Credit Agreement as lenders (the “Lenders”), MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
and MORGAN STANLEY SENIOR FUNDING, INC., as collateral agent (in such capacity,
and together with its successors and assigns in such capacity, the “Collateral
Agent”).  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

I, [·], the Chief Financial Officer of the Borrower (after giving effect to the
Transactions), in that capacity only and not in my individual capacity (and
without any personal liability), DO HEREBY CERTIFY on behalf of the Borrower
that as of the date hereof, after giving effect to the consummation of the
Transactions (including the execution and delivery of the Merger Agreement and
the Credit Agreement, the making of the Term Loans and the use of proceeds of
such Term Loans on the date hereof and the making of other extensions of credit
on the date hereof and the use of proceeds thereof):

 

1.             The sum of the liabilities (including contingent liabilities) of
the Borrower and its subsidiaries, on a consolidated basis, does not exceed the
fair value of the present assets of the Borrower and its subsidiaries, on a
consolidated basis.

 

2.             The present fair saleable value of the assets of the Borrower and
its subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its subsidiaries as they become absolute and
matured.

 

3.             The capital of the Borrower and its subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof.

 

4.             The Borrower and its subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts
or other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).

 

5.             For purposes of this Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

6.             In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed

 

Ex. J-1

--------------------------------------------------------------------------------


 

relevant, (ii) reviewed the financial statements (including the pro forma
financial statements) referred to in Section 6.1 of the Credit Agreement (the
“Financial Statements”) and (iii) made such other investigations and inquiries
as the undersigned has deemed appropriate.  The undersigned is familiar with the
financial performance and prospects of the Borrower and its Subsidiaries and
hereby confirms that the Financial Statements were prepared in good faith and
fairly present, in all material respects, on a pro forma basis as of [·] (after
giving effect to the Transactions), the Borrower’s and its Subsidiaries’
consolidated financial condition.

 

7.             The financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.

 

8.             The undersigned confirms and acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the Commitments and Term Loans under the Credit Agreement.

 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

Chief Financial Officer

 

Ex. J-2

--------------------------------------------------------------------------------


 

Exhibit K-1 to
Credit Agreement

 

FORM OF PERFECTION CERTIFICATE

 

April 26, 2013

 

In connection with that certain Guarantee and Collateral Agreement (the
“Guarantee and Collateral Agreement”), dated as of April 26, 2013, made by
AUXILIUM PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), OPAL
ACQUISITION, LLC, a Delaware limited liability company (“Merger Sub”), and each
of the signatories thereto (together with Borrower and Merger Sub, and together
with any other entity that is a party thereto as provided therein, the
“Grantors”), in favor of MORGAN STANLEY SENIOR FUNDING, INC., as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”) and MORGAN STANLEY SENIOR FUNDING, INC., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).  Capitalized terms used
but not defined herein have the meanings assigned in either the Credit Agreement
or the Guarantee and Collateral Agreement, as applicable, and unless otherwise
defined in this Perfection Certificate or in the Credit Agreement or the
Guarantee and Collateral Agreement, terms defined in Article 8 or 9 of the
Uniform Commercial Code as in effect in the State of New York are used in this
Perfection Certificate as such terms are defined in such Article 8 or 9.

 

The undersigned Responsible Officers of each Grantor hereby certify as of the
date hereof to the Administrative Agent and each of the Secured Parties as
follows:

 

SECTION 19.       Investment Property.  Schedule I sets forth a true and correct
list of (i) all Pledged Equity Interests owned by such Grantor, required to be
pledged to the Collateral Agent under the Guarantee and Collateral Agreement and
not credited to a Securities Account in Part I of Schedule I; (ii) all Pledged
Notes and indebtedness owed by any other party to such Grantor required to be
pledged to the Collateral Agent under the Guarantee and Collateral Agreement and
not credited to a Securities Account in Part II of Schedule I, including the
issuer thereof, a description thereof, the debt certificate number if
applicable, the final maturity and the outstanding principal amount of such
indebtedness; (iii) all other investment property required to be pledged by such
Grantor under the Guarantee and Collateral Agreement (including (A) securities
accounts, (B) commodity contracts  and (C) commodity accounts).

 

SECTION 20.       Deposit Accounts.  Set forth on Schedule II hereto is a true
and correct list of each Deposit Account, other than Excluded Deposit Accounts,
in which each Grantor has an interest pledged under the Guarantee and Collateral
Agreement.

 

SECTION 21.       Intellectual Property.  Set forth on Schedule III hereto is a
true and correct list of all registrations and applications for Patents,
Trademarks, and Copyrights owned or co-owned by any Grantor that are registered
with or applied for in the United States Patent and Trademark Office or the
United States Copyright Office or registered with or applied for with a
governmental authority outside the United States.

 

--------------------------------------------------------------------------------


 

SECTION 22.       Commercial Tort Claims.  Set forth on Schedule IV hereto is a
true and correct description of all commercial tort claims of such Grantor as to
which a pleading has been filed in a court of competent jurisdiction seeking
damages in excess of $500,000 individually in value.

 

SECTION 23.       Identity, Etc. of Grantors.  Set forth on Schedule V hereto is
a true and correct list showing such Grantor’s exact legal name (as it appears
in its certificate or articles of incorporation, limited liability membership
agreement or similar organizational document, in each case as amended to the
date hereof) as well as the following:

 

(a)           type of organization;

 

(b)           jurisdiction of organization;

 

(c)           organizational I.D. number;

 

(d)           Federal Taxpayer Identification Number;

 

(e)           address of chief executive office or sole place of business, as
the case may be; and

 

(f)            address of each other location where such Grantor maintains its
books or records relating to any material portion of the Collateral.

 

SECTION 24.       Changes in Name, Etc.  Set forth on Schedule VI hereto is a
true and correct description of any changes in the name of such Grantor or in
any other information as to such Grantor reflected on Schedule V hereto during
the five years preceding the date hereof, together with the date of the relevant
change.

 

SECTION 25.       Location of Equipment and Inventory.  Set forth on Schedule
VII hereto is a true and correct list of all locations owned or leased by the
Grantors where any Inventory and Equipment (other than goods in transit) of the
Grantors constituting Collateral worth more than an aggregate fair market value
of $2,500,000 is kept, excluding products and materials for use in clinical
studies that, in each case, are accorded zero value on the relevant Grantor’s
balance sheet and are not for sale.

 

SECTION 26.       Letters of Credit.  Set forth on Schedule VIII hereto is a
true and correct list of each letter of credit of which such Grantor is a
beneficiary or assignee that is not a Supporting Obligation with a value in
excess of $500,000.

 

SECTION 27.       Warehousemen and Bailees.  Set forth on Schedule IX hereto is
a true and correct list of all warehousemen and bailees that have possession of
any Grantor’s Collateral and, if the aggregate fair market value of the
Collateral in the possession of such bailee exceeds $2,500,000, showing as to
each warehouseman and bailee the assets so held and address, excluding products
and materials for use in clinical studies that, in each case, are accorded zero
value on the relevant Grantor’s balance sheet and are not for sale.

 

--------------------------------------------------------------------------------


 

SECTION 28.       Real Property.  Set forth on Schedule X hereto is a true and
correct list of all real property owned by such Grantor showing as to each such
real property the record owner, address, record information (including recording
office address, lot, block and other legal description), mortgagee (if any),
mortgage description (if any) (including mortgage amount), lessee (if any) and
lease description (if any) (including lease expiration date and rent, and
whether the underlying lease contains any option to purchase all or any portion
of such real property or any interest therein or contains any right of first
refusal relating to any sale of such real property or any portion thereof or
interest therein, and whether any lease requires the consent of the landlord or
tenant thereunder, or other party thereto, to the transactions).

 

SECTION 29.       Leaseholds.  Set forth on Schedule XI hereto is a true and
correct list of all leasehold interests in real property held by such Grantor as
lessee, showing as to each such leasehold the address of the premises leased.

 

SECTION 30.       Government Contracts. Set forth on Schedule XII hereto is a
true and correct list of each license from a Governmental Authority which is
material to the conduct of the business of each Grantor as conducted on the date
hereof or as proposed to be conducted.

 

SECTION 31.       Unusual Transactions.  All Accounts have been originated by
the Grantors and all Inventory has been acquired by the Grantors in the ordinary
course of business.

 

SECTION 32.       Litigation and Adverse Proceedings.  Set forth on Schedule XIV
hereto is a true and correct list of (i) all litigation, investigations and
proceedings of or before any arbitrator or Governmental Authority that are
pending or, to the knowledge of the Borrower, threatened in writing by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect; and
(ii) all claims asserted or threatened against any third party by any Group
Member or any Loan Party or any other Person, except as could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 33.       Insurance.  Set forth on Schedule XV hereto is a true and
correct description of all material property and general liability insurance
maintained by or on behalf of each Loan Party as of the Closing Date.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Perfection Certificate to
be executed by their officers thereunto duly authorized as of the date and year
first written above.

 

 

 

AUXILIUM PHARMACEUTICALS, INC.,

 

as Borrower

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

 

OPAL ACQUISITION, LLC,

 

as Merger Sub

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AUXILIUM INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

AUXILIUM US HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GTCR/ACTIENT HOLDINGS/B CORP.

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

 

ACTIENT HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACTIENT PHARMACEUTICALS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ACTIENT THERAPEUTICS LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

SLATE PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

70 MAPLE AVENUE, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TIMM MEDICAL HOLDINGS, LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

TIMM MEDICAL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Exhibit K-2 to
Credit Agreement

 

FORM OF PERFECTION CERTIFICATE SUPPLEMENT

 

SIGNED AND DELIVERED for and on behalf

of and as the deed of [                                    ]

by its lawfully appointed attorney

[INSERT NAME OF ATTORNEY], acting pursuant

to a Power of Attorney dated [            ], 20[    ]:

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

 

Name of Witness:

 

 

 

Address of Witness:

 

 

 

Occupation of Witness:

 

 

SIGNED AND DELIVERED for and on behalf

of and as the deed of [                                    ]

by its lawfully appointed attorney

[INSERT NAME OF ATTORNEY], acting pursuant

to a Power of Attorney dated [            ], 20[    ]:

 

 

 

 

 

 

Signature of Witness:

 

 

 

 

 

Name of Witness:

 

 

 

Address of Witness:

 

 

 

Occupation of Witness:

 

 

--------------------------------------------------------------------------------